

 
Exhibit 10.2
 
Execution Version



 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 


 


 
by and between
 
NATIONAL BEEF PACKING COMPANY, LLC,
 
CERTAIN OF ITS SUBSIDIARIES,
 
VARIOUS ISSUERS AND LENDERS,
 
COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Documentation Agents,

 
BANK OF AMERICA, N.A.
 
and
 
BANK OF MONTREAL,
 
as Syndication Agents,
 
and
 
COBANK, ACB, as Lead Arranger,
 
Sole Bookrunner, Swing Line Lender
 
and Administrative Agent
Dated as of June 4, 2010
 





85589953.12
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



   
 Page
 
ARTICLE I
DEFINITIONS
1
 
1.1
Terms Defined in Colorado Uniform Commercial Code
2
 
1.2
Defined Terms
2
 
1.3
Accounting Terms
25
ARTICLE II
LOANS, SWING LINE AND LETTERS OF CREDIT
25
 
2.1
Loan Facilities
26
 
2.2
Letters of Credit
31
ARTICLE III
INTEREST
34
 
3.1
Interest
34
 
3.2
Voluntary Conversion of Advance
35
ARTICLE IV
PAYMENTS; PREPAYMENTS; ETC
35
 
4.1
Payment of Loans and Swing Line Loans
36
 
4.2
Optional Prepayments of the Loans
36
 
4.3
Term Loan Installments
37
 
4.4
Mandatory Prepayments of Notes
37
 
4.5
Termination of the Commitments
37
ARTICLE V
LIBOR RATE LOANS; INCREASED COSTS; TAXES, ETC
38
 
5.1
LIBOR Rate Advances
38
 
5.2
Increased Costs
38
 
5.3
Funding Losses
39
 
5.4
Capital Adequacy Requirements
40
 
5.5
Taxes
40
ARTICLE VI
FEES
42
 
6.1
Non-Use Fee
42
 
6.2
LC Fees
43
 
6.3
Upfront Fees
43
 
6.4
Calculation of Fees
43
 
6.5
Fees Not Interest; Nonpayment
43
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
44
 
7.1
Judgments, Claims Litigation and Proceedings
44
 
7.2
Contract Defaults and Disputes
44
 
7.3
Licenses, Patents, Etc
44
 
7.4
Title to Assets
44

 
 
  i
 

--------------------------------------------------------------------------------

 
 

     
 Page
 
 
7.5
Tax Liabilities
45
 
7.6
Indebtedness and Producer Payables
45
 
7.7
Other Fictitious Names
45
 
7.8
Affiliates
45
 
7.9
Environmental Matters
46
 
7.10
Bank Accounts
46
 
7.11
Other Agreements or Restrictions
46
 
7.12
[Intentionally Omitted]
47
 
7.13
Existence
47
 
7.14
Authority
47
 
7.15
Binding Effect
48
 
7.16
Correctness of Financial Statements
48
 
7.17
Employee Controversies
48
 
7.18
Compliance with Laws and Regulations
48
 
7.19
Solvency
49
 
7.20
ERISA Matters
49
 
7.21
Margin Security
50
 
7.22
Investment Company Act Not Applicable
50
 
7.23
[Intentionally Omitted]
50
 
7.24
No Consent
50
 
7.25
Full Disclosure
50
 
7.26
Intellectual Property
50
 
7.27
Compliance with Federal Food Security Act
51
 
7.28
Survival of Warranties
51
 
7.29
CoBank Equity Interests
51
ARTICLE VIII
CONDITIONS
52
 
8.1
Conditions to the Restatement Date and the Initial Borrowing
52
 
8.2
Conditions Precedent to All Borrowings, Conversions, Roll Overs and Issuances of
Letters of Credit
53
ARTICLE IX
AFFIRMATIVE COVENANTS
54
 
9.1
Financial Statements
55
 
9.2
Conduct of Business
56
 
9.3
Maintenance of Properties
56

 
 
ii 
 

--------------------------------------------------------------------------------

 
 

     
Page
 
 
9.4
Liability Insurance
56
 
9.5
Property Insurance
56
 
9.6
[Intentionally Omitted]
58
 
9.7
Pension Plans
58
 
9.8
Notice of Suit, Adverse Change, ERISA Event or Default
58
 
9.9
[Intentionally Omitted]
58
 
9.10
Books and Records; Separate Existence
58
 
9.11
Laws and Obligations
58
 
9.12
Environmental Laws
59
 
9.13
Trade Accounts Payable and Producer Payables
59
 
9.14
Compliance with National Security Laws
60
 
9.15
Post Closing Matters
60
 
9.16
Funded Debt to EBITDA Ratio
61
 
9.17
Adjusted Net Worth
61
 
9.18
Fixed Charge Coverage Ratio
61
 
9.19
Additional Collateral
61
ARTICLE X
NEGATIVE COVENANTS
62
 
10.1
Encumbrances
62
 
10.2
Consolidations, Mergers or Acquisitions
63
 
10.3
Deposits, Investments, Advances or Loans
63
 
10.4
Indebtedness
64
 
10.5
Guarantees and Other Contingent Obligations
65
 
10.6
Disposition of Property
65
 
10.7
Change in Nature of Business
65
 
10.8
ERISA Matters
65
 
10.9
[Intentionally Omitted]
65
 
10.10
Equity Distributions
65
 
10.11
Amendment of Organizational Documents
66
 
10.12
Lease Limitations
66
 
10.13
Use of Other Fictitious Names
66
 
10.14
[Intentionally Omitted.]
67
 
10.15
Fiscal Year
67
 
10.16
Limitations on Bank Accounts
67

 
 
iii 
 

--------------------------------------------------------------------------------

 
 

     
Page
 
 
10.17
Use of Trademarks
67
 
10.18
Amendments of Other Documents
67
 
10.19
Ownership of Cattle and Deposits on Cattle with Feeders
67
 
10.20
Enforcement of Certain Documents
67
ARTICLE XI
DEFAULT REMEDIES
68
 
11.1
Acceleration
68
 
11.2
Other Remedies
68
 
11.3
Right to Cure
68
ARTICLE XII
THE AGENT
69
 
12.1
Authorization and Action
69
 
12.2
Agent’s Reliance, Etc
70
 
12.3
Notices of Defaults
71
 
12.4
The Agent as a Lender, Fiduciary
71
 
12.5
Non Reliance on Agent and Other Lenders
72
 
12.6
Indemnification of the Agent
72
 
12.7
Successor Agent
73
 
12.8
Verification of Borrowing Notices
73
 
12.9
Action Upon Instructions of the Lenders
73
 
12.10
Action Upon Request of the Borrower
74
 
12.11
Additional Functions of Certain Lenders
74
ARTICLE XIII
MISCELLANEOUS
74
 
13.1
Timing of Payments
74
 
13.2
Attorneys’ Fees and Costs
75
 
13.3
Expenditures by the Agent
75
 
13.4
The Agent’s Costs as Additional Liabilities
76
 
13.5
Indemnification
76
 
13.6
Inspection
78
 
13.7
Examination of Banking Records
78
 
13.8
Governmental Reports
79
 
13.9
Reliance by the Agent, the Issuers and the Lenders
79
 
13.10
Parties
79
 
13.11
Applicable Law; Severability
79

 
 
  iv
 

--------------------------------------------------------------------------------

 
 

     
Page
 
 
13.12
SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY  JURY
79
 
13.13
Application of Payments
80
 
13.14
Marshaling; Payments Set Aside
82
 
13.15
Section Titles
82
 
13.16
Continuing Effect
82
 
13.17
No Waiver
82
 
13.18
Notices
83
 
13.19
Maximum Interest
84
 
13.20
Representations by the Lenders and Swing Line Lender
85
 
13.21
Counterparts and Facsimile Signatures
85
 
13.22
Set-off
85
 
13.23
Assignments and Participation
86
 
13.24
Loan Agreement Controls
88
 
13.25
Obligations Several
88
 
13.26
Pro Rata Treatment
89
 
13.27
Confidentiality
89
 
13.28
Independence of Covenants
90
 
13.29
Amendments and Waivers; Commitment Increases
90
 
13.30
Binding Effect
91
 
13.31
FINAL AGREEMENT
91
 
13.32
[Intentionally Omitted.]
91
 
13.33
USA Patriot Act Notice
91
 
13.34
Subsidiaries
91
 
13.35
Amendment and Restatement; Renewal Notes.
92






v
 
 

--------------------------------------------------------------------------------

 

List of Exhibits


Exhibit 1A                      Loan Commitment Amounts and Percentages
Exhibit 1B                      Borrowing Base Calculation
Exhibit 1C                      Borrowing Base Certificate
Exhibit 1D                      Form of NB, Inc. Acknowledgment
Exhibit 1E                      Letters of Credit
Exhibit 2A                      Line of Credit Note
Exhibit 2B                      Term Note
Exhibit 2C                      Swing Line Note
Exhibit 3A(i)                      Account Debtors of Borrower
Exhibit 3B(i)                      Borrower’s Inventory Locations
Exhibit 7A                      Litigation
Exhibit 7B                      Material Contract Defaults
Exhibit 7C                      Intellectual Property
Exhibit 7D                      Existing Liens
Exhibit 7E                      Tax Liability Issues
Exhibit 7F                      Indebtedness
Exhibit 7G                      Prior Names
Exhibit 7H                      Affiliates
Exhibit 7I                      Environmental
Exhibit 7J                      Bank Accounts
Exhibit 7K                      Other Agreements
Exhibit 7L                      Employee Controversies
Exhibit 7M                      ERISA Matters
Exhibit 7N                      Intellectual Property Litigation
Exhibit 8A                      List of Closing Documents
Exhibit 9A                      Compliance Certificate
Exhibit 9B                      Property Insurance
Exhibit 13A                      Form of Assignment
Exhibit 13B                      List of Farm Credit System Voting Participants
Exhibit 13C                      Form of Voting Participant Notice and Consent



 
1-PH/2700959.9
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and restated,
supplemented, renewed or otherwise modified from time to time, this “Agreement”)
is made as of June 4, 2010, by and between NATIONAL BEEF PACKING COMPANY, LLC, a
Delaware limited liability company (together with its successors as permitted
herein, the “Borrower”), certain of its Subsidiaries, as Subsidiary Loan
Parties, the lenders from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK
B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents, BANK OF AMERICA, N.A. and BANK OF MONTREAL, as
Syndication Agents, and COBANK, ACB, an agricultural credit bank (“CoBank”), as
Lead Arranger, Sole Bookrunner, Swing Line Lender and administrative agent for
the Lenders, the Issuers and the Swing Line Lender hereunder (in its capacity as
administrative agent, together with its successors and assigns in such capacity,
the “Agent”).
 
RECITALS
 
WHEREAS, the Borrower, Rabobank, the Agent, and the lenders from time to time
party thereto (collectively, the “Existing Lenders”) are parties to a Sixth
Amended and Restated Credit Agreement dated as of July 25, 2007, as amended by a
First Amendment to Sixth Amended and Restated Credit Agreement dated as of June
27, 2008, a Second Amendment to Sixth Amended and Restated Credit Agreement
dated as of April 13, 2009, and a Third Amendment to Sixth Amended and Restated
Credit Agreement dated as of October 8, 2009 (as so amended, together with its
predecessor agreements, the “Existing Credit Agreement”), pursuant to which the
Existing Lenders have extended certain revolving credit loans and term loans to
the Borrower;
 
WHEREAS, the Borrower has requested that the Existing Lenders and certain new
Lenders increase and extend the Line of Credit Loan Facility and the Term Loan
Facility in the Existing Credit Agreement, and that other changes be made to the
terms of the Existing Credit Agreement; and
 
WHEREAS, as of and on, but subject to the occurrence of, the Restatement Date,
the Existing Line of Credit Notes will be extended and renewed by the Line of
Credit Notes, the Existing Term Notes will be extended and renewed by the Term
Notes and the Existing Credit Agreement shall be amended and restated as set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Agreement, and for any loans or extensions of
credit or other financial accommodations at any time made to or for the benefit
of the Borrower by the Agent or the Lenders, the parties hereto agree that as of
and on, but subject to the occurrence of, the Restatement Date, the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows:
 
ARTICLE I
DEFINITIONS
 

 
1

--------------------------------------------------------------------------------

 

1.1 Terms Defined in Colorado Uniform Commercial Code
 
All capitalized terms contained in this Agreement or any of the other Financing
Documents which are not specifically defined herein or therein shall have the
meanings set forth in the Uniform Commercial Code of Colorado (“Code”) to the
extent the same are used or defined therein, specifically including, but not
limited to the following: Accounts, Account Debtor, Chattel Paper, Commercial
Tort Claims, Commodity Accounts, Commodity Contracts, Deposit Accounts, General
Intangibles, Goods, Investment Property, Instruments, Letter of Credit Rights,
Money, Payment Intangibles, Securities Accounts and Tangible Chattel Paper.
 
1.2 Defined Terms.
 
When used herein, the following capitalized terms shall have the meanings
indicated, whether used in the singular or the plural:
 
“$150 Million Basket” has the meaning set forth in Section 10.10 hereof.
 
“Adjusted Net Worth” means, on any date of determination, an amount equal to the
Net Worth of Borrower and its consolidated Subsidiaries adjusted to exclude any
negative impact occurring as a result of Borrower making any Equity
Distributions in accordance with the $150 Million Basket.
 
“Advance” means any portion of the outstanding Line of Credit Loans or Term
Loans by a Lender as to which one of the available interest rate options and, if
pertinent, an Interest Period, is applicable.  An Advance may be a Base Rate
Advance or a LIBOR Rate Advance.
 
“Affiliate” means any Person: (a) that directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Borrower; (b) that directly or beneficially owns or holds ten percent
(10%) or more of any class of the Borrower’s equity; (c) ten percent (10%) or
more of the equity interest of which is owned directly or beneficially or held
by the Borrower; or (d) that is a member of the Borrower.
 
“Agent” has the meaning set forth in the introduction hereof and shall include
any successor agent which has been appointed in accordance with Section 12.7.
 
“Agent’s Letter” means the letter agreement between the Borrower and CoBank
dated April 13, 2010.
 
“Applicable Margin” means, with respect to Line of Credit Loans, Swing Line
Loans, Term Loans, LC Fees or Non-Use Fees, as the case may be, the rates per
annum set forth below for the then applicable “Financial Performance Level”
referenced in the first column below (each being called a “Financial Performance
Level”):
 


 
Financial Performance Level:
Funded Debt to EBITDA Ratio:
Base Rate Advance Line of Credit Loans, Swing Line Loans and Term Loans:
LIBOR Rate Line of Credit Loans and Term Loans:
LC Fee:
Non-Use Fee:

 
 
 
2

--------------------------------------------------------------------------------

 
 
Level I
Less than 1.00: 1.00
1.25%
2.25%
2.25%
0.25%
Level II
Greater than or equal to 1.00:1.00 and less than 2.00:1.00
1.50%
2.50%
2.50%
0.375%
Level III
Greater than or equal to 2.00:1.00 and less than 3.00:1.00
1.75%
2.75%
2.75%
0.50%
Level IV
Greater than or equal to 3.00:1.00
2.25%
3.25%
3.25%
0.625%



The initial Financial Performance Level shall be Level II until the Borrower’s
consolidated financial statements (and the related Compliance Certificate) in
respect of the first full fiscal quarter ending after the Closing Date are
delivered pursuant to Section 9.1(b) and, thereafter, upon Agent’s receipt of
the Borrower’s consolidated financial statements (and the related Compliance
Certificate) for each subsequent fiscal quarter.  The Agent will review each of
the Borrower’s Compliance Certificates to determine the Funded Debt to EBITDA
Ratio as of the end of the applicable fiscal quarter.  Any change in the
Financial Performance Level will be effective five (5) days after receipt of the
relevant Compliance Certificate; provided, however, that if the Borrower’s
consolidated financial statements (and the related Compliance Certificate) are
not delivered on a timely basis in accordance with Section 9.1(b), the Agent
may, at its option, deem the Borrower’s Financial Performance Level to be Level
IV until ten (10) Business Days after the Agent’s receipt of such financial
statements (and the Compliance Certificate).
 
Notwithstanding the foregoing, if at any time while any Commitment is in effect
or any of the Liabilities remain outstanding, any financial statement or
Compliance Certificate delivered by the Borrower is shown to be inaccurate, and
such inaccuracy, if it had been corrected prior to the Borrower’s delivery,
would have caused the application of a higher Applicable Margin (as defined
above) for any period than the Applicable Margin that was actually applied for
such period, then (a) within five (5) Business Days of discovery or notice of
discovery of such inaccuracy the Borrower shall deliver to the Agent for
distribution to the Lenders a corrected financial statement or Compliance
Certificate, as applicable, for such period, (b) the Applicable Margin for such
period shall be recalculated and applied as if the higher Applicable Margin had
originally been applicable, and (c) within five (5) Business Days of such
recalculation the Borrower shall pay to the Agent the additional amount of
interest and fees owed as a result of such higher Applicable Margin for such
period to the extent accrued through the last applicable payment date, and any
subsequent payments required to be made on any subsequent payment date shall be
adjusted accordingly.  Nothing contained in this paragraph shall limit or
otherwise prejudice any of the other rights and remedies of the Agent or the
Lenders under this Agreement.
 
“Application” has the meaning set forth in Section 2.2(b) hereof.
 
“Assignee” has the meaning set forth in Section 13.23(a) hereof.
 

 
3

--------------------------------------------------------------------------------

 

“Assignment and Acceptance” has the meaning set forth in Section 13.23(a)
hereof.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
capitalized lease of any Person, the capitalized amount thereof that would
appear on such Person’s balance sheet prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on such Person’s balance sheet prepared as of such date in accordance
with GAAP if such lease were accounted for as a capitalized lease.
 
“Available Amount” means, at any time, an amount equal to (a) the aggregate Line
of Credit Loan Commitments minus (b) the sum of (i) the aggregate outstanding
principal amount of the Line of Credit Loans, (ii) the aggregate outstanding
amount of the LC Obligations and (iii) the aggregate outstanding principal
amount of all Swing Line Loans.
 
“Base Rate” means a rate per annum announced by the Agent on the first Business
Day of each week, which shall be the highest of (a) 150 basis points (1.50
percent) greater than the higher of the one week or one month LIBOR Rate, (b)
the Prime Rate; or (c) the Federal Funds Rate plus one half of one percent
(0.5%).
 
“Base Rate Advance” means an Advance with respect to which the interest rate is
determined by reference to the Base Rate.
 
“Bill of Sale” means that certain Bill of Sale dated as of December 1, 2004 from
the Borrower to the City together with any and all amendments, modifications,
supplements, renewals or restatements thereof.
 
“Bond Documents” means, collectively, the Indenture, the Bonds, the Bond
Purchase Agreement, the Deed, the Bill of Sale, the Payment in Lieu of Tax
Agreement and the Lease.
 
“Bond Pledge Agreement” means that certain Bond Pledge Agreement dated December
29, 2004, executed by the Borrower in favor of the Agent, and any and all
amendments, modifications, supplements, renewals or restatements thereof.
 
“Bond Purchase Agreement” means that certain Bond Purchase Agreement dated as of
December 1, 2004 between the City and the Borrower, together with any and all
amendments, modifications, supplements, renewals or restatements thereof.
 
“Bonds” means the Industrial Development Revenue Bonds (National Beef Packing
Company, LLC Project), Series 2004, issued by the City.
 
“Borrower” has the meaning set forth in the introduction hereof.
 
“Borrowing Base” means an amount determined as of the most recent date of the
Borrowing Base Certificate delivered pursuant to Section 9.1 and computed as set
forth in Exhibit 1B.
 
“Borrowing Base Availability” means, at any time, an amount (if positive) equal
to (a) the Borrowing Base minus (b) the sum of (i) the aggregate outstanding
principal amount of the
 

 
4

--------------------------------------------------------------------------------

 

Line of Credit Loans, (ii) the aggregate outstanding amount of the LC
Obligations and (iii) the aggregate outstanding principal amount of the Swing
Line Loans.
 
“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit 1C, signed as indicated thereon, setting forth the amount of the
Borrower’s Borrowing Base.
 
“Borrowing Base Deficiency” means, at any time, the amount, if any, by
which  (a) the sum of (i) the aggregate outstanding principal amount of the Line
of Credit Loans, (ii) the aggregate outstanding amount of the LC Obligations and
(iii) the aggregate outstanding principal amount of the Swing Line Loans exceeds
(b) the Borrowing Base.
 
“Business Day” means any day of the year, other than a Saturday or Sunday, on
which commercial banks in New York, New York and Denver, Colorado are not
required or authorized to close and, if such day relates to any LIBOR Rate
Advance, a day on which dealing in Dollar deposits is occurring among banks in
the London interbank market.
 
“California Property” means the real property located in Brawley, California, as
more particularly described in the Intercompany Deed of Trust.
 
“Cash Equivalent Investments” means, at any time:
 
(a) any evidence of Indebtedness, maturing not more than one year after such
time, issued or guaranteed by the United States Treasury;
 
(b) commercial paper, maturing not more than nine months from the date of issue,
which is issued by a corporation (other than an Affiliate of the Borrower)
organized under the laws of any state of the United States or of the District of
Columbia and rated A-l by Standard & Poor’s Rating Services, a division of The
McGraw Hill Companies, Inc. or P-l by Moody’s Investors Service;
 
(c) any certificate of deposit or banker’s acceptance, maturing not more than
one year after such time, which is issued by a commercial banking institution
that is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000 (or the equivalent
thereof in any other currency); or
 
(d) any repurchase agreement entered into with any Lender or other commercial
banking institution of the stature referred to in clause (c) which
 
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c); and
 
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such Lender or other
commercial banking institution thereunder.
 
“Change of Control” means the occurrence of any of the following events: (a) at
any time prior to the consummation of a Permitted IPO, the Existing Equity
Holders cease to hold,
 

 
5

--------------------------------------------------------------------------------

 

collectively, directly or indirectly, a controlling interest in the Borrower,
and (b) at any time from and after the consummation of a Permitted IPO, (i) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire (such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of the
equity securities of NB, Inc. entitled to cast thirty-five percent (35%) or more
of the votes for members of the board of directors or equivalent governing body
of NB, Inc. on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right), other than the Existing Equity Holders, (ii) during any period of
12 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of NB, Inc. ceases to be composed of individuals
(A) who were members of that board or equivalent governing body on the first day
of such period, (B) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (C) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (A) and (B) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (B) and clause (C), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors), (iii) the
Existing Equity Holders cease to own, directly or indirectly, equity of NB, Inc.
entitled to cast thirty-five percent (35%) or more of the votes for members of
the board of directors or equivalent governing body of NB, Inc., or (iv) NB,
Inc. ceases to be the sole manager of the Borrower.  It being understood and
agreed that, in the event the Permitted IPO occurs but not pursuant to the
structure contemplated on the date hereof, then the term “Change of Control”
shall be modified in the reasonable discretion of the Agent and Borrower in
order to address such changes and to preserve the original intent of the parties
hereto.
 
“City” means the City of Dodge City, Kansas, a municipal corporation organized
under the law of the State of Kansas.
 
“Closing Date” means the date of this Agreement.
 
“CoBank” has the meaning set forth in the introduction hereof.
 
“Code” has the meaning set forth in Section 1.1 hereof.
 
“Collateral” means all real and personal property in which, pursuant to the
terms of the respective Security Documents, the Borrower, any Subsidiary Loan
Party or any third Person has granted to the Agent a security interest or
assigned to the Agent its right, title and interest to secure the
Liabilities.  The Borrower acknowledges and agrees that all of its right, title
and
 

 
6

--------------------------------------------------------------------------------

 

interest in and to the Intercompany Financing Documents and its limited
liability company interests in KC Steak constitute collateral under the Security
Documents.
 
“Collateral Accounts” means Deposit Accounts established and maintained in
accordance with Section 4.07 of the Security Agreement.
 
“Commitment” means, as to any Lender, such Lender’s (a) Line of Credit Loan
Commitment, (b) Term Loan Commitment, (c) obligation to purchase participations
in LC Obligations, and/or (d) obligation to purchase participations in Swing
Line Loans, and, as the context requires “Commitments” shall mean, collectively,
such Commitments for all the Lenders.
 
“Compliance Certificate” has the meaning set forth in Section 9.1(b) hereof.
 
“Deed” means that certain Kansas Special Warranty Deed dated as of December 1,
2004 from the Borrower to the City, together with any and all amendments,
modifications, supplements, renewals or restatements thereof.
 
“Default” means the occurrence or existence of: (a) an event which, through the
passage of time or the service of notice or both, would (assuming no action is
taken by the Borrower or any other Person to cure the same) mature into a
Matured Default; or (b) an event which requires neither the passage of time nor
the service of notice to mature into a Matured Default.
 
“Default Rate” has the meaning set forth in Section 3.1(c) hereof.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in LC Obligations or Swing Line Loans required to be
funded by such Lender within three (3) Business Days after the date required to
be funded by it, (b) has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it within three (3) Business Days
after the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of an insolvency proceeding (or such
parent or holding company of such Lender that has been deemed insolvent or
become the subject of an insolvency proceeding).
 
“Dodge City Facilities” means the beef processing facilities located in Dodge
City, Kansas, as further described in the Kansas Mortgage.
 
“Dollars” and “$” mean lawful currency of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
 
“Draft Prospectus” means that certain draft Preliminary Prospectus relating to
the initial public offering of shares of Class A common stock of NB, Inc. dated
April 21, 2010.
 
“EBITDA” means, for any period of determination, the consolidated net income of
the Borrower and its Subsidiaries before provision for income taxes, interest
expense (including without limitation, implicit interest expense on capitalized
leases), depreciation, amortization and other noncash expenses or charges,
excluding (to the extent otherwise included): (a)
 

 
7

--------------------------------------------------------------------------------

 

nonoperating gains (including without limitation, extraordinary or nonrecurring
gains, gains from discontinuance of operations and gains arising from the sale
of assets other than Inventory or property, plant and equipment) during the
applicable period; and (b) similar nonoperating losses during such period.
 
“Eligible Accounts” means Accounts of the Loan Parties which the Agent
determines in the exercise of the Agent’s reasonable discretion are eligible for
inclusion in the Borrowing Base at any particular time.  Without limiting the
Agent’s right to determine that Accounts do not constitute Eligible Accounts,
but without duplication, the following Accounts of the Loan Parties shall not be
Eligible Accounts:  (a) all Accounts which are at that time unpaid for a period
exceeding twenty one (21) days after the original invoice date of the original
invoice related thereto, except for Accounts which are covered by a letter of
credit; (b) all Accounts owing by an Account Debtor if more than twenty-five
percent (25%) of the Accounts owing by such Account Debtor are at that time
unpaid for a period exceeding that allowed by the preceding clause, except, in
each case, Accounts which are covered by a letter of credit in amount, form and
substance satisfactory to, and from an issuer acceptable to the Agent; (c)(i)
those Accounts, except Accounts owing from the Account Debtors listed on Exhibit
3A(i), of an Account Debtor, the aggregate face amount of which is in excess of
five percent (5%) of the aggregate face amount of all Eligible Accounts of all
Account Debtors (prior to eliminations based on concentration), (ii) those
Accounts of an Account Debtor listed on Exhibit 3A(i), the aggregate face amount
of which is in excess of ten percent (10%) of the aggregate face amount of all
Eligible Accounts of all Account Debtors (prior to eliminations based on
concentration), and (iii) those Accounts of Wal-Mart and Affiliates thereof
(Sam’s Club, etc.), the aggregate face amount of which is in excess of fifteen
percent (15%) of the aggregate face amount of all Eligible Accounts of all
Account Debtors (prior to eliminations based on concentration), but in each case
only to the extent of such excess; (d) those Accounts owing from the United
States or any department, agency or instrumentality thereof unless the Borrower
shall have complied with the Assignment of Claims Act to the satisfaction of the
Agent; (e) Accounts which arise out of transactions with Affiliates of the
Borrower, except Accounts owing from Beef Products, Inc. up to the aggregate
face amount of $4,000,000; (f) Accounts, except Accounts owing from the Account
Debtors listed on Exhibit 3A(i), of an Account Debtor that are located outside
the United States, unless such Accounts are covered by a letter of credit issued
or confirmed by a bank acceptable to the Agent; (g) Accounts which are or may be
subject to rights of setoff or counterclaim by the Account Debtor (to the extent
of the amount of such setoff or counterclaim); (h) Accounts in which the Agent
does not, for any reason, have a first priority perfected security interest; and
(i) Accounts which in the Agent’s opinion may be subject to liens or conflicting
claims of ownership, whether such liens or conflicting claims are asserted or
could be asserted by any Person except for statutory liens or encumbrances
permitted by Section 10.1(a), (b) and (d).  With regard to Accounts included in
the Borrowing Base by the Borrower in good faith, a determination by the Agent
that such Accounts are not Eligible Accounts in accordance with the foregoing
shall be effective on the third Business Day after notice thereof by the Agent
to the Borrower in accordance with Section 13.18.
 
“Eligible Inventory” means Inventory of the Loan Parties which the Agent
determines in the exercise of the Agent’s reasonable discretion is eligible for
inclusion in the Borrowing Base at any particular time.  Without limiting the
Agent’s right to determine that Inventory does not constitute Eligible
Inventory, but without duplication, the following Inventory of the Loan
 

 
8

--------------------------------------------------------------------------------

 

Parties shall not be Eligible Inventory: (a) Inventory deemed to be
out-of-condition or otherwise unmerchantable by the United States Department of
Agriculture, any state’s Department of Agriculture, or any other Governmental
Authority having regulatory authority over the Loan Parties or any of the Loan
Parties’ assets or activities; (b) Inventory for which a prepayment has been
received; (c) Inventory in the possession of third parties, unless it is
Inventory: (i) at a location (x) shown on Exhibit 3B(i) or (y) permitted
hereunder or under the Security Agreement, in each case, for which the Agent has
received a bailee letter satisfactory to the Agent, or (ii) covered by
negotiable warehouse receipts or negotiable bills of lading issued by either:
(A) a warehouseman licensed and bonded by the United States Department of
Agriculture or any state’s Department of Agriculture, or (B) a recognized
carrier having an office in the United States and in a financial condition
reasonably acceptable to the Agent, which receipts or bills of lading designate
the Agent directly or by endorsement as the only Person to which or to the order
of which the warehouseman or carrier is legally obligated to deliver such Goods;
(d) Inventory in which the Agent does not, for any reason, have a first priority
perfected security interest; and (e) Inventory which in the Agent’s opinion may
be subject to liens or conflicting claims of ownership, whether such liens or
conflicting claims are asserted or could be asserted by any Person except for
statutory liens or encumbrances permitted by Section 10.1(a), (b) and (d). With
regard to Inventory included in the Borrowing Base by the Borrower in good
faith, a determination by the Agent that such Inventory is not Eligible
Inventory in accordance with the foregoing shall be effective on the third
Business Day after notice thereof by the Agent to the Borrower in accordance
with Section 13.18.
 
“Environmental Laws” has the meaning set forth in Section 7.9 hereof.
 
“Equipment” means any and all Goods, other than Inventory (including without
limitation, equipment, machinery, motor vehicles, implements, tools, parts and
accessories) which are at any time owned by the Borrower, together with any and
all accessions, parts and appurtenances and any other “equipment” (as defined in
the Code).
 
“Equity Cure Issuance” has the meaning set forth in the definition of Equity
Cure Proceeds.
 
“Equity Cure Proceeds” means, with respect to any exercise of the Borrower’s
rights under Section 11.3, the net cash proceeds received by the Borrower
pursuant to a capital contribution to its common equity funded by the concurrent
sale or issuance by the Borrower of shares of its equity interests (the “Equity
Cure Issuance”).
 
“Equity Distribution” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any membership interest or other
equity interest in the Borrower, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such membership or other equity interest or of any option, warrant or
other right to acquire any such membership or other equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect at any time, and all rules, regulations and rulings thereof issued
by the Internal Revenue Service or the Department of Labor thereunder.
 

 
9

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the IRC (and Sections 414(m) and (o) of the IRC for purposes of
provisions relating to Section 412 of the IRC).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
 
“Excess” has the meaning set forth in Section 13.19 hereof.
 
“Excess Disposition Proceeds” means the Borrower’s net cash proceeds, including
insurance or condemnation proceeds, from the sale or other disposition or loss
of assets (other than the sale of Inventory in the ordinary course of business
or the casualty loss of Inventory), which are not used by the Borrower for the
replacement of the assets sold, disposed of or lost or not used for the
acquisition of other assets with similar business utility within one hundred
eighty (180) days after such sale, disposition or loss, in excess of $100,000 in
the aggregate during any rolling twelve month period.
 
“Excess Equity Proceeds” means, during any period of determination, the
Borrower’s net cash proceeds from the sale or issuance of stock, membership,
partnership or other equity interests (or warrants or other options therefor),
including capital contributions in respect of any such interests previously
issued.
 
“Existing Credit Agreement” has the meaning set forth in the recitals hereof.
 
“Existing Equity Holders” means, collectively, US Premium Beef, TKK Investments,
LLC, TMKCo, LLC and NBPCo Holdings, LLC.
 
“Existing Line of Credit Notes” means the Line of Credit Notes of the Borrower
delivered to the Existing Lenders under the Existing Credit Agreement.
 
“Existing Term Notes” means the Term Notes of the Borrower delivered to the
Existing Lenders under the Existing Credit Agreement.
 
“Facility” means the Line of Credit Loan Facility, the Swing Line, the Term Loan
Facility or the Letter of Credit Sublimit, as the context may require.
 

 
10

--------------------------------------------------------------------------------

 

“Farm Credit System Participant” has the meaning set forth in Section 13.23(e)
hereof.
 
“Farm Products” means all of the Borrower’s harvested or unharvested crops of
all types and descriptions, whether annual or perennial and all other personal
property of the Borrower used or for use in farming or livestock operations,
including without limitation, native grass, grain, harvested crops, feed, feed
additives, feed ingredients, feed supplements, fertilizer, hay, silage, supplies
(including without limitation, veterinary supplies and related Goods), livestock
(including without limitation, the offspring of such livestock and livestock in
gestation) and any other “farm products” (as defined in the Code).
 
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upward, if necessary, to the nearest whole multiple of 1/100th of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on such day, or if no
such rate is so published on such day, on the most recent day preceding such day
on which such rate is so published.
 
“Feeder Deposits” has the meaning set forth in Section 10.19 hereof.
 
“Financial Performance Level” has the meaning set forth in the definition of
Applicable Margin.
 
“Financing Documents” means this Agreement, the Notes, the Agent’s Letter, the
NB, Inc. Acknowledgment, all Security Documents, and all documents, instruments,
certificates and agreements at any time executed or delivered by the Borrower to
any of the Agent or any one or more of the Lenders pursuant to or in connection
with any of the foregoing, and any and all amendments, modifications,
supplements, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing.
 
“Fiscal Year” means the Borrower’s fiscal year, which shall be the twelve month
period ending on the last Saturday in August each year; references to a Fiscal
Year with a number corresponding to any calendar year (e.g., the “Fiscal Year
2010”) refer to the Fiscal Year ending on the last Saturday in August of such
calendar year.
 
“Fixed Charge Coverage Ratio” means , as of the end of any fiscal quarter, the
ratio of (a) EBITDA during the eight consecutive fiscal quarters then ended,
less Net Capital Expenditures during such eight fiscal quarter period to (b) the
sum of (i) the aggregate amount of all scheduled payments of principal of and
interest on Funded Debt during such eight fiscal quarter period, (ii) Borrower’s
consolidated cash income taxes incurred and paid during such eight fiscal
quarter period and (iii) Equity Distributions made by Borrower during such eight
fiscal quarter period (other than (x) Equity Distributions permitted under the
$150 Million Basket, (y) up to $125,484,074.72 in Equity Distributions made by
Borrower in April 2009 and (z) up to $8,000,000 in Equity Distributions made by
Borrower pursuant to the terms of the Consent to Sixth Amended and Restated
Credit Agreement dated May 27, 2010.
 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is organized under the laws of any jurisdiction other than the United
States (or any State thereof) of the District of Columbia.
 

 
11

--------------------------------------------------------------------------------

 

“Funded Debt” means, for any date of determination, the then outstanding
principal amount of all of the Borrower’s consolidated interest-bearing
Indebtedness (including without limitation, capitalized leases) plus the then
undrawn amount of all outstanding letters of credit (including without
limitation, the LCs); provided, however, that (a) LCs or indemnity obligations
issued to support other Indebtedness shall not be included in Funded Debt to the
extent that such other Indebtedness is, itself, included in Funded Debt; (b) the
Borrower’s Class A or B Units subject to redemption rights shall not be included
in Funded Debt; and (c) the Borrower’s obligations under deferred compensation
plans shall not be included in Funded Debt.
 
“Funded Debt to EBITDA Ratio” means, for any date of determination, the ratio
of: (a) Funded Debt as of such date, over (b) EBITDA during the four consecutive
fiscal quarters most recently ended.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
 
“Georgia Mortgage” means that certain Deed to Secure Debt and Security Agreement
between the Borrower and the Agent, dated as of November 25, 2009 and that
certain financing statement dated as of November 25, 2009, in each case,
together with any and all amendments, modifications, supplements, renewals or
restatements thereof.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including without limitation, any arbitration panel, any court or any
commission.
 
“Governmental Requirement” means any material law, statute, code, ordinance,
order, rule, regulation, judgment, decree, injunction, franchise, permit,
certificate, license, authorization or other directive or requirement of any
federal, state, county, municipal, parish, provincial or other Governmental
Authority or any department, commission, board, court, agency or any other
instrumentality of any of them.
 
“Guaranty Agreement” means that certain Guaranty Agreement dated as of even date
herewith, executed by and certain of the Borrower’s Subsidiaries in favor of the
Agent, together with any and all amendments, modifications, supplements,
renewals or restatements thereof.
 
“Guaranty Obligation” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other
 

 
12

--------------------------------------------------------------------------------

 

obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligees in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligees against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person; provided, however, that the term
“Guaranty Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Notes
or on other amounts, if any, payable to such Lender pursuant to this Agreement
or any other Financing Document, under laws applicable to such Lender which are
presently in effect, or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable laws now allow.
 
“Holding Account” means a deposit account belonging to the Agent into which the
Borrower may be required to make deposits pursuant to the provisions of this
Agreement, such account to be under the sole dominion and control of the Agent
and not subject to withdrawal by the Borrower, with any amounts therein to be
held for application toward payment of any outstanding LCs when drawn upon.  The
Holding Account shall be a money market savings account or substantial
equivalent (or other appropriate investment medium as the Borrower may from time
to time request and to which the Agent in its sole discretion shall have
consented) and shall bear interest in accordance with the terms of similar
accounts held by the Agent for its customers.
 
“Indebtedness” shall mean with respect to any Person and without duplication:
 
(a) All obligations of such Person for borrowed money (including, without
limitation, all notes payable and drafts accepted representing extensions of
credit, all obligations evidenced by credit agreements, bonds, debentures, notes
or other similar instruments and all obligations upon which interest charges are
customarily paid);
 
(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable incurred in the ordinary course of
the Borrower’s
 

 
13

--------------------------------------------------------------------------------

 

business), and indebtedness (excluding prepaid interest thereon and excluding
operating leases) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;
 
(d) capitalized leases and Synthetic Lease Obligations;
 
(e) net obligations under any Swap Contract in an amount equal to (i) if such
Swap Contract has been closed out, the termination value thereof, or (ii) if
such Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract; and
 
(f) all Guaranty Obligations of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Lenders.  The amount of any capitalized lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Amounts” has the meaning set forth in Section 13.5(b) hereof.
 
“Indemnitee” has the meaning set forth in Section 13.5(b) hereof.
 
“Indenture” means that certain Trust Indenture dated as of December 1, 2004
between the City and Commerce Bank. N.A., as trustee, together with any and all
amendments, modifications, supplements, renewals or restatements thereof.
 
“Insurance Reserve” means a collateral reserve against casualty losses that
would not be covered by insurance as a result of the self-insured retention
deductible provision in the Borrower’s property insurance (a) in an amount equal
to $10,000,000 when the self-insured retention deductible under the Borrower’s
property insurance procured in accordance with Section 9.5 exceeds $15,000,000;
(b) in an amount equal to $5,000,000 when the self-insured retention deductible
under the Borrower’s property insurance procured in accordance with Section 9.5
exceeds $10,000,000 but is less than or equal to $15,000,000; and (c) in an
amount equal to $0 when the self-insured retention deductible under the
Borrower’s property insurance procured in accordance with Section 9.5 is less
than or equal to $10,000,000.
 
“Intercompany Financing Documents” means: (a) the Loan Agreement dated as of May
30, 2006, by and between the Borrower and NBC (the “Intercompany Loan
Agreement”), (b) the Security Agreement dated as of May 30, 2006, by NBC in
favor of the Borrower, (c) the Trademark License Agreement between NBC and the
Borrower dated as of May 30, 2006, (d) the Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing from NBC to the Borrower dated
as of June 2, 2006 (the “Intercompany Deed of Trust”), (e) the Note

 
14

--------------------------------------------------------------------------------

 

(as defined in the Intercompany Loan Agreement), (f) the Security Agreement
(Security Interest in Partnership Interests) by NCI in favor of the Borrower
dated as of May 30, 2006, (g) the Loan Agreement dated as of August 6, 2003,
among NCI, NCI Leasing and the Borrower’s predecessor in interest, (h) the
Security Agreement dated as of August 6, 2003, by NCI and NCI Leasing in favor
of the Borrower’s predecessor in interest, (i) the Promissory Note dated as of
August 6, 2003, from NCI and NCI Leasing to the Borrower’s predecessor in
interest, (j) the Trademark Security Agreement dated as of August 6, 2003, by
NCI and NCI Leasing in favor of the Borrower’s predecessor in interest, (k) the
Loan Agreement dated as of May 29, 1998, as amended by the Loan Extension
Agreement dated as of May 31, 2001, the Second Amendment to Loan Agreement dated
as of August 21, 2001, the Third Amendment to Loan Agreement dated as of
September 1, 2005 and the Fourth Amendment to Loan Agreement dated as of May 30,
2006, in each case, between KC Steak and the Borrower’s predecessor in interest,
(l) the First Amended and Restated Security Agreement dated as of August 29,
2001, between KC Steak and the Borrower’s predecessor in interest, (m) the
Amended and Restated Promissory Note dated as of May 30, 2006, from KC Steak to
the Borrower, and any and all other agreements, chattel mortgages, security
agreements, pledges, guaranties, assignments of proceeds, assignments of
contract rights, assignments of partnership interest, assignments of performance
or other collateral assignments, trademark license agreements, completion or
surety bonds, standby agreements, subordination agreements, undertakings and
other similar documents, agreements, instruments and financing statements at any
time executed and delivered by any of the Borrower’s Subsidiaries or a third
Person in connection with, or as security for the payment or performance of, any
agreements or documents that may from time to time incur, evidence, or govern
indebtedness that any Subsidiary owes from time to time directly or indirectly
to the Borrower, as the foregoing may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.


“Interest Period” means:  the period of time for which the LIBOR Rate shall be
in effect as to any LIBOR Rate Advance and which shall be a one, two, three or
six month period of time, commencing with the borrowing date of such LIBOR Rate
Advance or the expiration date of the immediately preceding Interest Period, as
the case may be, applicable to and ending on the effective date of any rate
change or rate continuation made as provided herein as the Borrower may specify
in a notice of borrowing or a notice of interest conversion; provided, however,
all interest periods for all LIBOR Rate Advances outstanding under the Existing
Credit Agreement as of the Restatement Date shall be deemed to have ended on the
day immediately preceding the Restatement Date; and provided further that: (a)
any Interest Period which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) no Interest Period applicable to a
Line of Credit Loan shall extend beyond the scheduled Maturity Date applicable
to the Line of Credit Loan; (c) no Interest Period for a Term Advance shall
extend beyond the Maturity Date applicable to the Term Loan; (d) there shall be
no more than five Interest Periods for LIBOR Rate Advances outstanding at any
one time under the Line of Credit; and (e) there shall be no more than five
Interest Periods for LIBOR Rate Advances at any one time under the Term Loan.
 
“Inventory” means, with respect to any Person, any and all Goods which shall at
any time constitute “inventory” (as defined in the Code) or Farm Products of
such Person, wherever located (including without limitation, Goods in transit
and Goods in the possession of third
 

 
15

--------------------------------------------------------------------------------

 

parties), or which from time to time are held for sale, lease or consumption in
such Person’s business, furnished under any contract of service or held as raw
materials, work in process, finished inventory or supplies (including without
limitation, packaging and/or shipping materials).
 
“IPO Proceeds” means the net cash proceeds, if any, received by the Borrower in
connection with the Permitted IPO.
 
“IRC” means the Internal Revenue Code of 1986, as amended, as at any time in
effect, together with all regulations and rulings thereof or thereunder issued
by the Internal Revenue Service.
 
“Issuer” means CoBank or, with respect to the “LCs” issued by Rabobank under
(and as defined in) the Existing Credit Agreement and listed on Exhibit 1E,
Rabobank, as issuers of LCs.
 
“Kansas Mortgage” means the Amended and Restated Mortgage, Assignment of Rents
and Leases, Security Agreement and Fixture Filing between the Borrower and the
Agent, dated December 29, 2004, and the Amended and Restated Collateral
Assignment of Amended and Restated Lease from the Borrower in favor of the
Agent, dated as of December 29, 2004, in each case, together with any and all
further amendments, modifications, supplements, renewals or restatements
thereof.
 
“KC Steak” means Kansas City Steak Company, LLC, a Missouri limited liability
company, a majority owned Subsidiary of the Borrower.
 
“LC” means a documentary, direct pay or standby letter of credit issued for the
account of the Borrower pursuant to Section 2.2, including any “LCs” issued
under (and as defined in) the Existing Credit Agreement.
 
“LC Fee” has the meaning set forth in Section 6.2 hereof.
 
“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the outstanding LCs plus (b) the
aggregate amount of drawings under LCs which have not then been reimbursed
pursuant to Section 2.2(f).
 
“LC Sublimit” means an amount equal to the lesser of (a) $75,000,000 and (b) the
Line of Credit Loan Commitments.  For the avoidance of doubt, the LC Sublimit is
part of, and not in addition to, the Line of Credit Loan Commitments.
 
“Lease” means that certain Lease dated as of December 1, 2004 between the City
and the Borrower, together with any and all amendments, modifications,
supplements, renewals or restatements thereof.
 
“Lenders” has the meaning set forth in the introduction hereof.
 
“Liabilities” means any and all liabilities, obligations and indebtedness of the
Borrower to the Agent, the Lenders, the Swing Line Lender, the Issuers, the Swap
Parties and/or the Indemnitees of any and every kind and nature, at any time
owing, arising, due or payable and
 

 
16

--------------------------------------------------------------------------------

 

howsoever evidenced, created, incurred, acquired or owing, primary, secondary,
direct, contingent, fixed or otherwise (including without limitation, LC
Obligations, the Borrower’s obligations under any Swap Contracts with Swap
Parties, fees, charges and obligations of performance) arising or existing under
this Agreement or any of the other Financing Documents or by operation of law
relating to this Agreement or any of the other Financing Documents.
 
“LIBOR Rate” means (a) with respect to each day during each Interest Period
applicable to a LIBOR Rate Account, the per annum rate for the Interest Period
selected by Borrower, as quoted by the British Bankers' Association (or if such
quotation source is unavailable, such other quotation source as may be
reasonably selected by the Administrative Agent) for the purpose of displaying
London Interbank Offered Rates for U.S. Dollar deposits, (which shall be the
LIBOR rate in effect two Business Days prior to the related Advance) rounded up
to the 1/100th of 1% per annum, or (b) with respect to the determination of the
Base Rate, the LIBOR rate, as quoted by the British Bankers' Association (or if
such quotation source is unavailable, such other quotation source as may be
reasonably selected by the Administrative Agent) for the purpose of displaying
London Interbank Offered Rates for U.S. Dollar deposits, in each case divided by
a percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D).
 
“LIBOR Rate Advance” means an Advance with respect to which the interest rate is
determined by reference to the LIBOR Rate.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the Code
or comparable laws of any jurisdiction), including the interest of a purchaser
of accounts.
 
“Line of Credit Loan” has the meaning set forth in Section 2.1.1 hereof.
 
“Line of Credit Loan Commitment” means as to any Lender, such Lender’s
obligation to make Line of Credit Loans up to its Pro Rata Percentage of
$250,000,000, as set forth opposite such Lender’s name under the heading “Line
of Credit Loan Commitments” on Exhibit 1A, subject to Assignments and
Acceptances executed and delivered in accordance with Section 13.23, and as such
amount may be reduced or terminated from time to time pursuant to Section 4.5 or
11.1; and “Line of Credit Loan Commitments” means, collectively, the Line of
Credit Loan Commitments for all the Lenders.
 
“Line of Credit Loan Facility” means, at any time, the aggregate amount of the
Lenders’ Line of Credit Loan Commitments.
 
“Line of Credit Notes” has the meaning set forth in Section 2.1.1 hereof.
 

 
17

--------------------------------------------------------------------------------

 

“Loan” means each Line of Credit Loan and each Term Loan; however, unless
particularly specified in the relevant text, the term “Loan” does not include
Swing Line Loans.
 
“Loan Account” has the meaning set forth in Section 2.1.5(d) hereof.
 
“Loan Date” means the date of the making of any Line of Credit Loan or Swing
Line Loan hereunder.
 
“Loan Parties” means the Borrower and the Subsidiary Loan Parties.
 
“Margin Accounts” means, collectively, all Commodity Accounts and all Commodity
Contracts credited thereto.
 
“Matured Default” means the occurrence or existence of any one or more of the
following events: (a) the Borrower fails to pay any principal or interest
pursuant to any of the Financing Documents at the time such principal or
interest becomes due or is declared due; (b)  the Borrower fails to pay any of
the Liabilities (other than principal and interest) on or before ten (10) days
after such Liabilities become due or are declared due; (c) the Borrower or any
of its  Subsidiaries fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements contained in Sections 2.2(a),
9.16, 9.17, 9.18, 10.1, 10.2 or 10.4 of this Agreement; (d) the Borrower or any
of its Subsidiaries fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements contained in this Agreement or in
any of the other Financing Documents (other than those covenants, conditions,
promises and agreements referred to or covered in (a), (b) or (c) above), and
such failure continues for more than thirty (30) days after such failure or
neglect first occurs, provided that such grace period shall not apply, and a
Matured Default shall be deemed to have occurred and to exist immediately if
such failure or neglect is material and may not, in the Agent’s reasonable
determination, be cured by the Borrower or its Subsidiaries during such thirty
(30) day grace period; (e) the Borrower or any of its Subsidiaries directly or
indirectly contests in any manner the validity, binding nature, or
enforceability of any Financing Document, or, any Lien securing any Liabilities;
(f) any of the Borrower’s Subsidiaries directly or indirectly contests in any
manner the validity, binding nature, or enforceability of any of the
Intercompany Financing Documents or the assignment thereof to the Agent; (g) any
warranty or representation at any time made by or on behalf of the Borrower or
any of its Subsidiaries in connection with this Agreement or any of the other
Financing Documents is untrue or incorrect in any material respect, or any
schedule, certificate, statement, report, financial data, notice, or writing
furnished at any time by or on behalf of either the Borrower or any of its
Subsidiaries to the Agent or the Lenders is untrue or incorrect in any material
respect on the date as of which the facts set forth therein are stated or
certified; (h) a judgment in excess of $3,000,000 is rendered against the
Borrower or any of the other Loan Parties and such judgment remains unsatisfied
or undischarged and in effect for forty-five (45) consecutive days without a
stay of enforcement or execution, provided that this clause shall not apply to
any judgment for which the Borrower or any other Loan Party is fully insured
subject only to a deductible not exceeding $500,000, and with respect to which
the insurer has admitted liability in writing for such judgment; (i) all or any
part of the Borrower’s or any other Loan Party’s assets come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same continues for a period of forty-five (45) days; (j) a
proceeding under any bankruptcy, reorganization,
 
 
 
18

--------------------------------------------------------------------------------

 
 
 arrangement of debt, insolvency, readjustment of debt or receivership law or
statute is filed against the Borrower or any of the other Loan Parties and such
proceeding is not dismissed within forty-five (45) days of the date of its
filing, or a proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
by either the Borrower or any of the other Loan Parties, or the Borrower or any
of the other Loan Parties applies for, consents to, or acquiesces in, the
appointment of a trustee, receiver, sequestrate, or other custodian for the
Borrower or any of the other Loan Parties or any of their respective property,
or the Borrower or any of the other Loan Parties makes an assignment for the
benefit of creditors; (k) the Borrower or any of the other Loan Parties becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
debts as they become due; (l) the Borrower or any of the other Loan Parties
voluntarily or involuntarily dissolves or is dissolved, terminates or is
terminated; (m) the Borrower or any of the other Loan Parties is enjoined,
restrained, or in any way prevented by the order of any court or any
administrative or regulatory agency or by the termination or expiration of any
permit or license, from conducting all or any material part of its respective
business affairs; (n) the Borrower or any of the other Loan Parties fails to
make any payment due or otherwise defaults on any other obligation for borrowed
money and the effect of such failure or default is to cause or permit the holder
of such obligation or a trustee to cause such obligation to become due prior to
its date of maturity; (o) the Agent makes an expenditure under Section 13.3 of
this Agreement and such expenditure is not reimbursed within five (5) Business
Days after the Agent notifies the Borrower of such expenditure; (p) the
occurrence of a Change of Control; (q) the Borrower or any of its Subsidiaries
fail to pay any Producer Payables in accordance with Section 9.13, and such
failure continues for a period of more than three (3) consecutive Business Days;
(r) an “event of default” as defined in the Lease shall occur and the effect is
to cause the Trustee to accelerate the Lease Payments (as defined in the Lease)
or act to dispossess the Borrower and such acceleration or action shall continue
without waiver, cure, rescission or annulment for a period of thirty (30) days;
(s) (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of either the Borrower or any of its Subsidiaries under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$1,000,000, or (ii) the Borrower or any of its Subsidiaries, or any ERISA
Affiliate of the Borrower or any of its Subsidiaries fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $1,000,000; or (t) at any
time from and after the consummation of the Permitted IPO, NB, Inc fails to keep
or observe any of the covenants, promises or agreements set forth in the NB,
Inc. Acknowledgment.
 
“Maturity Date” means the earliest of (a) the date on which the Commitments are
terminated in whole pursuant to Section 11.1, (b) the date on which the Borrower
voluntarily terminates the Commitments in whole and pays the Liabilities in
full, (c) in the case of the Line of Credit Loans, June 4, 2015, (d) in the case
of the Term Loans, June 4, 2015, and (e) in the case of any Swing Line Loan,
June 4, 2015, or any earlier Business Day specified by notice from the Swing
Line Lender to the Borrower and the Lenders.
 
“Member” means any Person who holds directly or indirectly, an ownership
interest in the Borrower.
 
 
 
 
19

--------------------------------------------------------------------------------

 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
 
“NBC” means National Beef California, LP, a Delaware limited partnership, and a
wholly owned indirect Subsidiary of the Borrower.
 
“NB, Inc.” means National Beef, Inc., a Delaware corporation.
 
“NB, Inc. Acknowledgment” means that certain Acknowledgment by and between NB,
Inc., and the Agent in form of Exhibit 1D.
 
“NCI” means National Carriers, Inc., a Kansas corporation, and a wholly owned
Subsidiary of the Borrower.
 
“NCI Leasing” means NCI Leasing, Inc., a Kansas corporation, and a wholly owned
Subsidiary of NCI.
 
“Net Capital Expenditures” means, during any period of determination: (a) the
Borrower’s consolidated net property, plant and equipment at the end of such
period, less (b) the Borrower’s consolidated net property, plant and equipment
at the beginning of such period, plus (c) the Borrower’s consolidated
depreciation during such period.
 
“Net Worth” means, as of any date of determination, (a) the aggregate book value
of the assets of Borrower and its consolidated Subsidiaries as of such date
prepared in accordance with GAAP less (b) Total Liabilities (as defined below).
 
“Non-Material Domestic Subsidiary” means any Domestic Subsidiary that, together
with its consolidated Subsidiaries, has (a) assets, as of the last day of the
Borrower’s most recently ended fiscal quarter, with a book value of less than 5%
of the total assets of the Borrower and its Subsidiaries on a consolidated basis
on such date and (b) EBITDA, as of the last day of the Borrower’s most recently
ended Fiscal Year, of less than $20,000,000; provided, that, if the Non-Material
Domestic Subsidiaries, taken as a whole, together with the assets of their
respective consolidated Subsidiaries, have assets, as of the last day of the
Borrower’s most recently ended fiscal quarter, valued at greater than or equal
to 10% of the total assets of the Borrower and its Subsidiaries on a
consolidated basis, then the Borrower shall cause one or more additional
Domestic Subsidiaries to become Subsidiary Loan Parties in accordance with
Section 9.19; provided, further, that if a Non-Material Domestic Subsidiary,
together with its consolidated Subsidiaries, has EBITDA, as of the last day of
the Borrower’s most recently ended Fiscal Year, greater than or equal to
$20,000,000, then the Borrower shall cause such Domestic Subsidiary to become a
Subsidiary Loan Party in accordance with Section 9.19; provided, further, that
in no event shall National Beef Leathers, LLC be or become a Subsidiary Loan
Party, except upon the consent of the Agent.  As of the Restatement Date, each
of National Beef Leathers, LLC, NCI Leasing, National Elite Transportation LLC,
National Beef aLF, LLC and NB Finance Corp. shall be a Non-Material Domestic
Subsidiary.
 
“Non-Use Fee” has the meaning set forth in Section 6.1 hereof.
 

 
20

--------------------------------------------------------------------------------

 

“Note” or “Notes” shall mean any one or more of the Line of Credit Notes, the
Term Notes and/or the Swing Line Note, as the context may require.
 
“Owner/Operator Agreement” means an agreement with an owner-operator of a
tractor, for the use of the tractor, which is cancelable upon not more than
ninety days written notice by either party, which agreement has been or may be
considered a lease for accounting purposes.
 
“Payment in Lieu of Tax Agreement” means that certain Payment in Lieu of Tax
Agreement dated as of December 1, 2004 between the Borrower and the City,
together with any and all amendments, modifications, supplements, renewals or
restatements thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pennsylvania Mortgage” means the Amended and Restated Open-End Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing between
the Borrower and the Agent, dated December 29, 2004, together with any and all
further amendments, modifications, supplements, renewals or restatements
thereof.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
 
“Permitted IPO” means an initial public offering of shares of common stock of
NB, Inc. in a public offering pursuant to an effective registration statement
filed with the SEC in accordance with the Securities Act and on substantially
the same terms and conditions set forth in the Draft Prospectus or otherwise on
terms and conditions satisfactory to the Required Lenders and the Agent;
provided, that (a) no Default or Matured Default shall have occurred or be
continuing or would be caused thereby, (b) the Borrower shall be in pro forma
compliance (based on assumptions and projections acceptable to the Agent) with
the financial covenants set forth in Section 9.16, 9.17 and 9.18 after giving
effect thereto, (c) NB, Inc. shall substantially simultaneously therewith
execute and deliver the NB, Inc. Acknowledgment and Secretary’s Certificates
relating to resolutions, incumbency, etc., (d) all net cash proceeds thereof
(other than any net cash proceeds paid to the Existing Equity Holders) shall be
used to purchase new equity interests in the Borrower and (e) the Agent shall
have received opinions of counsel for NB, Inc. and such other information,
documents, agreements or instruments that the Agent or Agent’s counsel may
reasonably required in connection therewith.
 
“Person” means an individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, limited liability partnership, institution, joint stock company or
government (whether national, federal, state, provincial, county, city,
municipal or otherwise, including without limitation, any instrumentality,
division, agency, body or department thereof).
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
 

 
21

--------------------------------------------------------------------------------

 

“Prime Rate” means a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate’’ on a regular
basis, such other regularly published average prime rate applicable to such
commercial banks as is acceptable to the Administrative Agent in its reasonable
discretion.
 
“Pro Rata Percentage” means with respect to any Lender at any time, a fraction
(expressed as a percentage), the numerator of which shall be the aggregate
amount of the Commitments of such Lender under the applicable Facility or
Facilities at such time, and the denominator of which shall be the aggregate
Commitments of all of the Lenders under the applicable Facility or Facilities at
such time; provided, that if the commitment of each lender to make Loans and the
obligation of the Issuer to issue, extend, renew or increase any LCs have been
terminated pursuant to Section 11.1, then the Pro Rata Percentage of each Lender
shall be determined based on the Pro Rata Percentage of such Lender immediately
prior to such termination and after giving effect to any subsequent assignments
made pursuant to the terms hereof.
 
“Producer Payables” means with respect to any Person, all amounts at any time
payable by such Person for the purchase of cattle, feed, grain or other farm
products.
 
“Rabobank” means Coöperatieve Centrale Raiffeisen - Boerenleenbank, B.A.,
“Rabobank Nederland”, New York Branch.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Required Lenders” means, at any time, Lenders having aggregate Total
Percentages of at least 51%.
 
“Restatement Date” means the date on or as of which the conditions precedent set
forth in Section 8.1 hereof are completed to the Agent’s satisfaction.
 
“Securities Act” has the meaning set forth in Section 13.20 hereof.
 
“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of even date herewith, executed by the Borrower and certain of its
Subsidiaries in favor of the Agent, together with any and all amendments,
modifications, supplements, renewals or restatements thereof.
 
“Security Documents” means the Security Agreement, the Guaranty Agreement, the
Bond Pledge Agreement, the Trademark License, the Kansas Mortgage, the
Pennsylvania Mortgage, the Georgia Mortgage, the letter agreement dated May 30,
2006, pursuant to which the Borrower (in its capacity as a limited partner of
NBC) consented, among other things, to NCI’s pledge to the Borrower of NCI’s
general partnership interest in NBC, the Assignment dated as of May 30, 2006 of
the Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing from NBC to the Borrower dated as of May 30, 2006, as each may be
amended, modified, renewed or extended from time to time in accordance with this
 

 
22

--------------------------------------------------------------------------------

 

Agreement, and any and all other agreements, chattel mortgages, security
agreements, pledges, guaranties, assignments of proceeds, assignments of
contract rights, assignments of partnership interest, assignments of performance
or other collateral assignments, trademark license agreements, completion or
surety bonds, standby agreements, subordination agreements, undertakings and
other similar documents, agreements, instruments and financing statements at any
time executed and delivered by the Borrower or a third Person in connection
with, or as security for the payment or performance of, any of the Liabilities.
 
“Specified Class A-1 Units” means up to $75,484,071 of the Class A-1 Units
issued by Borrower in April 2009 (as increased by the amount of any payment in
kind notes issued in lieu of cash distributions).
 
“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.
 
“Subsidiary Loan Parties” means each of the Borrower’s direct and indirect
Subsidiaries that become party to this Agreement and the Security Agreement as a
Subsidiary Loan Party pursuant to the terms of Section 9.19 and the permitted
successors and assigns of each such Person; it being understood and agreed that
no Foreign Subsidiary or Non-Material Domestic Subsidiary shall be required to
be a Subsidiary Loan Party and, so long as the grant of a security interest and
the guarantee of the Borrower’s Indebtedness hereunder shall be limited by KC
Steak’s constituent documents or the applicable minority interest holder, KC
Steak shall not be required to be a Subsidiary Loan Party.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, but excluding any futures or
options contracts credited to any Margin Account, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., the Bond
Markets Association, any International Foreign Exchange Master Agreement, or any
other master agreement reasonably acceptable to the Agent (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Party” means any Lender (or affiliate thereof) that is a party to a Swap
Contract with the Borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.1.3.
 
“Swing Line Lender” means CoBank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.1.3 hereof.
 
“Swing Line Note” has the meaning set forth in Section 2.1.3 hereof.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Line of Credit Loan Commitments.  The Swing Line Sublimit is a part of,
not an addition to, the Line of Credit Loan Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” has the meaning set forth in Section 5.5(a) and (b) hereof.
 
“Term Loan” has the meaning set forth in Section 2.1.2 hereof.
 
“Term Loan Commitment” means as to any Lender, such Lender’s obligation to make
Term Loans, or additional Term Loans, as the case may be up to its Pro Rata
Percentage of $375,000,000, as set forth opposite such Lender’s name under the
heading “Term Loan Commitments” on Exhibit 1A, subject to Assignments and
Acceptances executed and delivered in accordance with Section 13.23, and as such
amount may be reduced or terminated from time to time pursuant to Section 4.5 or
11.1; and “Term Loan Commitments” means, collectively, the Term Loan Commitments
for all the Lenders that have a Term Loan Commitment.
 
“Term Loan Facility” means, at any time, (a) prior to the one-year anniversary
of the Closing Date, the aggregate amount of the Lenders’ Term Loan Commitments
and (b) thereafter, the aggregate Term Loans of all Lenders at such time.
 
“Term Notes” has the meaning set forth in Section 2.1.2 hereof.
 
“Total Liabilities” means, as of any date of determination, all obligations of
Borrower and its consolidated Subsidiaries required by GAAP to be classified as
liabilities upon the balance sheet of such persons, including the aggregate
amount of all Indebtedness, liabilities (including tax and other proper
accruals) and reserves of such persons.
 
“Total Percentage” means with respect to any Lender at any time, a fraction
(expressed as a percentage), the numerator of which shall be the combined amount
of (a) such Lender’s outstanding Term Loan principal balance, (b) and such
Lender’s outstanding Term Loan Commitment, and (c) such Lender’s Line of Credit
Loan Commitment (or, if such Lender’s Line of Credit Loan Commitment shall have
expired, the aggregate outstanding principal balance of
 
 
24

--------------------------------------------------------------------------------

 
such Lender’s Line of Credit Loans, Swing Line Loans and LC Obligations) at such
time, and the denominator of which shall be the combined amount of all the
outstanding Term Loan principal balances, Term Loan Commitments and Line of
Credit Loan Commitments (or, if the relevant Lenders’ Line of Credit Loan
Commitments shall have expired, the aggregate outstanding principal balance of
such Lenders’ Line of Credit Loans, Swing Line Loans and LC Obligations) of all
the Lenders at such time.
 
“Trademark License” means the Fourth Amended and Restated Trademark License
Agreement dated as of December 29, 2004 between the Borrower and the Agent,
together with any and all amendments, modifications, supplements, renewals or
restatements of such agreement.
 
“Type” means, with respect to any Advance, whether such Advance is a Base Rate
Advance or a LIBOR Rate Advance.
 
“UCP” has the meaning set forth in Section 2.2(c) hereof.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“Unhedged Cattle” has the meaning set forth in Section 10.19 hereof.
 
“Upfront Fee” has the meaning set forth in Section 6.3 hereof.
 
“US Premium Beef” means U.S. Premium Beef, LLC, a Delaware limited liability
company.
 
 
 
25

--------------------------------------------------------------------------------

 
 
1.3 Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined in this Agreement shall have the meanings customarily given
them in accordance with GAAP.  Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or the methodologies utilized thereunder or in the application thereof on
the operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or the application thereof, then the Agent and the Borrower shall negotiate
in good faith to amend such provision to preserve the original intent thereof in
light of such change (subject to the approval of the Required Lenders);
provided, further, until so amended, (a) such provision shall continue to be
computed in accordance with GAAP as in effect prior to such change and (b) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculation of such provision
both before and after giving effect to such change.
 
ARTICLE II
LOANS, SWING LINE AND LETTERS OF CREDIT
 
 
 
26

--------------------------------------------------------------------------------

 
 
2.1 Loan Facilities.
 
2.1.1 Line of Credit.  Each Lender severally agrees to make loans (each a “Line
of Credit Loan” and collectively, the “Line of Credit Loans”) to the Borrower
from time to time on any one or more Business Days from and after the
Restatement Date (through the Agent as set forth in Section 2.1.4) to but
excluding the Maturity Date applicable to Line of Credit Loans, during which
period the Borrower may borrow, repay and re-borrow in accordance with the
provisions hereof up to an aggregate principal amount not exceeding each such
Lender’s Pro Rata Percentage of the Available Amount on such Business Day, in
aggregate amounts up to the lesser of the Available Amount or the then-current
Borrowing Base Availability (the “Line of Credit”).  The Borrower hereby
acknowledges that $7,000,000.00 of “Line of Credit Advances” and $30,000,000.00
of “Regular Swing Line Loans” under the Existing Credit Agreement are
outstanding as of the date hereof, which shall be deemed to be Line of Credit
Loans or Swing Line Loans under this Agreement on and after the Restatement
Date. Line of Credit Loans may be made as LIBOR Rate Advances or Base Rate
Advances.  The Line of Credit Loans shall be evidenced by and repayable in
accordance with the terms of the Borrower’s promissory notes to each of the
Lenders (as the same may be amended, supplemented or otherwise modified from
time to time, together with any replacements thereof or substitutions therefor,
the “Line of Credit Notes”), the form of which is attached as Exhibit 2A.  The
Lenders, in their unanimous, sole and absolute discretion, may elect to make
Line of Credit Loans to the Borrower in excess of the amounts available pursuant
to the terms of this Agreement, and any such Line of Credit Loans shall also be
governed by the terms hereof. The Lenders shall also have the option, in their
unanimous, sole discretion and without any obligation to do so, to extend the
Maturity Date applicable to the Line of Credit Loans.  In the event that the
Lenders elect to extend such Maturity Date, the Agent shall give notice to the
Borrower pursuant to Section 13.18.
 
2.1.2 Term Loan.  The Borrower acknowledges that, as of the date hereof, term
loans are outstanding under this Section 2.1.2 and owed by the Borrower in the
aggregate principal amount of $228,801.167.00.  Each Lender with a Term Loan
Commitment as set for on Exhibit 1A severally agrees to make up to three (3)
loans to the Borrower from time to time on any one or more Business Days from
(and including) the Restatement Date (through the Agent as set forth in Section
2.1.4) to but excluding the one-year anniversary of the date hereof, during
which period the Borrower may borrow, up to an aggregate principal amount not
exceeding each such Lender’s Pro Rata Percentage of the Term Loan Commitments on
such Business Day, in aggregate amounts up to the Term Loan Commitments.  Each
Lender’s allocation of term loans as of the date hereof together with term loans
thereafter made under this Section 2.1.2 is herein collectively called such
Lender’s “Term Loan”, and all such loans of all of the Lenders are herein
collectively called the “Term Loans”.  The Term Loans may be maintained as LIBOR
Rate Advances or Base Rate Advances.  The Term Loans shall be evidenced by and
repayable in accordance with the terms of the Borrower’s promissory notes to
each of the Lenders (as the same may be amended, supplemented or otherwise
modified from time to time, together with any replacements thereof or
substitutions therefor, the “Term Notes”), the form of which is attached as
Exhibit 2B.  Amounts representing Term Loans which have been repaid by the
Borrower may not be reborrowed.
 

 
27

--------------------------------------------------------------------------------

 

2.1.3 Swing Line Loans.
 
(a) The Swing Line Lender agrees to make loans (each a “Swing Line Loan” and
collectively, the “Swing Line Loans”) to the Borrower from time to time on any
one or more Business Days from and after the Restatement Date through the
Maturity Date applicable to the Line of Credit Loans.  The aggregate outstanding
principal amount of Swing Line Loans must not at any time exceed the Swing Line
Sublimit, and no Swing Line Loans may be made to the extent that the sum of (i)
the aggregate outstanding principal amount of the Line of Credit Loans, (ii) the
aggregate outstanding amount of the LC Obligations and (iii) the aggregate
outstanding principal amount of all Swing Line Loans would exceed either the
Borrowing Base or the aggregate Line of Credit Loan Commitments.  All Swing Line
Loans shall bear interest as if they were Base Rate Advances; provided, however,
that Swing Line Loans that are disbursed and repaid on the same day shall bear
one day’s interest. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow, repay and reborrow in accordance
with the terms hereof and prepay in accordance with Section 4.2, provided,
however, that the Swing Line Lender may terminate or suspend its commitment to
make the Swing Line Loans at any time in its sole discretion upon notice to the
Borrower.  The Swing Line Loans shall be evidenced by and repayable in
accordance with the terms of the Borrower’s promissory note to the Swing Line
Lender (as the same may be amended, supplemented or otherwise modified from time
to time, together with any replacements thereof or substitutions therefor, the
“Swing Line Note”), the form of which is attached as Exhibit 2C.  Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Lender’s
Pro Rata Percentage of such Swing Line Loan, which risk participation shall be
funded in accordance with Section 2.1.3(b). The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to Swing
Line Lender.
 
(b) Refinancing of Swing Line Loans.
 
(i) In anticipation of the Maturity Date applicable to a Swing Line Loan, or
after the occurrence and during the continuance of any Default or Matured
Default, as the case may be, the Swing Line Lender may request, on behalf of the
Borrower (which hereby irrevocably requests the Swing Line Lender to act on its
behalf), that each Lender make a Line of Credit Loan in an amount equal to such
Lender’s Pro Rata Percentage of the amount of such Swing Line Loan. Such request
shall be made in accordance with the requirements of Article II, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Advances.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable borrowing notice promptly after delivering such notice to the
Agent.  Each Lender shall make an amount equal to its Pro Rata Percentage of the
amount specified in such borrowing notice available to the Agent in immediately
available funds for the account of the Swing Line Lender at the Agent’s office
not later than 11:00 a.m., Denver time, on the day specified in such borrowing
notice, whereupon, subject to clause (ii)
 

 
28

--------------------------------------------------------------------------------

 

below, each Lender that so makes funds available shall be deemed to have made a
Line of Credit Loan to the Borrower in such amount.  The Agent shall then remit
the funds so received to the Swing Line Lender.
 
(ii) If for any reason any Advance cannot be requested in accordance with clause
(i) above or any Swing Line Loan cannot be refinanced by such an Advance, the
borrowing notice submitted by the Swing Line Lender shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its participation
in the relevant Swing Line Loan, and each Lender’s payment to the Agent for the
account of the Swing Line Lender pursuant to clause (i) above shall be deemed to
be the payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount that such Lender is required to pay pursuant to the
foregoing provisions of this subsection (b) by the time specified in clause (i)
above, the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  A certificate of the Swing
Line Lender submitted to any Lender (directly or through the Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv) Each Lender’s obligation to make Line of Credit Loans or to purchase and
fund participations in Swing Line Loans pursuant to this subsection (b) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Matured Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  Any such purchase of
participations shall not relieve or otherwise impair Borrower’s obligation to
repay the Swing Line Loans, together with interest as provided herein.
 
(c) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, Swing Line Lender will distribute to such Lender its share
of such payment in accordance with such Lender’s Pro Rata Percentage
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participation was outstanding and funded) in
the same funds as those received by the Swing Line Lender.
 

 
29

--------------------------------------------------------------------------------

 

(ii) If any payment received by Swing Line Lender in respect of any Swing Line
Loan is required to be returned by the Swing Line Lender, each Lender shall pay
to the Swing Line Lender its Pro Rata Percentage thereof on demand of the Swing
Line Lender (or the Agent on its behalf), plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.
 
2.1.4 Borrowing Procedures.
 
(a) Procedure for Line of Credit Loans.  Any request by the Borrower for Line of
Credit Loans hereunder must be given by the Borrower not later than 11:00 a.m.
(Denver time) on the third Business Day prior to the date of any proposed LIBOR
Rate Advance and not later than 1:00 p.m. (Denver time) on the Business Day
prior to the date any Base Rate Advance is proposed to be made.  Each request
for Line of Credit Loans hereunder shall be irrevocable and shall be deemed to
be a representation by the Borrower that on the requested Loan Date and after
giving effect to the requested Line of Credit Loans the applicable conditions
specified in Article VIII have been and will be satisfied.  Each request for a
Line of Credit Loan hereunder shall specify (i) the requested Loan Date, (ii)
the aggregate amount of the Line of Credit Loan to be made on such date, which
shall be in a minimum amount of $1,000,000 and an integral multiple of $500,000,
(iii) whether such Line of Credit Loans is to be funded as a Base Rate Advances
or LIBOR Rate Advances and (iv) in the case of a LIBOR Rate Advance, the
duration of the initial Interest Period applicable thereto. Not later than 4:00
p.m. (Denver time) on the Business Day a receipt of such notice is received from
the Borrower, the Agent shall advise each Lender of the requested Line of Credit
Loans and of such Lender’s ratable share of such Loans.  At or before 10:00 a.m.
(Denver time) on the date of the requested Line of Credit Loans, each relevant
Lender shall provide the Agent at the Agent’s principal office in Denver with
immediately available funds covering such Lender’s Pro Rata Percentage of the
requested Loans.  Unless the Agent determines that any applicable condition
specified in Article VIII has not been satisfied or waived, the Agent will make
available to the Borrower at the Agent’s principal office in Denver, Colorado in
immediately available funds not later than 12:00 noon (Denver time) on the
requested Loan Date the amount of the requested Line of Credit Loans to the
extent received by the Agent.  In accordance with Section 2.1.5(c) the Agent
shall not be obligated to provide funds to the Borrower that are not provided to
the Agent in accordance with this Section 2.1.4(a).
 
(b) Procedure for Term Loans.  Any request by the Borrower for Term Loans
hereunder shall be made in accordance with the same procedure as required for
Line of Credit Loans as set forth in the preceding subsection (a).
 
(c) Procedure for Swing Line Loans.  Unless the Swing Line Lender has notified
the Borrower that the Swing Line has been terminated or suspended as provided in
Section 2.1.3, each request by the Borrower for a Swing Line Loan hereunder must
be given by the Borrower to the Swing Line Lender and the Agent not later than
1:00 p.m. (Denver time) on the Business Day on which such Swing Line Loan is
proposed to be
 

 
30

--------------------------------------------------------------------------------

 

made.  Each request for a Swing Line Loan hereunder shall be irrevocable and
shall be deemed a representation by the Borrower that on the requested Loan Date
and after giving effect to the requested Swing Line Loan the applicable
conditions specified in Article VIII have been and will be satisfied.  Each
request for a Swing Line Loan hereunder shall specify (i) the requested Loan
Date, (ii) the amount of the Swing Line Loan to be made on such date, which
shall be in a minimum amount of $100,000 and an integral multiple of
$100,000.  Unless the Swing Line Lender has received written notice from the
Agent (i) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.1.3(a) or (ii) that any applicable condition specified in Article
VIII has not been satisfied or waived, the Agent will make available to the
Borrower at the Agent’s principal office in Denver, Colorado in immediately
available funds not later than 2:30 p.m. (Denver time) on the requested Loan
Date the amount of the requested Swing Line Loans to the extent received from
the Swing Line Lender.
 
(d) Notices.  All notices of the Borrower required under Section 2.1.4 shall be
from such natural Persons as have been designated in a written notice signed by
the president, chief executive officer or chief financial officer of the
Borrower.  Such notice shall provide the Agent and Swing Line Lender with a
specimen signature for each such natural Person so designated.  The natural
Persons so designated are authorized to request Loans and Swing Line Loans and
direct the disposition of any such Loans and Swing Line Loans until written
notice of the revocation of such authority is received by the Agent at its
address designated below.  Any such Loans or Swing Line Loans shall be
conclusively presumed to have been made to or for the benefit of the Borrower
when the Agent reasonably believes in good faith that such notice was made by
authorized Persons, or when said Loans are deposited to the credit of the
account of the Borrower regardless of the fact that Persons other than those
authorized hereunder may have authority to draw against such account.
 
2.1.5 General Terms regarding the Notes, the Loans and the Swing Line Loans.
 
(a) The Agent shall promptly notify each Lender of any notice that the Agent
receives from the Borrower pursuant to Section 3.2.  In the case of a proposed
LIBOR Rate Advance, the Agent shall also promptly notify each Lender of the
applicable interest rate.
 
(b) Unless the Agent shall have received notice from a Lender prior to the date
of any borrowing of a Loan that such Lender will not make available to the Agent
such Lender’s pro rata share of such Loan, the Agent may assume that such Lender
will make such portion available to the Agent in accordance with Section 2.1.3
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its pro rata share available to the Agent in
accordance with Section 2.1.3, such Lender and the Borrower severally agree to
repay to the Agent, within five (5) Business Days after demand therefor, such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, (i) in the case of the Borrower, at the interest rate
 

 
31

--------------------------------------------------------------------------------

 

applicable at the time the Loans comprising such borrowing were made, and (ii)
in the case of such Lender, at the Federal Funds Rate.  If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan as part of such borrowing for purposes of this
Agreement.
 
(c) The failure of any Lender to make any Loan or to fund any participation to
be made by it as required by this Agreement shall not relieve any other Lender
of its obligation, if any, to make its Loan on the date the same is required to
be made, but no Lender shall be responsible for the failure of any other Lender
to make Loans or to fund such other Lender’s participation.
 
(d) The Agent shall maintain a loan account (“Loan Account”) on its books in
which the Agent will record the date and amount of: (i) all Loans and Swing Line
Loans to the Borrower pursuant to this Agreement; (ii) all payments made by the
Borrower on all Loans and Swing Line Loans; and (iii) all other appropriate
debits and credits as provided in this Agreement, including without limitation,
all fees, charges, expenses and interest.  All entries in the Borrower’s Loan
Account shall be made in accordance with the Agent’s customary accounting
practices as in effect from time to time.  The balance in the Borrower’s Loan
Account, as set forth on the Agent’s most recent printout, shall be rebuttable
presumptive evidence of the amounts due and owing to the Agent, the Lenders, the
Swing Line Lender and the Issuers by the Borrower.
 
(e) The proceeds of all Loans and Swing Line Loans shall be used (i) to
refinance the Indebtedness under the Existing Credit Agreement, (ii) to pay fees
and expenses incurred in connection with this Agreement and (iii) for the
Borrower’s working capital and general corporate purposes, including financing
acquisitions as permitted hereunder, making capital expenditures within the
limitation set forth herein and making Equity Distributions pursuant to the $150
Million Basket.
 
2.2 Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement, the Borrower may from
time to time request that an Issuer issue LCs for the Borrower’s account for any
purpose acceptable to the Agent in its reasonable discretion; provided, however,
that no Issuer shall issue any such LC in an amount exceeding the least of: (i)
$75,000,000 minus the LC Obligations; (ii) the Available Amount or (iii) the
Borrowing Base Availability.  The proposed expiry date for any such LC shall not
be later than the earlier of one year from the date of issuance of such LC or
the scheduled Maturity Date applicable to the Line of Credit Loans.  The
Borrower hereby acknowledges that LCs in the face amounts set forth on Exhibit
1E are outstanding under the Existing Credit Agreement as of the date hereof,
and shall be deemed to be LCs under this Agreement on and after the Restatement
Date.
 
(b) In order to effect the issuance of each LC, the Borrower shall deliver to
the Agent and the relevant Issuer a letter of credit application (the
“Application”) not later than 11:00 a.m. (Denver time), five (5) Business Days
prior to the proposed date of issuance of the LC. The Application shall be duly
executed by a responsible officer of
 

 
32

--------------------------------------------------------------------------------

 

the Borrower, shall be irrevocable and shall (i) specify the day on which such
LC is to be issued (which shall be a Business Day), and (ii) be accompanied by a
certificate executed by a responsible officer setting forth calculations
evidencing availability for the LC as required pursuant to Section 2.2(a) and
stating that all conditions precedent to such issuance have been satisfied.
 
(c) Upon receipt of the Application, and satisfaction of the applicable terms
and conditions of this Agreement, and provided that no Default or Matured
Default exists, or would, after giving effect to the issuance of the LC, exist,
the relevant Issuer shall issue such LC no later than the close of business, in
Denver, Colorado, on the date so specified. Such Issuer shall provide the
Borrower, the Agent and each Lender with a copy of the LC which has been issued.
Each LC shall (i) provide for the payment of drafts presented for honor
thereunder by the beneficiary in accordance with the terms thereof, when such
drafts are accompanied by the documents described in the LC, if any, and (ii) to
the extent not inconsistent with the express terms hereof or the applicable
Application, be subject to the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
and/or the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, as the relevant Issuer shall determine to be
applicable (collectively, together with any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the relevant Issuer, the “UCP”), and shall, as to matters not governed by the
UCP, be governed by, and construed and interpreted in accordance with, the laws
of the State of Colorado (in the case of CoBank) or the State of New York (in
the case of Rabobank).
 
(d) Upon the issuance date of each LC, the relevant Issuer shall be deemed,
without further action by any party hereto, to have sold to each other Lender,
and each other Lender shall be deemed, without further action by any party
hereto, to have purchased from such Issuer, a participation, to the extent of
such Lender’s Pro Rata Percentage, in such LC, the obligations thereunder and in
the Borrower’s reimbursement obligations due in respect of drawings made under
such LC. If requested by such Issuer, the other Lenders will execute any other
documents reasonably requested by such Issuer to evidence the purchase of such
participation.
 
(e) Upon the relevant beneficiary’s presentation of a draft for honor under any
LC which the relevant Issuer has determined is in compliance with the conditions
for payment thereunder, such Issuer shall promptly notify the Borrower and the
Agent. Each drawing under any LC shall (so long as no Default or Matured Default
shall have occurred and be continuing) constitute a request by the Borrower to
the Agent for a borrowing pursuant to Section 2.1.1 of a Base Rate Advance in
the amount of such drawing. If a Default or Matured Default shall have occurred
and be continuing, or if Base Rate Advances are otherwise unavailable to the
Borrower, at the time when a beneficiary presents a draft for payment under an
LC, the Borrower agrees to reimburse the relevant Issuer for the amount of such
draft immediately upon such presentation.
 
(f) The Borrower’s obligation to reimburse the relevant Issuer for the amount of
any draft drawn under any LC (whether directly or with the proceeds of a
 

 
33

--------------------------------------------------------------------------------

 

Base Rate Advance) shall be absolute, unconditional and irrevocable and shall be
paid immediately to the Agent for the account of the Lenders upon demand by the
Agent, and otherwise strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation, the following
circumstances:
 
(i) The existence of any claim, set-off, defense or other rights which the
Borrower may have at any time against any beneficiary or any transferee of any
LC (or any Person for whom any such beneficiary or any such transferee may be
acting), any Issuer, any Lender, the Agent or any other Person, whether in
connection with this Agreement, any other Financing Document, the transactions
contemplated herein or therein or any unrelated transaction, unless otherwise
provided by the terms of such LC;
 
(ii) Any statement or any other document presented under any LC proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
 
(iii) Payment by the relevant Issuer under any LC against presentation of a
draft or certificate which does not comply with the terms of such LC, provided
however, that such payment shall not have constituted gross negligence or
willful misconduct on the part of such Issuer; and
 
(iv) Any other circumstance or event whatsoever, whether or not similar to the
foregoing, provided however, that such other circumstance or event shall not
have been the result of gross negligence or willful misconduct of the relevant
Issuer.
 
(g) The Borrower assumes all risks of the acts or omissions of the beneficiary
and any transferee of each LC with respect to its use of such LC.  Neither the
Agent, any Issuer nor any Lender shall be liable or responsible for, and the
Borrower indemnifies and holds each Issuer, the Agent and each Lender harmless
for: (i) the use which may be made of any LC or for any acts or omissions of the
beneficiary and any transferee thereof in connection therewith, or (ii) the
validity or genuineness of documents, or of any endorsement(s) thereon, even if
such documents should, in fact prove to be in any or all respects invalid,
fraudulent or forged, or any other circumstances whatsoever in making or failing
to make payment, against the relevant Issuer, the Agent or any Lender, except
damages determined to have been caused by gross negligence or willful misconduct
of the relevant Issuer in determining whether documents presented under an LC
comply with the terms of such LC and there shall have been a wrongful payment as
a result thereof; provided, however, that it is the intention of the Borrower to
indemnify each Issuer, the Agent and each Lender for its own negligence, other
than negligence constituting gross negligence or willful misconduct. In
furtherance and not in limitation of the foregoing, each Issuer may accept
documents that appear on their face to be in order, without responsibility for
investigation, regardless of any notice or information to the contrary.
 

 
34

--------------------------------------------------------------------------------

 

(h) In the event that any provision of an Application is inconsistent, or in
conflict with, any provision of this Agreement, including provisions for the
rate of interest applicable to draws thereunder, delivery of collateral or
rights of set-off or any representations, warranties, covenants or any events of
default set forth therein, the provisions of this Agreement shall govern.
 
ARTICLE III
INTEREST
 
3.1 Interest.
 
The Borrower shall pay interest on the unpaid principal amount of each Loan and
Swing Line Loan made by each Lender from the date of such Loan or Swing Line
Loan until such principal amount shall be paid in full, at the times and at the
rates per annum set forth below:
 
(a) Base Rate Advances and Swing Line Loans, so long as no Matured Default has
occurred and is continuing, shall bear interest at a rate per annum equal to the
lesser of (i) the sum of the Base Rate in effect from time to time plus the then
Applicable Margin (calculated according to the Borrower’s actual Financial
Performance Level) and (ii) the Highest Lawful Rate; provided, however, that
with respect to each Base Rate Advance, the rate of interest accruing shall
change concurrently with each change in the Prime Rate as announced by CoBank or
with each change in the Federal Funds Rate, as the case may be.  Such interest
shall be payable (1) in the case of a Swing Line Loan, monthly in arrears on the
first day of each month and on the Maturity Date applicable thereto, and (2) in
the case of other Base Rate Advances, monthly in arrears on the first day of
each month and on the Maturity Date applicable thereto.
 
(b) Each LIBOR Rate Advance, so long as no Matured Default has occurred and is
continuing, shall bear interest at a rate per annum during each day of each
Interest Period for such Advance equal to the lesser of (i) the sum of the LIBOR
Rate for such Interest Period for such Advance plus the then Applicable Margin
(calculated according to the Borrower’s actual Financial Performance Level) and
(ii) the Highest Lawful Rate.  Such interest shall be payable in arrears on the
last day of the relevant Interest Period, and, if such Interest Period exceeds
three months, the day which is three months after the date on which the relevant
LIBOR Rate Advance was disbursed.
 
(c) After the occurrence of a Matured Default and for so long as such Matured
Default is continuing, the Agent may (upon the direction of the Required
Lenders) notify the Borrower that any and all amounts due hereunder, under the
Notes or under any other Financing Document, whether for principal, interest (to
the extent permitted by applicable law), fees, expenses or otherwise, shall bear
interest, from the date of such notice by the Agent and for so long as such
Matured Default continues, payable on demand, at a rate per annum (the “Default
Rate”) equal to the lesser of (A) with respect to a Base Rate Advance, (i) the
sum of two percent (2.0%) per annum plus the Base Rate in effect from time to
time plus the Applicable Margin or (ii) the Highest Lawful Rate; or (B) with
respect to a LIBOR Rate Advance, (i) during the Interest
 

 
35

--------------------------------------------------------------------------------

 

Period in which the Matured Default has occurred, the sum of two percent (2.0%)
per annum plus the LIBOR Rate then in effect for such LIBOR Rate Advance plus
the Applicable Margin, and in Interest Periods subsequent to that in which the
Matured Default occurred, the Default Rate applicable to a Base Rate Advance as
calculated under (A) hereof, or (ii) the Highest Lawful Rate.
 
(d) All computations of interest pursuant to Section 3.1(a) shall be made by the
Swing Line Lender or the Agent, each, as the case may be, by reference to the
actual number of days elapsed based on a year of 360 days (in the case of fees
and of LIBOR Rate Advances) or 365 or 366 days (in the case of Base Rate
Advances), as applicable. Each determination of an interest rate by the Agent or
the Swing Line Lender shall be conclusive and binding for all purposes, absent
manifest error.  Any accrued interest unpaid on the Maturity Date shall be due
and payable on the Maturity Date.
 
(e) The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Line of Credit
Loan or participation pursuant to Section 2.1.3 to refinance such Lender’s Pro
Rata Percentage of any Swing Line Loan, interest in respect of such Swing Line
Loan shall be solely for the account of the Swing Line Lender.
 
3.2 Voluntary Conversion of Advance.
 
With respect to Loans, the Borrower may, upon written notice given by the
Borrower to the Agent not later than 11:00 a.m. (Denver time) on the third
Business Day prior to the date of any proposed interest conversion or roll over,
(a) convert Advances of one Type into Advances of another Type, or (b) continue
or roll over existing LIBOR Rate Advances; provided, however, that (i) with
respect to any conversion into or roll over of a LIBOR Rate Advance, no Default
or Matured Default shall have occurred and be continuing, (ii) with respect to
any facsimile notice of interest conversion, the Borrower shall promptly confirm
such notice by sending the original notice to the Agent and (iii) any
continuation or roll over of a LIBOR Rate Advance for the same or a different
Interest Period or into a Base Rate Advance, shall be made on, and only on, the
last day of an Interest Period for such LIBOR Rate Advance.  Each such notice of
interest conversion shall specify therein the requested (x) date of such
conversion, (y) the Advances to be converted and whether such Advances
constitute LIBOR Rate Advances, and (z) if such interest conversion is into
LIBOR Rate Advances, the duration of the Interest Period for each such
Advance.  The Agent shall promptly deliver a copy thereof to each Lender. Each
such notice shall be irrevocable and binding on the Borrower.  If the Borrower
shall fail to give a notice of interest conversion with respect to any LIBOR
Rate Advance as set forth above, such Advance shall automatically convert to a
Base Rate Advance on the last day of the Interest Period with respect
thereto.  The provisions of this Section 3.2 shall also apply to initial
Advances on Loans made as LIBOR Rate Advances.
 
ARTICLE IV
PAYMENTS; PREPAYMENTS; ETC.
 

 
36

--------------------------------------------------------------------------------

 

4.1 Payment of Loans and Swing Line Loans.
 
(a) The outstanding principal balance of the Term Notes, Line of Credit Notes
and the Swing Line Notes shall be due and payable on their respective Maturity
Dates.
 
(b) Subject to the definition of Interest Period in the case of LIBOR Rate
Advances, whenever any payment hereunder or under any Note shall be due on a day
other than a Business Day, the date for payment of such amounts shall be
extended to the next succeeding Business Day.
 
(c) The Borrower shall make each payment hereunder and under the Term Notes and
Line of Credit Notes not later than 11:00 a.m. (Denver time) on the day when due
in Dollars and in immediately available funds to the Agent for the account of
the Lenders, unless such payment is scheduled to be made with the proceeds of a
Line of Credit Advance otherwise available hereunder.  Subject to Section 2.1.3,
the Agent will promptly distribute in Dollars and in immediately available funds
to each Lender its Pro Rata Percentage of each such payment received by the
Agent for the account of the Lenders.
 
(d) The Borrower shall make each Swing Line Loan payment not later than 1:00
p.m. (Denver time) on the day when due in Dollars and in immediately available
funds to the Swing Line Lender unless such Swing Line Loan is being refinanced
through Line of Credit Loans.
 
4.2 Optional Prepayments of the Loans.
 
The Borrower may at any time prepay the outstanding principal amount of any Loan
or Swing Line Loan, in either case in whole or in part, in accordance with this
Section 4.2.  With respect to any prepayment other than prepayments made
pursuant to the Agent’s routine collection of Accounts in accordance with the
provisions of the Security Agreement, the Borrower shall give prior written
notice of any such prepayment to the Agent, which notice shall state the
proposed date of such prepayment (which shall be a Business Day), the Loan or
Swing Line Loan to be prepaid and the aggregate amount of the prepayment, and
which notice shall be delivered to the Agent not later than 11:00 a.m. (Denver
time): (a) with respect to any Base Rate Advance, on the date of the proposed
prepayment, and (b) with respect to any LIBOR Rate Advance, three (3) Business
Days prior to the date of the proposed prepayment. All prepayments of Base Rate
Advances shall be without premium or penalty of any kind.  All such prepayments
of LIBOR Rate Advances shall be made together with accrued and unpaid interest
(if any) to the date of such prepayment on the principal amount prepaid without
premium or penalty thereon; provided, however, that funding losses incurred by
any Lender as described in Section 5.3 shall be payable with respect to each
such prepayment.  All notices of prepayment shall be irrevocable and the payment
amount specified in each such notice shall be due and payable on the prepayment
date described in such notice, together with, in the case of LIBOR Rate
Advances, accrued and unpaid interest (if any) on the principal amount prepaid
and any amounts due under Section 5.3.  The Borrower shall have no optional
right to prepay the principal amount of any LIBOR Rate Advance other than as
provided in this Section 4.2.  Voluntary prepayments of the
 

 
37

--------------------------------------------------------------------------------

 

Term Notes shall be applied pro rata to the remaining unpaid installments
described in Section 4.3.
 
4.3 Term Loan Installments.
 
The principal amount outstanding under the Term Notes shall be payable in
quarterly installments commencing on the first day of the fourth full fiscal
month following the Closing Date and, thereafter, on each three-month
anniversary thereof (each such date, a “Term Loan Payment Date”) as follows: (a)
on each Term Loan Payment Date, in an amount calculated based upon a 10-year
level amortization of the aggregate principal amount of the Term Loans
outstanding as of such payment date and (b) on the Maturity Date, in any amount
equal to the remaining aggregate principal amount of the Term Loans outstanding
on such date.
 
4.4 Mandatory Prepayments of Notes.
 
(a) Mandatory Prepayments—Borrowing Base Deficiency.  If at any time a Borrowing
Base Deficiency exists, the Borrower shall immediately pay on the principal of
the Swing Line Loans and the Line of Credit Loans an aggregate amount equal to
such Borrowing Base Deficiency. Any such payments shall be applied to the Swing
Line Loans first, then to the Line of Credit Loans first against Base Rate
Advances and then to LIBOR Rate Advances in order starting with the LIBOR Rate
Advances having the shortest time to the end of the applicable Interest
Period.  Amounts paid on the Line of Credit Loans under this Section 4.4(a)
shall be for the account of each Lender in proportion to its share of
outstanding Swing Line Loans and Line of Credit Loans.  If, after paying all
outstanding Line of Credit Loans, a Borrowing Base Deficiency still exists, the
Borrower shall pay into the Holding Account an amount equal to the amount of the
remaining Borrowing Base Deficiency.
 
(b) Other Mandatory Prepayments.  Additional mandatory prepayments of the Term
Notes and Line of Credit Notes shall be payable as follows: (i) upon receipt
thereof, an amount equal to any Excess Disposition Proceeds; and (ii) from and
after the consummation of a Permitted IPO and on or before the second
anniversary of the Restatement Date, concurrent with the receipt by the Existing
Equity Holders of any IPO Proceeds or the making of any Equity Distributions by
the Borrower pursuant to clause (d) of Section 10.10, an amount equal to, on a
dollar-for-dollar basis, (A) the aggregate amount of such IPO Proceeds received
and such Equity Distributions paid during such period minus (B)
$275,000,000.  All prepayments under this Section 4.4 shall be applied (pro rata
among the Lenders) first to the unpaid installments due under the Term Notes in
the inverse order of their maturity until all such installments are paid, second
to the outstanding principal of the Line of Credit Notes, and third to the
outstanding principal of the Swing Line Loans.
 
4.5 Termination of the Commitments.
 
The Borrower shall have the right, upon at least five Business Days’ written
notice to the Lenders, to terminate the Line of Credit Loan Commitments and/or
the Term Loan Commitments, (i) in whole, or (ii) in part, in a minimum amount of
$5,000,000 and an integral
 

 
38

--------------------------------------------------------------------------------

 

multiple of $5,000,000, but not to an amount less than $50,000,000; provided,
however, that any termination of the Line of Credit Loan Commitments shall be
accompanied, (i) in the case of a termination in whole, by payment of the
Liabilities in full and the return or cash coverage (pursuant to documentation
in form and substance satisfactory to the Agent) of any LC then outstanding, or
(ii) in the case of a partial termination, payment of the Line of Credit Loans,
the Swing Line Loans and/or the LC Obligations to the extent necessary to cause
the Available Amount to be not less than zero.  Any partial reduction of the
Line of Credit Loan Commitments or the Term Loan Commitments pursuant to this
Section 4.5 shall result in a reduction pro rata of the Line of Credit Loan
Commitments or the Term Loan Commitments, as applicable, of each of the Lenders.
 
ARTICLE V
LIBOR RATE LOANS; INCREASED COSTS; TAXES, ETC.
 
5.1 LIBOR Rate Advances.
 
Anything in this Agreement to the contrary notwithstanding:
 
(a) If any Lender shall notify the Agent that the introduction of or any change
in or in the interpretation of any law or regulation makes it unlawful, or that
any central bank or other Governmental Authority asserts that it is unlawful,
for such Lender to perform its obligations to make LIBOR Rate Advances or to
fund or maintain LIBOR Rate Advances (whether or not such assertion carries the
force of law), the obligation of such Lender to make, roll over or convert Loans
into LIBOR Rate Advances shall be suspended until the Agent shall notify the
Borrower and such Lender that the circumstances causing such suspension no
longer exist, and the existing LIBOR Rate Advances of such Lender shall
automatically convert, on and as of the date of such notification, into Base
Rate Advances; provided that each Lender represents and warrants to the Borrower
that as of the later of (i) the Closing Date or (ii) the date on which it shall
have executed an Assignment and Acceptance pursuant to Section 13.23(a), it has
no actual knowledge that it would be unlawful for such Lender to make LIBOR Rate
Advances as contemplated.
 
(b) If the Required Lenders shall, not later than 11:00 a.m. (Denver time) one
Business Day before the date of any requested borrowing consisting of LIBOR Rate
Advances, notify the Agent that the LIBOR Rate for LIBOR Rate Advances
comprising such borrowing will not adequately reflect the cost to such Required
Lenders of making or funding their respective LIBOR Rate Advances for such
borrowing, the Borrower’s right to select LIBOR Rate Advances for such borrowing
or any subsequent borrowing respectively shall be suspended until the Required
Lenders shall notify the Agent that the circumstances causing such suspension no
longer exist, and the Advances comprising such requested borrowing shall be Base
Rate Advances.
 
5.2 Increased Costs.
 
If, due to either (a) introduction of or any change in or in the interpretation
of any law or regulation or (b) compliance with any guideline or request from
any central bank or other
 

 
39

--------------------------------------------------------------------------------

 

Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost or reduction in yield or rate of return to any Lender
of agreeing to make or making or maintaining any LIBOR Rate Advance or
maintaining its Commitment or any to any Issuer issuing or maintaining any LC,
with respect thereto (other than any increase in income or franchise taxes
imposed on it by the jurisdiction under the laws of which such Lender is
organized or the jurisdiction in which such Lender’s relevant office is
located), then the Borrower shall from time to time, three (3) Business Days
after written demand by such Lender (with a copy of such demand to the Agent),
pay to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost, reduction in yield or rate of
return over a period not to exceed one hundred eighty (180) days, which amounts
shall be due and payable at the end of such period, subject, however, to the
provisions of Section 12.10.  Any request for payment under this Section 5.2
will be submitted to the Borrower and the Agent by such Lender within sixty (60)
days of such occurrence described in this Section 5.2, identifying with
reasonable specificity the basis for and the amount of such increased cost, and
shall be conclusive and binding for all purposes, absent manifest error.
 
5.3 Funding Losses.
 
The Borrower will indemnify each Lender against, and reimburse each Lender on
demand for, any loss, cost or expense incurred or sustained by such Lender
(including without limitation, any loss or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Rate Advance and/or loss of net yield) as a result
of (a) any payment, conversion, roll over, or prepayment of all or a portion of
any LIBOR Rate Advance on a day other than the last day of an Interest Period
for such LIBOR Rate Advance, (b) any payment, conversion, roll over or
prepayment (whether required hereunder or otherwise) of such Lender’s LIBOR Rate
Advance made after the delivery of a notice of borrowing (whether oral or
written) but before the proposed date for such LIBOR Rate Advance if such
payment or prepayment prevents the proposed borrowing from becoming fully
effective, (c) after the Agent receives a notice of borrowing, the failure of
any LIBOR Rate Advance to be made or effected by such Lender due to any
condition precedent to a borrowing not being satisfied or due to any other
action or inaction of the Borrower or (d) any rescission of a notice of
borrowing or a notice of interest conversion.  Any Lender demanding payment
under this Section 5.3 shall deliver to the Borrower and the Agent a statement
reasonably setting forth the amount and manner of determining such loss, cost or
expense, which statement shall be conclusive and binding for all purposes,
absent manifest error.  Compensation owing to a Lender as a result of any such
loss, cost or expense resulting from a payment, prepayment, conversion or roll
over of a LIBOR Rate Advance shall include without limitation, an amount equal
to the sum of (i) the difference between (A) the amount of interest that, but
for such event, such Lender would have earned during the period from the date of
such event to the last day of the applicable Interest Period and (B) the amount
of interest such Lender would have earned for such period at the market interest
rate which such Lender would obtain, at the commencement of such period, for
U.S. Dollar deposits of a comparable amount and period (excluding, in the case
of clauses (A) and (B) loss of the Applicable Margin) plus (ii) any reasonable
expense incurred by such Lender in connection with such payment, prepayment,
conversion or roll over.  Notwithstanding any provision herein to the contrary,
each Lender shall be entitled to fund and maintain its funding of all of any
part of the LIBOR Rate Advance in any manner it elects; it being understood,
however, that all determinations hereunder shall be made as if the Lender had
 

 
40

--------------------------------------------------------------------------------

 

actually funded and maintained each LIBOR Rate Advance during the Interest
Period for such Advance through the purchase of deposits having a term
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period (whether or not the Lender shall have
granted any participations in such Loans).
 
5.4 Capital Adequacy Requirements.
 
(a) If any Lender or Issuer shall have determined that the adoption after the
date of this Agreement of any applicable law, rule or regulation regarding
capital adequacy, or any change therein after the date of this Agreement, or any
change in the interpretation or administration thereof after the date of this
Agreement by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by such
Lender or Issuer with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency issued after the date of this Agreement, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or Issuer or any corporation controlling such Lender or Issuer, and that
the amount of such capital requirement is increased, or has or would have the
effect of reducing the rate of return on such Lender’s or such Issuer’s or such
corporation’s capital to a level below that which such Lender or Issuer or such
corporation could have achieved but for such adoption, change or compliance, in
each case as a consequence of its obligations hereunder (taking into
consideration such Lender’s or Issuer’s policies with respect to capital
adequacy), then the Borrower shall pay to such Lender such additional amount or
amounts as such Lender or Issuer  reasonably determines to be sufficient to
compensate such Lender or Issuer or such corporation in the light of such
circumstances, for a period not to exceed one hundred eighty (180) days, which
amounts shall be due and payable at the end of such period, subject to the
provisions of Section 12.10.
 
(b) A certificate of such Lender or Issuer setting forth such amount or amounts
as shall be necessary to compensate such Lender or Issuer as specified in
Section 5.4(a) above shall be delivered within sixty (60) days of such
occurrence described in Section 5.4(a) above to the Borrower and shall be
conclusive and binding, absent manifest error.  The Borrower shall pay such
Lender or Issuer the amount shown as due on any such certificate within fifteen
(15) days after such Lender or Issuer delivers such certificate. In preparing
such certificate, such Lender or Issuer may employ such assumptions and
allocations of costs and expenses as it shall in good faith deem reasonable and
may use any reasonable averaging and attribution method.
 
5.5 Taxes.
 
(a) Except as otherwise provided in Section 5.5(d), any and all payments by the
Borrower hereunder or under the other Financing Documents shall be made free and
clear of and without deduction for any and all present or future taxes,
deductions, charges or withholdings, and all liabilities with respect thereto,
including without limitation, such taxes, deductions, charges, withholdings or
liabilities whatsoever imposed, assessed, levied or collected by any taxing
authority and all (other than to the
 

 
41

--------------------------------------------------------------------------------

 

extent due to the gross negligence or willful misconduct of the relevant Lender,
Issuer or Swing Line Lender) interest, penalties, expenses or similar
liabilities with respect thereto (“Taxes”), excluding, however, from the
definition of Taxes, in the case of each Lender, each Issuer, the Swing Line
Lender and the Agent, (i) taxes imposed on its income (including penalties and
interest payable in respect thereof), and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender, such Issuer, the Swing Line
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and (ii) taxes imposed on its income (including penalties
and interest payable in respect thereof), and franchise taxes imposed on it, by
the applicable jurisdiction in which such Person’s relevant office is located or
any political subdivision thereof.  If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender, any Issuer, the Swing Line Lender or the Agent (other than
payments for which taxes are withheld pursuant to the last sentence of Section
5.5(d) under circumstances in which the recipient is able to deliver the
relevant forms under applicable law), (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.5) such
recipient receives an amount equal to the sum it would have received had no such
deductions been made and (ii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law, less any credits due to the Borrower.
 
(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other Financing
Document or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Financing Document (hereinafter included
within the definition of “Taxes”).
 
(c) The Borrower will indemnify each Lender, each Issuer, the Swing Line Lender
and the Agent for the full amount of Taxes (including without limitation, any
Taxes imposed by any jurisdiction on amounts payable under this Section 5.5)
paid by such Person and any liability arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within five (5) days from the date such Person
makes written demand therefor; provided, however, that to the extent that any
such recipient is reimbursed for any Taxes that were incorrectly or illegally
asserted with respect to the Borrower, such recipient shall promptly return to
the Borrower the amount of such reimbursement net of any costs of recovery
incurred by such recipient, together with any interest that may have been paid
by the taxing jurisdiction with respect thereto, to the extent the Borrower has
actually paid such recipient with respect thereto.
 
(d) Prior to the date of any Lender becoming a Lender hereunder, and from time
to time thereafter if requested by the Borrower or the Agent (to the extent that
such Person is still able to do so under applicable law), each Lender organized
outside the United States shall provide the Agent and the Borrower with the
forms prescribed by the Internal Revenue Service of the United States
(including, without limitation, Form W-8BEN, Form W-8ECI, or Form W-9)
certifying such Lender’s exemption from United
 

 
42

--------------------------------------------------------------------------------

 

States withholding taxes with respect to all payments to be made to such Lender
hereunder and under the other Financing Documents. Unless the Borrower and the
Agent have received forms or other documents satisfactory to them indicating
that payments hereunder or under the other Financing Documents are not subject
to United States withholding tax or are subject to such tax at a rate reduced by
an applicable tax treaty, the Borrower or the Agent shall withhold taxes from
such payments for the account and benefit of the Borrower at the applicable
statutory rate in the case of payments to or for any Lender organized under the
laws of a jurisdiction outside the United States; provided, however, that all
such withholding for such Lender shall cease upon delivery by such Lender of the
applicable forms to the Borrower and Agent.
 
(e) Promptly after the date on which payment of any Taxes are due pursuant to
applicable law, the Borrower will, at the request of the Agent, any Issuer or
any Lender, furnish to the Agent, such Issuer or such Lender evidence in form
and substance satisfactory to the Agent, such Issuer or such Lender, that the
Borrower has met its obligations under this Section 5.5.
 
(f) Without prejudice to the survival of the Borrower’s other agreements, the
Borrower’s agreements and obligations contained in this Section 5.5 shall
survive the payment in full of the Liabilities.
 
(g) Each Lender, each Issuer and the Swing Line Lender agrees that, upon the
occurrence of any event giving rise to any payment by the Borrower pursuant to
this Section 5.5 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to its overall policy considerations)
to designate another lending office for any Loans and other extensions of credit
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in such Lender’s
sole judgment, cause such Lender and its lending office(s) to suffer no
economic, legal or regulatory disadvantage.
 
ARTICLE VI
FEES
 
6.1 Non-Use Fee.
 
Commencing on the Closing Date, the Borrower agrees to pay to the Agent for
distribution to the Lenders (based on their applicable respective Pro Rata
Percentages) a quarterly non-use fee (the “Non-Use Fee”) on the daily average
unused amount of the Line of Credit Loan Commitments and the Term Loan
Commitments, as the case may be, at the applicable rate per annum for the
relevant Financial Performance Level set forth in the definition of Applicable
Margin.  The Non-Use Fee shall be due and payable in arrears on the first day of
each January, April, July and October hereafter through the Maturity Date.  A
pro-rated Non-Use Fee shall be due and payable on the first day of the quarter
following the Closing Date and on the applicable Maturity Date.  The Non-Use Fee
shall be earned as it accrues.  Swing Line Loans shall not be considered usage
of the Line of Credit Loan Commitments for purposes of this Section 6.1.
 

 
43

--------------------------------------------------------------------------------

 

6.2 LC Fees.
 
The Borrower agrees to pay to the Agent, for distribution to the Lenders (based
on their respective Pro Rata Percentages), a quarterly fee in respect of each LC
issued hereunder (the “LC Fee”), computed at the applicable rate per annum set
forth in the definition of Applicable Margin on the daily average amount
available to be drawn under such LC for as long as it is outstanding.  The
quarterly letter of credit fee shall be due and payable in arrears on the first
day of each January, April, July and October hereafter through the Maturity Date
applicable to the Line of Credit Loans.  A pro-rated letter of credit fee shall
be due and payable on the first day of the quarter following the Closing Date
and on the Maturity Date applicable to the Line of Credit Loans.  Each quarterly
letter of credit fee shall be earned as it accrues.  The Borrower shall also pay
to the Agent for the account of each Issuer the normal and customary processing
fees that such Issuer charges in connection with the issuance of or drawings
under each such LC (to include, without limitation, a fee in respect of the
issuance, increase or renewal of any LC in an amount equal to the greater of (x)
$2,000 and (y) 0.125% of the face amount of such LC).  A pro-rated letter of
credit fee shall be due and payable to the Lenders under the Existing Credit
Agreement on the Restatement Date.
 
6.3 Upfront Fees.
 
The Borrower agreed to pay to the Agent, for distribution to the Lenders (based
on their respective Commitments as of the Restatement Date), an upfront fee (the
“Upfront Fee”), computed as specified in the Agent’s Letter.  The Upfront Fee
shall be due and payable on the Restatement Date; provided, that the portion of
the Upfront Fee attributable to any Term Loans advanced after the Restatement
Date shall be payable in respect thereof in two equal installments on (a) the
Restatement Date and (b) the date of the borrowing of the applicable Term Loan
as a condition thereof.  Amounts paid in respect of the Term Loans on the
Restatement Date shall be fully earned whether or not the Borrower shall draw
(or shall be permitted, pursuant to the terms hereof, to draw) additional Term
Loans after the Restatement Date.
 
6.4 Calculation of Fees.
 
The fees payable under Sections 6.1 and 6.2 shall be calculated by the Agent on
the basis of a 360-day year, for the actual days (including the first day but
excluding the last day) occurring in the period for which such fee is payable.
Each determination by the Agent of fees payable under Sections 6.1 and 6.2 shall
be conclusive and binding for all purposes, absent manifest error.
 
6.5 Fees Not Interest; Nonpayment.
 
The fees described in this Agreement represent compensation for services
rendered and to be rendered separate and apart from the lending of money or the
provision of credit and do not constitute compensation for the use, detention,
or forbearance of money, and the Borrower’s obligation to pay each fee described
herein shall be in addition to, and not in lieu of, the Borrower’s obligation to
pay interest and expenses otherwise described in this Agreement. Fees shall be
payable when due in Dollars and in immediately available funds.  All fees shall
be non-refundable.
 

 
44

--------------------------------------------------------------------------------

 

ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Agent, each Issuer, the Swing Line Lender and the Lenders
to enter into this Agreement and to induce each Issuer to issue LCs under this
Agreement, each of the Borrower and the other Loan Parties represents and
warrants to the Agent, each Issuer, the Swing Line Lender and the Lenders that
the following statements are and on each date hereafter that the Borrower is
required to execute and deliver a Compliance Certificate to the Agent, will be,
true and correct:
 
7.1 Judgments, Claims Litigation and Proceedings.
 
Except as set forth on Exhibit 7A or as disclosed in writing to the Agent from
time to time hereafter, no judgments are outstanding against the Borrower or any
of its Subsidiaries, nor is there now pending or threatened any litigation,
contested claim, or governmental proceeding by or against the Borrower or any of
its Subsidiaries, except for judgments and pending or threatened litigation,
contested claims and governmental proceedings which are not, in the aggregate,
material to the financial condition, results of operations or business of the
Borrower and its Subsidiaries, taken as a whole.
 
7.2 Contract Defaults and Disputes.
 
Except as set forth on Exhibit 7B, none of the Borrower nor any of its
Subsidiaries is in default under any material contract, lease or commitment to
which it is a party or by which it is bound, which is material to the continued
financial success and well-being of the Borrower and its Subsidiaries, taken as
a whole.  Except as set forth on Exhibit 7B or as disclosed in writing to the
Agent from time to time hereafter, none of the Borrower nor any of its
Subsidiaries knows of any material dispute relating to any contract, lease, or
commitment, which is material to the continued financial success and well-being
of the Borrower and its Subsidiaries, taken as a whole.
 
7.3 Licenses, Patents, Etc.
 
All of the Borrower’s and its Subsidiaries’ licenses, patents, copyrights,
trademarks and trade names and all of the Borrower’s and its Subsidiaries’
applications for any of the foregoing are set forth on Exhibit 7C. There is no
action, proceeding, claim or complaint pending or threatened to be brought
against any of the Borrower or its Subsidiaries by any Person which might
jeopardize any of the Borrower’s or any of its Subsidiaries interest in any of
the foregoing licenses, patents, copyrights, trademarks, trade names or
applications and which, if successful, would have a material adverse effect on
the consolidated financial condition, results of operations or business of the
Borrower and its Subsidiaries.
 
7.4 Title to Assets.
 
Except for the security interests granted in the Security Documents, as
permitted under Section 10.1 or as set forth on Exhibit 7D, the Borrower and
each of its Subsidiaries owns all of their respective assets free and clear of
all security interests, liens, claims, and encumbrances.
 

 
45

--------------------------------------------------------------------------------

 

No Goods held by the Borrower or any of its Subsidiaries on consignment or under
sale or return contracts have been represented to be Inventory and no amounts
receivable by the Borrower or any of its Subsidiaries in respect of the sale of
such Goods (except markups or commissions which have been fully earned by the
Borrower or its Subsidiaries) have been represented to be Accounts.  The
Borrower represents that all amounts in the form of ordinary trade payables
which are owing to suppliers of any of the Inventory of the Borrower or any of
its Subsidiaries have been paid when due and that none of such suppliers has
asserted any interest in the Inventory.  The Borrower will furnish, at the
Agent’s request, the names and addresses of all Persons who supply Inventory to
the Borrower or any of its Subsidiaries or who deliver Goods to the Borrower or
any of its Subsidiaries on consignment or under sale or return contracts.
 
7.5 Tax Liabilities.
 
Each of the Borrower and its Subsidiaries has filed all federal and all other
material tax reports and returns required by any law or regulation to be filed
and each of the Borrower and its Subsidiaries have either duly paid all taxes,
duties and charges indicated to be due on the basis of such returns and reports
or have made adequate provision for the payment thereof, and the assessment of
any material amount of additional taxes in excess of those paid and reported is
not reasonably expected.  The reserves for taxes reflected on the Borrower’s
consolidated balance sheet are materially adequate in amount for the payment of
all of the Borrower’s consolidated liabilities for all taxes (whether or not
disputed) accrued through the date of such balance sheet.  There are no material
unresolved questions or claims concerning any tax liability of any of the
Borrower or its Subsidiaries, except as described on Exhibit 7E or as disclosed
in writing to the Agent from time to time hereafter.
 
7.6 Indebtedness and Producer Payables.
 
Except (a) for the Loans and Swing Line Loans from the Lenders and the Swing
Line Lender respectively, and the LC Obligations, each as contemplated by this
Agreement; (b) as disclosed on Exhibit 7F; and (c) as disclosed on the financial
statements identified in Section 7.16 of this Agreement, none of the Borrower
nor any of its Subsidiaries has any other indebtedness, known contingent
obligations or liabilities, outstanding bonds, letters of credit or acceptances
to any other Person or loan commitments from any other Person which in the
aggregate, are material to the financial position of the Borrower and its
Subsidiaries, taken as a whole.  None of the Borrower’s nor any of its
Subsidiaries’ Producer Payables, other than those being contested in good faith
by any of such Persons, are past due.
 
7.7 Other Fictitious Names.
 
During the preceding five (5) years, neither the Borrower nor any of its
Subsidiaries has been known by or used any fictitious name, or changed its
organizational form, the location of its chief executive office, or the
jurisdiction of its organization except as disclosed on Exhibit 7G.
 
7.8 Affiliates.
 
Neither the Borrower nor any of its Subsidiaries has any Affiliates, other than
those Persons disclosed on Exhibit 7H or those disclosed in writing to the Agent
from time to time
 

 
46

--------------------------------------------------------------------------------

 

hereafter, and the legal relationships of the Borrower and its Subsidiaries to
each such Affiliate are accurately and completely described thereon.
 
7.9 Environmental Matters.
 
Except as disclosed on Exhibit 7I or as disclosed in writing to the Agent from
time to time hereafter, (a) none of the Borrower nor any of its Subsidiaries has
received any notice to the effect, and does not have any knowledge, that their
respective operations are not in compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations (“Environmental Laws”) or are the subject of any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release of any toxic or hazardous waste or substance into the environment,
which non-compliance or remedial action could have a material adverse effect on
the consolidated business, operations, assets or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole; (b) there
have been no releases of hazardous materials at, on or under the Borrower’s or
any of its Subsidiaries’ premises that, singly or in the aggregate, have, or may
reasonably be expected to have, a material adverse effect on the consolidated
financial condition, operations, assets, business or prospects of the Borrower
and its Subsidiaries, taken as a whole; (c) there are no underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under the
Borrower’s or any of its Subsidiaries’ premises that, singly or in the
aggregate, have, or may reasonably be expected to have, a material adverse
effect on the consolidated financial condition, operations, assets, business or
prospects of the Borrower and its Subsidiaries, taken as a whole; (d) none of
the Borrower nor any of its Subsidiaries has directly transported or directly
arranged for the transportation of any hazardous material to any location which
is listed or proposed for listing on the National Priorities List pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, or on any similar federal, state or local
list or which is the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against the Borrower or any of its
Subsidiaries for any remedial work, damage to natural resources or personal
injury, including claims under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, that are
material in the aggregate to the consolidated financial position of the Borrower
and its Subsidiaries; and (e) to the best of the Borrower’s and each of its
Subsidiaries’ knowledge, no conditions exist at, on or under the Borrower’s or
any of its Subsidiaries’ premises which, with the passage of time, or the giving
of notice or both, would give rise to any liability under any Environmental Laws
that would be material relative to the consolidated financial position of the
Borrower and its Subsidiaries.
 
7.10 Bank Accounts.
 
Exhibit 7J sets forth, as of the Closing Date, the account numbers and location
of each of the Borrower’s and any of its Subsidiaries bank accounts (including
blocked accounts).
 
7.11 Other Agreements or Restrictions.
 
Except as disclosed on Exhibit 7K, none of the Borrower nor any of its
Subsidiaries is a party to any contract or agreement or subject to any
restriction which restricts the conduct of its respective business which could
have a material adverse effect on the consolidated financial
 

 
47

--------------------------------------------------------------------------------

 

condition, operations, assets, business or prospects of the Borrower and its
Subsidiaries.  None of the Borrower nor any of its Subsidiaries is in default
under or in violation of any Governmental Requirement related to the Loans, the
LCs, or the Swing Line Loans or any other Governmental Requirement which default
could have a material adverse effect on the consolidated financial condition,
operations, assets, business or prospects of the Borrower and its
Subsidiaries.  Neither the execution and delivery of the Financing Documents or
the Bond Documents, nor the consummation of the transactions contemplated
thereby, nor fulfillment of and compliance with the respective terms, conditions
and provisions thereof, will conflict with or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
any material violation of, or result in the creation or imposition of any lien
or security interest on any of the Collateral pursuant to: (a) any agreement,
instrument or document pertaining to the governance of the Borrower or any of
its Subsidiaries; (b) any Governmental Requirement applicable to the Borrower or
any of its Subsidiaries; (c) any order, writ, injunction or decree of any court;
or (d) the terms, conditions or provisions of any material agreement or
instrument to which the Borrower or any of its Subsidiaries is a party or by
which the Borrower, NBC or their respective properties is bound or to which the
Borrower, any of its Subsidiaries or their respective properties is subject in
any material respect.
 
7.12 [Intentionally Omitted].
 
7.13 Existence.
 
Each of the Borrower and its Subsidiaries is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, except in respect of any non-Loan Party to the
extent such failure shall not have a material adverse effect on the financial
condition, results of operations or business of the Borrower and its
Subsidiaries, taken as a whole.  The Borrower and each of its Subsidiaries is
duly licensed to do business in all states where the nature and extent of the
business it transacts or the ownership of its assets make such licensing
necessary, except for those jurisdictions in which the failure to be so licensed
would not, in the aggregate, have a material adverse effect on the consolidated
financial condition, results of operations or business of the Borrower and its
Subsidiaries.
 
7.14 Authority.
 
The execution and delivery by the Borrower and each of its Subsidiaries of this
Agreement, the other Financing Documents and the Bond Documents to which it is a
party, and the performance of their respective obligations hereunder and
thereunder, (a) are within the such Person’s powers; (b) are duly authorized by
all necessary corporate or other organizational action; (c) are not in
contravention of any material law or laws, or the terms of such Person’s
operating agreement, or other organizational documents, or of any indenture,
agreement or undertaking to which such Person is a party or by which the
Borrower, any of its Subsidiaries or any of their respective property is bound;
(d) do not require any governmental consent, registration or approval; (e) do
not contravene any contractual or governmental restriction binding upon such
Person; and (f) will not, except as contemplated or permitted by this Agreement,
result in the imposition of any lien, charge, security interest or encumbrance
upon any of the Borrower’s or any of its Subsidiaries’ property under any
existing indenture, mortgage, deed of trust, loan or credit agreement or other
material agreement or instrument to
 

 
48

--------------------------------------------------------------------------------

 

which the Borrower or any of its Subsidiaries is a party or by which the
Borrower, any of its Subsidiaries or any of their respective property may be
bound or affected.
 
7.15 Binding Effect.
 
This Agreement, the other Financing Documents and the Bond Documents set forth
the legal, valid and binding obligations of the Borrower and each of its
Subsidiaries party thereto and are enforceable against the Borrower and its
Subsidiaries in accordance with their respective terms.
 
7.16 Correctness of Financial Statements.
 
The financial statements delivered by the Borrower to the Agent, the Swing Line
Lender and the Lenders present fairly the consolidated financial condition of
the Borrower and its Subsidiaries, and have been prepared in accordance with
GAAP consistently applied.  Since the end of the Borrower’s Fiscal Year 2009,
there has been no materially adverse change in the condition or operations of
the Borrower and its Subsidiaries, taken as a whole, and none of the Borrower or
any of its Subsidiaries has granted a Lien on any of their respective assets or
properties since such date other than pursuant to the Security Documents, as
permitted under Section 10.1 or as set forth on Exhibit 7D.  As of each date
hereafter that the Borrower is required to execute and deliver a compliance
certificate to the Agent, there has been no materially adverse change in the
condition or operation of the Borrower and its Subsidiaries, taken as a whole,
and (unless otherwise permitted in this Agreement) none of the Borrower or any
of its Subsidiaries  has granted a Lien on any of their respective assets or
properties since the date of the most recent financial statement delivered to
the Agent and the Lenders.
 
7.17 Employee Controversies.
 
Except as disclosed on Exhibit 7L, there are no controversies pending or
threatened between the Borrower or any of its Subsidiaries, on the one hand, and
any of their respective employees, on the other hand, other than employee
grievances arising in the ordinary course of the Borrower’s or its Subsidiaries’
respective business which are not, in the aggregate, material to the continued
financial success and well-being of the Borrower and its Subsidiaries, taken as
a whole, and which employee grievances are disclosed in writing to the Agent
from time to time hereafter.
 
7.18 Compliance with Laws and Regulations.
 
The Borrower and each of its Subsidiaries each are in compliance with all laws,
orders, regulations and ordinances of all federal, foreign, state and local
Governmental Authorities relating to the Borrower’s and its Subsidiaries’
business operations and assets, except for laws, orders, regulations and
ordinances, the violation of which would not have a material adverse effect on
the value of the Collateral or the Agent’s interest in any of the Collateral
and, in the aggregate, would not have a material adverse effect on the
consolidated financial condition, results of operations or business of the
Borrower and its Subsidiaries.
 

 
49

--------------------------------------------------------------------------------

 

7.19 Solvency.
 
The Borrower and each of the other Loan Parties are solvent, able to pay their
respective debts generally as such debts mature, and have capital sufficient to
carry on their business and all businesses in which the Borrower and the other
Loan Parties each expect to engage. The saleable value of each of the Borrower’s
and the other Loan Parties’ total assets at a fair valuation, and at a present
fair saleable value, are greater than the amount of each of the Borrower’s and
any of the other Loan Parties’ total obligations to all Persons.  None of the
Borrower nor any of the other Loan Parties will be rendered insolvent by the
execution or delivery of this Agreement, the other Financing Documents, the
Intercompany Financing Documents or by the transactions contemplated hereunder
or thereunder.
 
7.20 ERISA Matters.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the IRC and other Federal or state Laws, and each Plan that
is intended to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or may legally rely
upon an opinion letter issued by the IRS to a prototype plan sponsor, and, to
the Borrower’s and the other Loan Parties’ best knowledge, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower, the
other Loan Parties and each of their ERISA Affiliates have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to either the Borrower’s or any of the other Loan
Parties’ best knowledge, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a material adverse effect on the consolidated financial
condition, results of operations, business or prospects of the Borrower and its
Subsidiaries.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could be reasonably expected to result in a material adverse effect on the
consolidated financial condition, results of operations, business or prospects
of the Borrower and its Subsidiaries.
 
(c) (i) No material ERISA Event (except as set forth in Exhibit 7M has occurred
or is reasonably expected to occur; (ii) no Pension Plan has any material
Unfunded Pension Liability; (iii) none of the Borrower, any of the other Loan
Parties, nor any ERISA Affiliate thereof has incurred, or reasonably expects to
incur, any material liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) none of the Borrower, any of the other Loan Parties, nor any ERISA
Affiliate thereof has incurred, or reasonably expects to incur, any material
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) none of the
Borrower, any of the other Loan Parties, nor any ERISA Affiliate of either
 

 
50

--------------------------------------------------------------------------------

 

has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.
 
7.21 Margin Security.
 
None of the Borrower nor any of its Subsidiaries owns any margin security and
none of the loans advanced hereunder shall be used for the purpose of purchasing
or carrying any margin securities or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase any margin securities or
for any other purpose not permitted by Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
 
7.22 Investment Company Act Not Applicable.
 
None of the Borrower nor any of its Subsidiaries is an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
7.23 [Intentionally Omitted].
 
7.24 No Consent.
 
The execution, delivery and performance of, and the effectuation of the
transactions contemplated under, this Agreement, the other Financing Documents
and the Bond Documents by the Borrower and each of its Subsidiaries which is a
party thereto, and the borrowings contemplated herein, do not require the
consent or approval of any other Person, except such consents or approvals as
have been obtained or will be obtained by the Restatement Date.  None of the
Borrower nor any of its Subsidiaries has otherwise failed to obtain any material
governmental consent, approval, license, permit, franchise or other governmental
authorization necessary to the ownership of any of its properties or the conduct
of its business.
 
7.25 Full Disclosure.
 
The factual information taken as a whole in the materials furnished by or on
behalf of the Borrower and its Subsidiaries to the Agent, any Lender, any
Issuer, the Swing Line Lender, or any Existing Lender for purposes of or in
connection with the transactions contemplated under this Agreement, the Existing
Credit Agreement, the other Financing Documents and the Bond Documents does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to keep the statements contained therein from being misleading as
of the date of this Agreement, and thereafter as supplemented by information
provided to the Agent and the Lenders, any Issuer and the Swing Line Lender in
writing pursuant to this Agreement. The financial projections and other
financial information furnished to the Agent and the Lenders by the Borrower and
its Subsidiaries, and to be delivered under Section 9.1 of this Agreement, were
prepared in good faith on the basis of information and assumptions that the
Borrower and each of its Subsidiaries believed to be reasonable as of the date
of such information.
 

 
51

--------------------------------------------------------------------------------

 

7.26 Intellectual Property.
 
Except as set forth in Exhibit 7C, the Borrower and each of its Subsidiaries
owns or possesses (or will be licensed or otherwise have the full right to use)
all intellectual property which is necessary for the operation of their
respective businesses, without any known conflict with the rights of
others.  Except as set forth in Exhibit 7N, no product of the Borrower or any of
its Subsidiaries infringes upon any intellectual property owned by any other
Person and no claim or litigation is pending or (to the Borrower’s and each of
its Subsidiaries’ knowledge) threatened against or affecting such Person,
contesting the Borrower’s or any of its Subsidiaries’ right to sell or to use
any product or material, in any case which could have a material adverse effect
on the consolidated financial condition, operations, assets, or business of the
Borrower and its Subsidiaries.  To the best of their knowledge, none of the
Borrower nor any of its Subsidiaries is in violation of any of their respective
obligations with respect to any material patent, trademark, trade name, service
mark, copyright or license owned or used by the Borrower or any of its
Subsidiaries.
 
7.27 Compliance with Federal Food Security Act.
 
The Borrower and each of its Subsidiaries have adequate procedures in place to
insure that Collateral purchased by the Borrower or any of its Subsidiaries is
free of security interests in favor of Persons other than the Agent in
accordance with the Federal Food Security Act.  The Borrower and each of its
Subsidiaries will furnish, at the Agent’s request, the names and addresses of
all Persons who supply Inventory to the Borrower or any of its Subsidiaries or
who deliver Goods to the Borrower or any of its Subsidiaries on consignment or
under sale or return contracts.
 
7.28 Survival of Warranties.
 
All representations and warranties contained in this Agreement or any of the
other Financing Documents shall survive the execution and delivery of this
Agreement and shall be true on the date of this Agreement and on each date
hereafter on which the Borrower is required to execute and deliver a compliance
certificate to the Agent, until the Liabilities shall be paid in full and the
Commitments have been fully terminated in accordance with the provisions of this
Agreement.
 
7.29 CoBank Equity Interests.
 
So long as CoBank is a Lender under this Agreement, the Borrower will acquire
equity in CoBank in such amounts and at such times as CoBank may require in
accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Loans and Swing Line Loans
made by CoBank under this Agreement shall not exceed the maximum amount
permitted by CoBank’s Bylaws as of the date of this Agreement.  The rights and
obligations of the parties with respect to such equity and any distributions
made on account thereof or on account of the Borrower’s patronage with CoBank
shall be governed by CoBank’s Bylaws, except that if CoBank sells a
participation in a portion of any Loans due to CoBank, such portion of the Loans
due to CoBank shall not be entitled to patronage distributions.  A sale
 

 
52

--------------------------------------------------------------------------------

 

of a participation interest may include certain voting rights of the
participants regarding the loans hereunder (including without limitation the
administration, servicing and enforcement thereof).  The Borrower hereby
consents and agrees that the amount of any distributions with respect to the
Borrower’s patronage with CoBank that are made in qualified written notices of
allocation (as defined in 26 U.S.C. § 1388) and that are received by the
Borrower from CoBank will be taken into account by the Borrower at the stated
Dollar amounts whether the distribution is evidenced by a stock certificate or
other form of written notice that such distribution has been made and recorded
in the Borrower’s name on CoBank’s records.  The Loans due to CoBank under this
Agreement and other Indebtedness due to CoBank hereunder shall be secured by a
statutory first Lien on all equity that the Borrower may now own or hereafter
acquire in CoBank.  Such equity shall not, however, constitute security for
Indebtedness due to any other Lender under this Agreement.  CoBank shall not be
obligated to set off or otherwise apply such equities to the Borrower’s
Indebtedness to CoBank.
 
ARTICLE VIII
 
CONDITIONS
 
8.1 Conditions to the Restatement Date and the Initial Borrowing.
 
The occurrence of the Restatement Date, each Lender’s obligation to make its
Loans, the Swing Line Lender’s obligation to make the Swing Line Loans, and each
Issuer’s obligation to issue one or more LCs comprising a part of the initial
borrowing hereunder, are subject to the following conditions precedent:
 
(a) Documents.
 
The Agent shall have received, appropriately dated and in form and substance
reasonably satisfactory to the Agent (together with original counterparts or
copies, as the case may be, for each Lender), the documents listed on the List
of Closing Documents which is attached as Exhibit 8A.
 
(b) Actions and Events.
 
(i) Payment of Fees and Expenses.
 
The Borrower shall have paid all fees (including, without limitation, the
Upfront Fee) due on or before the Restatement Date as specified herein or in the
Agent’s Letter and all fees and expenses of or incurred by the Agent and its
special and local counsel to the extent billed on or before the Restatement
Date;
 
(ii) No Prohibitions.
 
No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall prohibit, and no litigation shall be pending or
threatened which would enjoin, prohibit, restrain or otherwise adversely affect
the consummation of the transactions contemplated under the Financing Documents
or the Intercompany Financing Documents, or which would otherwise have a
 

 
53

--------------------------------------------------------------------------------

 

material adverse effect on either the Borrower’s or any of its Subsidiaries’
financial condition, results of operations or business;
 
(iii) Material Adverse Change.
 
No material adverse change shall have occurred since: (i) the end of Fiscal Year
2009, or (ii) the date of the most recent financial statement delivered to the
Agent and the Lenders, as applicable, with respect to:
 
(A) the Borrower’s and its Subsidiaries’ condition (financial or otherwise),
business, assets, liabilities (actual or contingent), operations or prospects;
 
(B) the syndication markets for credit facilities similar in nature to those
discussed in this Agreement; or
 
(C) the financial, banking or capital markets, the effect of which would have an
adverse change or effect in the syndication market;
 
in each case, as determined by the Agent in its sole discretion.
 
(iv) Wiring Instructions.
 
The Agent shall have received wiring instructions with respect to the proceeds
of the Loans and Swing Line Loans (if any) to be made on the Restatement Date;
 
(v) Other Documents.
 
The Borrower and each of its Subsidiaries shall have taken such actions, and the
Agent shall have received such other documents (including, without limitation,
amendments or modifications to the Security Documents and the Intercompany Loan
Documents specified by the Agent in order to reflect the changes to the Existing
Credit Agreement that are set forth in this Agreement), as the Agent may
reasonably request; and
 
(vi) Compliance.
 
Each of the Borrower’s and its Subsidiaries’ representations and warranties
contained in this Agreement shall be true on and as of the Restatement Date as
if such representations and warranties had been made on and as of the
Restatement Date, and no Default or Matured Default shall have occurred and be
continuing or shall exist, as evidence by a current compliance certificate in
the format required to be delivered to the Agent from time to time in accordance
with Section 9.1.
 

 
54

--------------------------------------------------------------------------------

 

8.2 Conditions Precedent to All Borrowings, Conversions, Roll Overs and
Issuances of Letters of Credit.
 
Each Lender’s obligation to make (or convert or roll over) a Loan, the Swing
Line Lender’s obligation to make Swing Line Loans, and each Issuer’s obligation
to issue an LC on the occasion of each borrowing (including the initial
borrowing), conversion, roll over or issuance of an LC shall be subject to the
further condition precedent that the following statements shall be true (and the
Borrower’s acceptance of the proceeds of each borrowing, the delivery of the
notice of interest conversion under Section 3.2 in the case of a conversion or
roll over, or the delivery of the Application in the case of the issuance of an
LC, shall be deemed to constitute a representation and warranty by the Borrower
that on the date of such borrowing, conversion, roll over or issuance of LC such
statements are true) and on the date of each borrowing the Agent shall have
received a certificate (dated the date of such borrowing) from a responsible
officer of the Borrower certifying that all conditions under Section 8.1 have
been satisfied and that such statements are true:
 
(a) The Borrower is duly authorized and empowered to make such request for
borrowing, conversion, roll over or issuance of LC and such borrowing,
conversion, roll over or issuance of LC will not violate any Governmental
Requirement;
 
(b) No material adverse change has occurred with respect to the Borrower’s
consolidated financial condition, business, operations or prospects since the
date of the last audited financial statements delivered to the Agent and the
Lenders;
 
(c) The representations and warranties set forth in Article 7 are, as of the
Restatement Date, true and correct in all respects and are, from and after the
Restatement Date, true and correct in all material respects, in each case, with
the same effect as if then made (unless stated to relate solely to an earlier
date, in which case the representations and warranties shall be true and correct
as of such earlier date);
 
(d) No event has occurred and is continuing, or would result from such
borrowing, conversion, roll over or issuance of LC, which constitutes a Default
or a Matured Default;
 
(e) The Borrower has delivered to the Agent its notice of borrowing or notice of
interest conversion;
 
(f) The Borrower has complied with any post-closing requirements of the Agent by
the deadline for such requirements;
 
(g) The Borrower has paid any portion of the Upfront Fees due on or before the
applicable date of borrowing as specified in the Agent’s Letter; and
 
(h) With respect to the issuance of any LC, the Borrower has delivered to the
Agent an Application for such LC as described in Section 2.2(b).
 
ARTICLE IX
AFFIRMATIVE COVENANTS
 

 
55

--------------------------------------------------------------------------------

 

The Borrower and each other Loan Party covenants and agrees that from the date
of execution hereof until the Liabilities are paid in full, and the Commitments,
all LCs and all other obligations of the Agent, the Issuers, the Swing Line
Lender and the Lenders hereunder are finally terminated, the Borrower will
comply (and will cause its Subsidiaries to comply) with the following provisions
of this Article 9:
 
9.1 Financial Statements.
 
Except as otherwise expressly provided for in this Agreement, the Borrower and
its Subsidiaries each shall keep proper books of record and account in which
full and true entries will be made of all dealings and transactions of or in
relation to the Borrower’s and its Subsidiaries’ business and affairs, in
accordance with GAAP consistently applied in all material respects, and the
Borrower shall cause to be furnished to the Agent and the Lenders, from time to
time and in a form acceptable to the Agent, such information as the Agent may
reasonably request, including without limitation, the following as to the
Borrower and/or its Subsidiaries (as the case may be):
 
(a) as soon as practicable and in any event within thirty (30) days after the
end of each monthly accounting period in each Fiscal Year (as measured at the
end of such monthly accounting period), or, during the existence of any Default,
as frequently as the Agent may request, a Borrowing Base Certificate of the
chief financial or other authorized officer of the Borrower;
 
(b) as soon as practicable and in any event within thirty (30) days after the
end of each fiscal quarter in each Fiscal Year (i) consolidated statements of
income and retained earnings for such fiscal quarter and for the period from the
beginning of the then current Fiscal Year to the end of such fiscal quarter, and
a consolidated balance sheet as of the end of such fiscal quarter, setting forth
in each case in comparative form, figures for the corresponding periods in the
preceding Fiscal Year, all in reasonable detail and certified as accurate by the
chief financial or other authorized officer, subject to changes resulting from
normal year-end adjustments, (ii) copies of statements of cash flow, and (iii) a
compliance certificate of the chief financial or other authorized officer of the
Borrower in substantially the form attached as Exhibit 9A (the “Compliance
Certificate”);
 
(c) as soon as practicable and in any event within one hundred twenty (120) days
after the end of each Fiscal Year, (i) audited consolidated statements of
income, retained earnings and changes in the financial condition for each year,
and a consolidated balance sheet for such year, setting forth in each case, in
comparative form, corresponding figures as of the end of the preceding Fiscal
Year, all in reasonable detail and satisfactory in scope to the Agent and
certified to the Borrower by KPMG LLP or such other independent public
accountants as are selected by the Borrower and satisfactory to the Agent, whose
opinion shall be in scope and substance satisfactory to the Agent, (ii) a true
and complete copy of the management letter from KPMG LLP or such other
independent public accountants as are selected by the Borrower and satisfactory
to the Agent, in connection with such audited financial statements; and (iii) a
Compliance Certificate; and
 

 
56

--------------------------------------------------------------------------------

 

(d) as soon as practicable and in any event within thirty (30) days after the
end of each Fiscal Year, a month by month operating and capital budget for the
then current Fiscal Year and annual operating and capital budgets for the three
following Fiscal Years.
 
9.2 Conduct of Business.
 
Except as contemplated by this Agreement, the Borrower and each of its
Subsidiaries shall:  (a) not fail to maintain their respective existence and not
fail to maintain in full force and effect all material licenses, bonds,
franchises, leases, patents, contracts and other rights necessary or appropriate
which if not maintained could be reasonably expected to have a material adverse
effect on the consolidated financial condition, operations, assets, business or
prospects of the Borrower and its Subsidiaries; (b) continue in, and limit each
of the Borrower’s and its Subsidiaries’ operations to, the same general line of
business as that presently conducted by the Borrower and each of its
Subsidiaries; (c) comply with all applicable laws and regulations of any
Governmental Authority, except for such laws and regulations the violation of
which would not, in the aggregate, have a material adverse effect on the
consolidated financial condition, results of operations or business of the
Borrower and its Subsidiaries; and (d) keep and conduct their respective
businesses separate and apart from the business of the Borrower’s Affiliates;
provided, however, that the Borrower and its Subsidiaries may enter into
transactions with its Affiliates as long as such transactions are entered into
in the ordinary course of the Borrower’s or its Subsidiaries’ business, and as
long as such transactions are not less favorable to the Borrower or its
Subsidiaries than similar transactions with non-Affiliates would be.
 
9.3 Maintenance of Properties.
 
The Borrower and each of its Subsidiaries each shall keep its real estate,
leaseholds, equipment and other fixed assets in good condition, repair and
working order, normal wear and tear excepted, except to the extent such real
estate, leaseholds, equipment or other fixed assets are not material to the
conduct of its business.
 
9.4 Liability Insurance.
 
The Borrower and each of its Subsidiaries shall maintain, at the Borrower’s
and/or such Subsidiaries own expense (as the case may be), such public liability
and property damage insurance as is ordinarily maintained by other companies in
similar businesses, provided that in no event shall such public liability
insurance provide for coverage less than $10,000,000 per occurrence for personal
injury and $10,000,000 per occurrence for property damage.  Each of the
Borrower’s and its Subsidiaries’ public liability insurance may provide for a
deductible of not more than $500,000 per occurrence.  All such policies of
insurance shall be in form and with insurers reasonably acceptable to the Agent
and proper certificates evidencing the same, shall be provided to the Agent
within ten (10) days of receipt thereof.
 
9.5 Property Insurance.
 
At the Borrower’s own cost and expense, or at the cost and expense of a
Subsidiary, in the case of property owned by such Subsidiary, the Borrower shall
keep all of its and its Subsidiaries’ assets fully insured, with carriers, and
in amounts acceptable to the Agent, against
 

 
57

--------------------------------------------------------------------------------

 

the hazards of fire, theft, collision, spoilage, hail, those covered by extended
or all risk coverage insurance and such others as may reasonably be required by
the Agent.  The Borrower shall cause to be delivered to the Agent the proper
certificates evidencing the same. All such policies covering the Borrower’s and
the other Loan Parties’ assets shall provide, in manner satisfactory to the
Agent, that any amounts in excess of $500,000 payable under such policies shall
be payable first to the Agent (for the ratable benefit of the Lenders), as the
Agent’s interest may appear.  Each such policy covering the Borrower’s or any of
the other Loan Parties’ assets shall include a provision for thirty (30) days’
prior written notice to the Agent of any cancellation or expiration thereof and
show the Agent as lender loss payee as provided in a form of loss payable
endorsement in form and substance satisfactory to the Agent.  In the event of
any loss covered by any such policy covering the Borrower’s or any of the other
Loan Parties’ assets, the Borrower or such Loan Party, as applicable, shall
direct the carrier named in such policy to make payment for such loss to the
Agent for application to the Liabilities and not to the Borrower or such Loan
Party, as applicable, or to the Borrower or such Loan Party, as applicable, and
the Agent jointly.  The Borrower and each of and the other Loan Parties
irrevocably makes, constitutes and appoints the Agent (and all officers,
employees or agents designated by the Agent) as the Borrower’s and such Loan
Party’s true and lawful attorney and agent-in-fact for the purpose of making,
settling or adjusting claims under such policies of insurance after the
occurrence of a Matured Default.  If payment as a result of any insurance losses
under such policies of insurance covering the Borrower’s or any of the Loan
Parties’ assets shall be paid by check, draft or other instrument payable to the
Borrower or any of the other Loan Parties, or to the Borrower or any of the
other Loan Parties, as applicable, and the Agent jointly, the Agent (for the
ratable benefit of the Lenders) may endorse the Borrower’s or such Loan Party’s
name on such check, draft or other instrument, and may do such other things as
the Agent may deem advisable to reduce the same to cash.  Subject to Section
4.4(b)(i), all loss recoveries received by the Agent on account of any such
insurance on the Collateral up to $2,500,000 may be reinvested by the Borrower
in the Collateral.  All loss recoveries received by the Agent on account of any
such insurance on the Collateral in excess of $2,500,000 may be applied and
credited by the Agent to the Liabilities, to the extent that there are at the
time Liabilities outstanding, or subject to Section 4.4(b)(i), reinvested by the
Borrower in the Collateral in the discretion of the Agent.  The Borrower and
each of it’s the other Loan Parties hereby assigns all of the Borrower’s and
such Loan Party’s insurance coverage proceeds to the Agent (for the ratable
benefit of the Lenders) as additional collateral security for the
Liabilities.  To the extent actually received by the Agent in immediately
available funds, the Agent shall pay any surplus of insurance proceeds from such
insurance policies in excess of the Liabilities to the Borrower.  If the
Borrower or any of its Subsidiaries fails to procure insurance as provided in
this Agreement, or to keep the same in force, or fails to perform any of its
other obligations hereunder, then the Agent may, at the Agent’s option, and
without obligation to do so, obtain such insurance and pay the premium thereon
for the account of the Borrower or any of its Subsidiaries, or make whatever
other payments the Agent may deem appropriate to protect the Agent’s security
for the Liabilities.  Any such payments shall be additional Liabilities of the
Borrower, each payable on demand and secured by the Collateral.  Upon the
Agent’s written request, copies of the policies of insurance referred to in this
Section 9.5 and in Section 9.4, together with all amendments and schedules
thereto, shall be provided to the Agent by the Borrower. The Borrower’s and each
of its Subsidiaries’ insurance policies are summarized on Exhibit 9B.
 

 
58

--------------------------------------------------------------------------------

 

9.6 [Intentionally Omitted].
 
9.7 Pension Plans.
 
The Borrower and each of its Subsidiaries each shall:  (a) keep in full force
and effect any and all Plans which are presently in existence or may, from time
to time, come into existence under ERISA, unless such Plans can be terminated
without material liability to the Borrower in connection with such termination
(as distinguished from any continuing funding obligation); (b) make
contributions to all Plans in a timely manner and in an amount sufficient to
comply with the requirements of ERISA; (c) comply with all requirements of ERISA
which relate to such Plans; and (d) notify the Agent immediately upon the
Borrower’s or any of its Subsidiaries’ receipt of any notice of the institution
of any proceeding or other action which may result in the termination of any
Plan.  Notwithstanding the requirements of this Section 9.7, neither the
Borrower’s nor any of its Subsidiaries’ failure to comply with any of said
requirements shall constitute a Default or a Matured Default under this
Agreement, unless such failure could result in the imposition on the Borrower or
such Subsidiary of a liability in excess of $1,000,000 on a consolidated basis
for the Borrower and its Subsidiaries.
 
9.8 Notice of Suit, Adverse Change, ERISA Event or Default.
 
The Borrower and each of its Subsidiaries shall, as soon as possible, and in any
event within ten (10) Business Days after either the Borrower or such Subsidiary
learns of the following, give written notice to the Agent of (a) any proceeding
being instituted or threatened to be instituted by or against the Borrower or
any of its Subsidiaries in any federal, state, local or foreign court or before
any commission or other regulatory body (federal, state, local or foreign) for
which claimed damages exceed $2,000,000, (b) any material adverse change in the
business, assets or condition, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole, (c) any ERISA Event and (d) the occurrence of
any Default or Matured Default.  Within three (3) Business Days after the
Agent’s receipt of such written notice, the Agent shall forward such notice to
the Lenders.
 
9.9 [Intentionally Omitted].
 
9.10 Books and Records; Separate Existence.
 
The Borrower and each of its Subsidiaries shall maintain proper books of record
and account in accordance with GAAP consistently applied in which true, full and
correct entries will be made of all of their respective dealings and business
affairs.
 
9.11 Laws and Obligations.
 
The Borrower and each of its Subsidiaries shall comply with all Governmental
Requirements in all material respects; and pay all taxes, assessments,
governmental charges, claims for labor, supplies and rent, including without
limitation, taxes, assessments, governmental charges, claims for labor, supplies
and rent imposed upon or against or with respect to the ownership, use,
occupancy or enjoyment of any real property owned by the Borrower or any of its
Subsidiaries, or any utility service thereon; provided, however, that the
Borrower and its Subsidiaries shall not be required to pay any ad valorem or
other real property
 

 
59

--------------------------------------------------------------------------------

 

taxes or any other taxes, assessments, governmental charges or claims or charges
of amounts claimed to be due in any event, if, in any such case, the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted by or on behalf of the Borrower or
any of its Subsidiaries and, if required under GAAP, the Borrower and each of
its Subsidiaries shall have set up adequate reserves therefor; and provided
further that, with respect to such other taxes, assessments, governmental
charges or claims, no lien is claimed by the United States or any state or other
political subdivision thereof which could have priority over the liens and
security interests granted to the Agent pursuant to the Security Documents.
 
9.12 Environmental Laws.
 
The Borrower and each of its Subsidiaries shall at all times:
 
(a) use and operate all of its businesses and properties in compliance in all
material respects with all environmental laws; keep all necessary permits
relating to environmental and safety and health matters in effect and remain in
compliance in all material respects therewith; handle all hazardous materials in
compliance in all material respects with all applicable environmental laws; and
dispose of all hazardous materials generated by the Borrower or any of its
Subsidiaries or at any property owned or leased by the Borrower or any of its
Subsidiaries at facilities or with carriers that maintain valid permits for such
disposal or transportation under applicable environmental laws, except to the
extent that failure to so comply shall not have a material adverse effect on the
financial condition, results of operations or business of the Borrower and its
Subsidiaries, taken as a whole;
 
(b) promptly notify the Agent (and provide copies upon receipt) of all material
claims, complaints, notices or inquiries relating to the environmental condition
of its facilities and properties or its compliance with environmental laws; and
 
(c) provide such other information and certifications which the Agent may
reasonably request from time to time to evidence compliance with this Section
9.12.
 
9.13 Trade Accounts Payable and Producer Payables.
 
The Borrower and each of its Subsidiaries shall pay, within two (2) Business
Days after the Borrower’s or such Subsidiary’s purchase of the related
Inventory, all cattle Producer Payables other than (a) those not yet due for
livestock priced on a grade and yield matrix, and (b) those which are not yet
due and have deferred payment terms.  The Borrower and each of its Subsidiaries
shall pay, within five (5) Business Days after the Borrower’s or any of its
Subsidiaries’ purchase of the related Inventory, all grain Producer
Payables.  The Borrower and each of its Subsidiaries may pay Producer Payables
by wire transfer on the date of presentment of checks representing payment of
Producer Payables.  The Borrower and each of its Subsidiaries shall pay all
cattle Producer Payables for livestock priced on a grade and yield matrix and
those which have deferred payment terms, in accordance with the terms governing
the same.  The Borrower and each of its Subsidiaries shall pay all trade
accounts payable other than Producer Payables on a basis not more than
forty-five (45) days past due, except (a)
 

 
60

--------------------------------------------------------------------------------

 

accounts payable contested in good faith or (b) accounts payable in an aggregate
amount not to exceed at any time outstanding $250,000 and with respect to which
no proceeding to enforce collection has been commenced or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened.  Packers and Stockyard Act
claims shall remain:  (i) unsecured at all times; (ii) secured by LCs; (iii)
secured by performance bonds satisfactory to Agent; or (iv) secured by a trust
account or other form of security permitted by the Packers and Stockyards Act
and satisfactory to the Agent.
 
9.14 Compliance with National Security Laws.
 
The Borrower shall (a) ensure, and cause each Subsidiary to ensure, that no
person who owns a controlling interest in or otherwise controls the Borrower or
any Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury, or included in any
Executive Orders, (b) not use or permit the use of the LCs or the proceeds of
the Loans or Swing Line Loans to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act (“BSA”) laws and regulations, as amended.
 
9.15 Post Closing Matters.
 
(a) The Borrower shall use commercially reasonable efforts to deliver to the
Agent on or before July 8, 2010, bailee letters in form and substance
satisfactory to the Agent in respect of each location of Inventory of the Loan
Parties and KC Steak listed on Exhibit 3B(i);
 
(b) On or before the date that is 120 days after the Restatement Date (or such
later date as the Agent may agree in its sole discretion), NBC shall have
delivered to the Agent, in form and substance acceptable to the Agent, a Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing and
an Assignment of Leases and Rents together with such other instruments as Agent
may require to create a Lien on the California Property to secure the
Liabilities, and such instruments shall be recorded, at Borrower’s cost, in the
Official Records of Imperial County, California.  Agent shall cause the
Intercompany Deed of Trust to be released upon satisfaction of the foregoing
requirement.   In addition, on or before the date that is 120 days after the
Restatement Date (or such later date as the Agent may agree in its sole
discretion), the Borrower shall have delivered to the Agent, in form and
substance acceptable to the Agent, (i) a mortgagee title insurance policy in the
amount of $61,542,000.00 on the California Property naming Lenders as the
insureds; and (ii) an opinion of legal counsel in the State of California.; and
 
(c) On or before the date that is 90 days after the Restatement Date (or such
later date as the Agent may agree in its sole discretion), the Borrower shall
have delivered to the Agent, in form and substance acceptable to the Agent, with
respect to the Kansas Mortgage, the Pennsylvania Mortgage and Georgia Mortgage
and the properties covered thereby: (i) mortgagee title insurance policies, or
date down and
 

 
61

--------------------------------------------------------------------------------

 

modification endorsements to existing policies, as the case may be; and (ii) if
and to the extent requested by the Agent, modifications to the Kansas Mortgage,
the Pennsylvania Mortgage and the Georgia Mortgage to reflect the new Maturity
Date, the increase in the Indebtedness and such other matters with respect to
this Agreement as Agent shall require.  The Borrower shall pay all costs
required to comply with this Section 9.15(c).
 
(d) On or before the date that is 90 days after the Restatement Date (or such
later date as the Agent may agree in its sole discretion), Borrower shall have
taken action satisfactory to Agent to obtain good and insurable title to the
strip of land between Parcel A-4 and the adjoining real property as shown on the
survey of the Dodge City Facilities dated May 4, 2010 prepared by Cornerstone
Professional Services.
 
(e) On or before the date that is 10 days after the Restatement Date (or such
later date as the Agent may agree in its sole discretion), the Loan Parties
shall deliver to the Agent the endorsements required by Section 9.5 of this
Agreement in respect of property insurance.
 
(f) On or before the date that is 30 days after the Restatement Date (or such
later date as the Agent may agree in its sole discretion), the Loan Parties
shall deliver to the Agent each certificate (if any) representing “Pledged
Equity” (as defined in the Security Agreement) that is required to be delivered
under the Security Agreement, together with corresponding stock or transfer
powers executed in blank.
 
9.16 Funded Debt to EBITDA Ratio.
 
The Borrower shall have a Funded Debt to EBITDA Ratio of not more than 3.25 to
1.00 as at the end of each fiscal quarter.
 
9.17 Adjusted Net Worth
 
The Borrower and its consolidated Subsidiaries shall have Adjusted Net Worth of
not less than $275,000,000 as at the end of each Fiscal Year.
 
9.18 Fixed Charge Coverage Ratio.
 
The Borrower shall have a Fixed Charge Coverage Ratio of at least 1.05 to 1.00
as at the end of each fiscal quarter.
 
9.19 Additional Collateral.
 
(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
by the Borrower (other than a Foreign Subsidiary or Non-Material Domestic
Subsidiary), the Borrower shall, at the Borrower’s expense, within sixty (60)
days after such formation or acquisition or such longer period as the Agent may
agree in its sole discretion, cause each such Subsidiary to execute and deliver
to the Agent a joinder to this Agreement, the Security Agreement and the
Guaranty Agreement in form and substance reasonably satisfactory to the Agent;
provided, further, that, if at any time a Non-Material Domestic Subsidiary
shall, together with its consolidated Subsidiaries,
 

 
62

--------------------------------------------------------------------------------

 

have assets, as of the last day of the Borrower’s most recently ended fiscal
quarter, with a book value of 5% or more of the total assets of the Borrower and
its Subsidiaries on a consolidated basis on such date, then the Borrower shall
cause such Non-Material Domestic Subsidiary to execute and deliver to the Agent
a joinder to this Agreement, the Security Agreement and the Guaranty Agreement
in form and substance reasonably satisfactory to the Agent; provided, further,
that, if at any time the aggregate book value of the assets of the Domestic
Subsidiaries which have not become Subsidiary Loan Parties in accordance with
this Section 9.19, together with the assets of their respective consolidated
Subsidiaries, shall equal or exceed 10% of the total book value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, then the Borrower
shall cause one or more additional Domestic Subsidiaries to become Subsidiary
Loan Parties in accordance with this Section 9.19; provided, further, that, if
at any time the aggregate EBITDA of a Domestic Subsidiary which has not become a
Subsidiary Loan Party in accordance with this Section 9.19, together with its
consolidated Subsidiaries, shall be greater than or equal to $20,000,000, then
the Borrower shall cause such Domestic Subsidiary to become Subsidiary Loan
Parties in accordance with this Section 9.19; provided, further, that,
notwithstanding anything else to the contrary contained in this clause (a), in
no event shall National Beef Leathers, LLC be or become a Subsidiary Loan Party,
except upon consent of the Agent.
 
(b) The Borrower shall cause, and shall cause each other Subsidiary Loan Party
to cause, all of its respective property to be subject at all times to first
priority perfected Liens in favor of or for the benefit of the Agent on behalf
of itself and the other secured parties, subject in each case to Liens permitted
by Section 10.1, in accordance with the terms of the Security
Agreement.  Without limiting the foregoing, subject to the terms of the Security
Documents, the Borrower will, and will cause each Subsidiary Loan Party to,
execute and deliver, or cause to be executed and delivered, such documents,
agreements or instruments and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents) which may be required by
law or which the Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Financing Documents and
to ensure perfection and priority of the Liens created or intended to be created
by the Security Documents, all at the expense of the Borrower.
 
(c) If, in compliance with the terms and provisions of the Financing Documents,
the Borrower or any Subsidiary (i) sells or otherwise transfers equity interests
of any Subsidiary Loan Party to a Person which is not the Borrower or a
Subsidiary and after giving effect to such sale or transfer the Borrower and its
Subsidiaries cease to own any of the equity interests of such Subsidiary Loan
Party, (ii) liquidates or dissolves any Subsidiary Loan Party or (iii) subject
to compliance with clause (a) above, any Subsidiary Loan Party shall be or
become a Non-Material Domestic Subsidiary, in each case, the Agent will, on
behalf of the Lenders, execute and deliver to the Borrower a release of such
Subsidiary Loan Party from its obligations under this Agreement and the other
Financing Documents.
 

 
63

--------------------------------------------------------------------------------

 

ARTICLE X
 
NEGATIVE COVENANTS
 
The Borrower and each other Loan Party covenants and agrees that from the date
of execution hereof until the Liabilities are paid in full, and the Commitments,
all LCs and all other obligations of the Agent, the Issuers, the Swing Line
Lender and the Lenders hereunder are finally terminated, the Borrower will
comply (and will cause each of its Subsidiaries to comply) with the following
provisions of this Article 10:
 
10.1 Encumbrances.
 
Except for those Liens presently in existence and reflected in either the
Borrower’s or its Subsidiaries’ financial statements referred to in Section 7.16
or security interests granted in the Security Documents or in the Intercompany
Financing Documents, none of the Borrower nor any of its Subsidiaries shall
create, incur, assume or suffer to exist any Lien of any nature whatsoever on or
with regard to any of its assets (including, without limitation, the Collateral)
other than:  (a) Liens securing the payment of taxes, either not yet due or the
validity of which is being contested in good faith by appropriate proceedings,
and as to which the Borrower or its Subsidiaries (as the case may be) shall, if
appropriate under GAAP, have set aside on its books and records adequate
reserves; (b) Liens securing deposits under workers’ compensation, unemployment
insurance, social security and other similar laws, or securing the performance
of bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or securing indemnity, performance or other similar bonds for the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or securing statutory obligations or surety or appeal
bonds, or securing indemnity, performance or other similar bonds in the ordinary
course of the Borrower’s or its Subsidiaries’ business (as the case may be); (c)
Liens granted under the Bond Documents and Liens in favor of the Agent securing
the Liabilities; (d) zoning restrictions, easements, licenses, covenants and
other restrictions affecting the use of the Borrower’s or any of its
Subsidiaries’ real property, and other Liens on property which are subordinate
to the Liens of the Agent securing the Liabilities and which do not, in the
determination of the Required Lenders (i) materially impair the use of such
property or (ii) materially lessen the value of such property for the purposes
for which the same is held by the Borrower or any of its Subsidiaries; (e)
purchase money security interests and capitalized leases securing indebtedness
permitted to be incurred under Section 10.4(d); (f) in the case of the Borrower,
Liens securing the interests of any broker in any Margin Account; (g) in the
case of the Borrower, Liens securing indebtedness permitted to be incurred under
Section 10.4(f); and (h) Liens permitted under Section 7.29.
 
10.2 Consolidations, Mergers or Acquisitions.
 
None of the Borrower nor any of its Subsidiaries shall recapitalize or
consolidate with, merge with, or otherwise acquire all or substantially all of
the assets or properties of any other Person; provided, however, that (a) any
Subsidiary of the Borrower shall be permitted to consolidate or merge with (i)
the Borrower, provided that the Borrower shall be the continuing or surviving
Person or (ii) any one or more other Subsidiaries of the Borrower, provided,
that, in the event of a consolidation or merger with a Loan Party, the Loan
Party shall be the continuing or surviving Person, and (b) the Borrower may make
acquisitions, so long as no Default or Matured Default is then continuing or
would occur as a result of such transaction, the Funded Debt to
 

 
64

--------------------------------------------------------------------------------

 

EBITDA Ratio on a pro forma basis after giving effect to such acquisition (based
on assumptions and projections acceptable to the Agent) shall not exceed 2.50 to
1.00 and the Borrower shall otherwise be in pro forma compliance (based on
assumptions and projections acceptable to the Agent) with the financial
covenants set forth in Sections 9.16 and 9.18.
 
10.3 Deposits, Investments, Advances or Loans.
 
None of the Borrower nor any of its Subsidiaries shall make or permit to exist
deposits, investments, advances or loans (other than those existing on the date
of the execution of this Agreement and disclosed to the Lenders in writing on or
prior to such date) in or to Affiliates or any other Person, except: (a) the
Collateral Accounts; (b) deposits under workers’ compensation, unemployment
insurance, social security and other similar laws, or securing the performance
of bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or securing indemnity, performance or other similar bonds for the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or securing statutory obligations or surety or appeal
bonds, or securing indemnity, performance or other similar bonds in the ordinary
course of the Borrower’s or its Subsidiaries’ business (as the case may be); (c)
in the case of the Borrower, loans not exceeding $2,000,000 in the aggregate at
any one time outstanding; (d) demand deposits (other than payroll accounts and
the Collateral Accounts) not to exceed $250,000 in the aggregate for the
Borrower and its Subsidiaries combined; (e) in the case of the Borrower, margin
deposits required to be made in connection with any Margin Account; (f) in the
case of the Borrower, deposits permitted by Section 10.19 of this Agreement; (g)
in the case of the Borrower, margin deposits required to be made in connection
with the Borrower’s obligations under any Swap Contracts with any Lender or any
Affiliates of a Lender; (h) deposits in trust accounts required under the
Packers and Stockyards Act; (i) in the case of the Borrower, loans to KC Steak
pursuant to the Intercompany Financing Documents not to exceed $20,000,000 in
amount outstanding; (j) investments, advances or loans by a Loan Party to
another Loan Party; (k) Cash Equivalent Investments in which the Agent has a
perfected first priority security interest, including those credited to any
deposit account or securities account (as the case may be) at CoBank; (l) in the
case of the Borrower, investments in the purchase of Bonds; (m) in the case of
the Borrower, loans to or investments in aLF Ventures, LLC or other investments
related to the development of lactoferrin, in each case, occurring prior to the
date hereof not to exceed $8,000,000 in the aggregate at any one time
outstanding; (n) investments permitted under Section 10.2; (o) in the case of
the Borrower, investments permitted under Section 7.29; (p) in the case of the
Borrower and each of its Subsidiaries, advances for travel and expenses to the
officers or managers or employees of the Borrower and its Subsidiaries paid in
the ordinary course of business; (q) in the case of the Borrower, investments in
National Beef Leathers, LLC from and after the Restatement Date in an aggregate
amount not to exceed $50,000,000 for the purpose of making capital improvements,
provided that such investments shall be in a form and subject to documentation
reasonably acceptable to the Agent and all investments in an aggregate amount
in  excess of $20,000,000 shall be in the form of a secured intercompany loans
which shall be collateral assigned to the Agent; (r) in the case of the
Borrower, other investments not to exceed $5,000,000 in the aggregate; and (s)
at any time from and after the consummation of a Permitted IPO, in the case of
the Borrower, loans to NB, Inc. in an aggregate amount not to exceed $5,000,000;
provided that such loans shall be unsecured and otherwise on terms and
conditions reasonably satisfactory to the Agent.  The Borrower shall not
 

 
65

--------------------------------------------------------------------------------

 

permit to exist any other Deposit Accounts for the receipt of Collateral
proceeds of any type whatsoever, except the Collateral Accounts.
 
10.4 Indebtedness.
 
Except for those obligations and that Indebtedness presently in existence
referred to in Section 7.6, none or the Borrower nor any of its Subsidiaries
shall incur, create, assume, become or be liable in any manner with respect to,
or permit to exist, any obligations or Indebtedness, direct or indirect, fixed
or contingent, except: (a) the Liabilities and, in the case of its Subsidiaries,
the Indebtedness outstanding under the Intercompany Financing Documents; (b)
obligations secured by liens or security interests permitted under Section 10.1
or contingent obligations permitted under Section 10.5; (c) trade obligations,
Producer Payables and normal accruals in the ordinary course of the Borrower’s
or its Subsidiaries’ business (as the case may be) not yet due and payable, or
with respect to which the Borrower or its Subsidiaries (as applicable) is
contesting in good faith the amount or validity thereof by appropriate
proceedings, and then only to the extent that the Borrower or any of its
Subsidiaries (as applicable) has set aside on its books adequate reserves
therefor, if appropriate under GAAP; (d) other indebtedness secured by Liens
permitted under clause (e) of Section 10.1, not exceeding $30,000,000 in the
aggregate (on a combined basis for the Borrower and its Subsidiaries) at any one
time outstanding; (e) other unsecured Indebtedness not exceeding $10,000,000 in
the aggregate (on a combined basis for the Borrower and its Subsidiaries) at any
one time outstanding; (f)  in the case of the Borrower, the Bonds; (g) in the
case of the Borrower, the Borrower’s Class A or B Units subject to redemption
rights to the extent classified as debt and obligations arising from the
exercise of those redemption rights; and (h) in the case of the Borrower, Swap
Contracts with any Lender or any of its Affiliates.
 
10.5 Guarantees and Other Contingent Obligations.
 
None of the Borrower nor any of its Subsidiaries shall incur any Guaranty
Obligations, except:  (a) for endorsements of negotiable Instruments for
collection in the ordinary course of business; and (b) in the case of the
Borrower, guaranties of the Indebtedness (including capitalized leases) or
operating lease obligations of Domestic Subsidiaries of the Borrower to the
extent permitted under Section 10.4 or 10.12, respectively; provided, however,
that the amount payable under such guaranties shall (i) in the case of
guaranteed Indebtedness (including capitalized lease obligations) be deemed to
be “Funded Debt” for purposes of Section 9.18 of this Agreement, and (2) in the
case of guaranteed operating lease obligations, the annual amount payable shall
be included in the computation of the Borrower’s annual financial obligations
for purposes of Section 10.12 of this Agreement.
 
10.6 Disposition of Property.
 
None of the Borrower nor any of its Subsidiaries shall sell, lease, transfer or
otherwise dispose of any of its properties, assets or rights, to any Person,
except (a) sales or other dispositions of Inventory or obsolete Equipment in the
ordinary course of the Borrower’s or its Subsidiaries’ business (as applicable),
(b) as permitted in the Security Agreement and (c) sales, transfers,
dispositions of assets other than as set forth above of up to $5,000,000 (on a
combined basis for the Borrower and its Subsidiaries) during any single Fiscal
Year. The Agent hereby
 

 
66

--------------------------------------------------------------------------------

 

covenants that upon the sale or disposition of any asset permitted hereunder it
shall release its Lien on such asset.
 
10.7 Change in Nature of Business.
 
None of the Borrower nor any of its Subsidiaries shall engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto..
 
10.8 ERISA Matters.
 
None of the Borrower nor any of its Subsidiaries shall at any time engage in a
transaction which could be subject to Section 4069 or 4212(c) of ERISA, or
permit any Plan to (a) engage in any non-exempt “prohibited transaction” (as
defined in Section 4975 of the IRC); (b) fail to comply with ERISA or any other
applicable laws; or (c) incur any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), which, with respect to each event listed
above, could be reasonably expected to have a material adverse effect on the
Borrower’s consolidated business, assets, operations, financial condition or
prospects.
 
10.9 [Intentionally Omitted].
 
10.10 Equity Distributions.
 
None of the Borrower nor any of its Subsidiaries shall directly or indirectly,
make any Equity Distributions, except that (a) the Borrower may make quarterly
distributions to its Members in respect of Borrower’s taxable income, in amounts
proportionate to the respective percentage interests of each of such Member so
that each such Member shall have received an amount equal to 48% of such
Member’s share of the Borrower’s net taxable income for the relevant quarter
(subject to any increase in accordance with the terms of the Borrower’s Amended
and Restated Limited Liability Company Agreement) (the “Permitted Taxable
Distribution Amount”), provided that if the aggregate distribution made during
any calendar year exceeds the Permitted Taxable Distribution Amount, then the
excess distribution for such tax year shall be applied to the permitted
distributions for the immediately subsequent quarters, Dollar-for-Dollar, until
all such excess has been applied to future permitted distributions,  b) the
Borrower may make distributions to pay an annual 5% return on its Class A Units,
so long as no Default or Matured Default has occurred and is continuing or would
be caused thereby, (c) the Borrower may (i) make distributions to pay up to an
annual 7% return on the Specified Class A-1 Units, so long as no Default or
Matured Default has occurred and is continuing or would be caused thereby, or
(ii) if the conditions in clause (i) are not satisfied, issue payment in kind
notes in lieu thereof in an amount equal to an annual 7% return on the Specified
Class A-1 Units, (d) the Borrower may make distributions in respect of its
outstanding equity interests in an amount not to exceed $150,000,000 in the
aggregate during the period from (and including) the Restatement Date until the
first anniversary of the Restatement Date (the “$150 Million Basket”), (i) so
long as no Default or Matured Default has occurred and is continuing or would be
caused thereby, and (ii) subject to any concurrent mandatory prepayment required
to be made pursuant to Section 4.4(b)(ii), and (e) the Borrower may make
additional Equity Distributions (the “Additional Equity Distributions”), so long
as (i) no Default or Matured Default has
 

 
67

--------------------------------------------------------------------------------

 

occurred and is continuing or would be caused thereby, (ii) the Borrower shall
be in pro forma compliance (based on assumptions and projections acceptable to
the Agent) with the Fixed Charge Coverage Ratio after giving effect to such
Equity Distribution and (iii) to the extent such Additional Equity Distributions
shall be made with IPO Proceeds, subject to any concurrent mandatory prepayment
required to be made pursuant to Section 4.4(b)(ii).
 
10.11 Amendment of Organizational Documents.
 
Neither the Borrower nor any of its Subsidiaries shall amend any agreement,
instrument or document pertaining to either the Borrower’s or any of its
Subsidiaries’ governance, in any manner that affects either of the Borrower’s or
any of its Subsidiaries’ name or jurisdiction of organization or that otherwise
could reasonably be expected to have a material adverse effect on the rights,
powers or remedies of the Agent and/or the Lenders.
 
10.12 Lease Limitations.
 
The Borrower’s and its Subsidiaries’ combined annual financial obligations under
all operating leases and other similar agreements (excluding capitalized leases
and Owner/Operator Agreements shall not exceed $25,000,000 in the aggregate in
any of the Borrower’s Fiscal Years.
 
10.13 Use of Other Fictitious Names.
 
None of the Borrower nor any of its Subsidiaries shall use any fictitious name
except for the names referred to in Section 7.7 of this Agreement or as
otherwise may be disclosed at least thirty (30) days in advance in writing to
the Agent.
 
10.14 [Intentionally Omitted.]
 
10.15 Fiscal Year.
 
None of the Borrower nor any of its Subsidiaries shall change its Fiscal Year or
any of the fiscal quarters or monthly accounting periods therein.
 
10.16 Limitations on Bank Accounts.
 
None of the Borrower nor any of its Subsidiaries shall maintain any cash in any
bank accounts other than those listed on Exhibit 7J or as approved by the Agent
from time to time.
 
10.17 Use of Trademarks.
 
None of the Borrower nor any of its Subsidiaries shall use any trademarks with
respect to Inventory except for such trademarks as have been properly licensed
to the Agent.
 
10.18 Amendments of Other Documents.
 
None of the Borrower nor any of its Subsidiaries shall without the Agent’s
advance written consent (which shall not be unreasonably withheld) amend, waive
any obligation owed to the Borrower or any of its Subsidiaries under, or grant
any consents under any Bond Document
 

 
68

--------------------------------------------------------------------------------

 

or any Intercompany Financing Document, in each case, in any way that is
reasonably likely to be prejudicial to the interests of the Agent or the other
holders of the Liabilities.
 
10.19 Ownership of Cattle and Deposits on Cattle with Feeders.
 
The Borrower and its Subsidiaries together shall not at any time own more than
25,000 head of cattle, whether such cattle are hedged or unhedged.  The Borrower
and its Subsidiaries together shall not at any time own more than 10,000 head of
Unhedged Cattle to be finished in any single month.  In determining the number
of hedged or Unhedged Cattle for purposes of this Section 10.19, any partial
ownership interests of the Borrower or any of its Subsidiaries in cattle shall
be counted at the percentage of interest owned.  As used herein, the phrase
“Unhedged Cattle” shall refer to cattle which are not hedged with either futures
contracts or option contracts at prices that limit the Borrower’s or any of its
Subsidiaries’ combined potential losses to no more than $50 per head.
Notwithstanding the provisions of Section 10.3, the Borrower and its
Subsidiaries shall be allowed to make deposits on cattle with such feeders as
are approved by the Agent, up to $75 per head, not to exceed $2,000,000 (on a
combined basis for the Borrower and its Subsidiaries) at any time outstanding in
the aggregate (the “Feeder Deposits”). The Feeder Deposits may not be treated as
tangible assets of the Borrower or any of its Subsidiaries for the purposes of
determining compliance with the covenants set forth herein without the prior
approval of the Required Lenders.
 
10.20 Enforcement of Certain Documents.
 
The Borrower shall not at any time fail to enforce, or fail to cause its
relevant Subsidiaries to enforce, in all material respects, any of the
Intercompany Financing Documents.
 
ARTICLE XI
DEFAULT REMEDIES
 
11.1 Acceleration.
 
With respect to: (a) any Matured Default described in clauses (i), (j), (k) and
(l) of the definition thereof, all of the Liabilities shall automatically become
immediately due and payable, the Borrower shall without demand pay into the
Holding Account an amount equal to the aggregate undrawn amount of all
outstanding LCs, and the obligations of the Lenders to make Loans, the Swing
Line Lender to make Swing Line Loans, and the Issuers to issue or cause the
issuance of LCs and the Commitments shall automatically terminate, without
presentment, demand, protest or further notice (including without limitation,
notice of intent to accelerate and notice of acceleration) of any kind, all of
which are expressly waived by the Borrower, and (b) any other Matured Default,
the Agent may with the consent of the Required Lenders, and shall at the request
of the Required Lenders, by notice to the Borrower and the Lenders, (i) declare
the several obligations of the Lenders to make Loans, the Swing Line Lender to
make Swing Line Loans, and the Issuers and to issue or cause the issuance of LCs
and the Commitments to be terminated, whereupon such obligations and the
Commitments of each Lender shall terminate, and (ii) declare all of the
Liabilities to be due and payable, whereupon the Liabilities shall become and be
due and payable and the Borrower shall be required to pay into the Holding
Account an amount equal to the aggregate undrawn amount of all outstanding LCs,
without
 

 
69

--------------------------------------------------------------------------------

 

presentment, demand, protest or further notice (including without limitation,
notice of intent to accelerate and notice of acceleration) of any kind, all of
which are expressly waived by the Borrower.
 
11.2 Other Remedies.
 
Upon the occurrence and during the continuance of any Matured Default, the Agent
may with the consent of the Required Lenders (subject to the provisions of the
other Financing Documents), and shall at the direction of the Required Lenders,
proceed:  (a) to protect and enforce the rights of the Lenders by suit in
equity, by action at law or both, whether for the specific performance of any
covenant or agreement contained in this Agreement or in any other Financing
Document or in aid of the exercise of any power granted in this Agreement or any
other Financing Document, (b) to enforce the payment of the Liabilities, or (c)
to foreclose upon any Liens granted pursuant to the Security Documents and other
Financing Documents in the manner set forth therein; it being intended that no
remedy conferred herein or in any of the other Financing Documents is to be
exclusive of any other remedy, and each and every remedy contained herein or in
any other Financing Document shall be cumulative and shall be in addition to
every other remedy given hereunder and under the other Financing Documents, or
at any time existing at law or in equity or by statute or otherwise.
 
11.3 Right to Cure.
 
If a Matured Default occurs as a result of non-compliance with one or more of
the financial covenants set forth in Sections 9.16 and 9.18 with respect to any
fiscal quarter, the Borrower may engage in an Equity Cure Issuance and apply the
amount of the Equity Cure Proceeds as an addition to EBITDA (with the amount so
applied to be treated for purposes of Sections 9.16 and/or 9.18, as applicable,
as if such application had been made on the last day of the respective fiscal
quarter for which there has been a non-compliance); provided, that (a) such
Equity Cure Proceeds are actually received by the Borrower and applied to EBITDA
no later than the tenth (10th) day following the earlier of (i) the date of
delivery of the financial statements with respect to such fiscal period or (ii)
the date on which the financial statements are required to be delivered under
Section 9.1 (without regard to any cure periods applicable thereto) with respect
to such fiscal period, (b) in each four (4) fiscal quarter period, there shall
be a period of three (3) fiscal quarters in which no Equity Cure Issuance is
made, (c) only two Equity Cure Issuances may be made during the term of this
Agreement, and (d) this Section 11.3 shall not be relied on for purposes of
calculating any financial ratios other those set forth in Sections 9.16 and 9.18
and the Equity Cure Issuance shall be disregarded for all other purposes,
including, without limitation, determination of the Applicable Margin and for
purposes of determining availability of any baskets with respect to the
covenants contained in this Agreement.  The Agent and the Lenders agree that
from the date of delivery by the Borrower of notice of its intent to exercise
its equity cure rights under this Section 11.3 (but only if such notice is
provided on or before the financial statements are required to be delivered
under Section 9.1 (without regard to any cure periods applicable thereto) with
respect to such fiscal quarter) until the date that is ten (10) days following
the earlier of (i) the date of delivery of the financial statements with respect
to such fiscal period or (ii) the date on which the financial statements are
required to be delivered under Section 9.1 (without regard to any cure periods
applicable thereto) with respect to such fiscal
 

 
70

--------------------------------------------------------------------------------

 

quarter, neither the Agent nor any Lender shall exercise any rights or remedies
with respect to any Matured Default addressed in such notice.
 
ARTICLE XII
THE AGENT
 
12.1 Authorization and Action.
 
Each Lender and each Issuer appoints the Agent as its Agent under, and
irrevocably authorizes the Agent (subject to Section 12.7) to take such action
on its behalf and to exercise such powers under any Financing Document and under
any Bond Documents as are delegated to the Agent by the terms thereof, together
with such powers as are reasonably incidental thereto. Without limitation of the
foregoing, each Lender and each Issuer expressly authorizes the Agent to
execute, deliver, and perform its obligations under each of the Financing
Documents to which the Agent is a party, and to exercise all rights, powers, and
remedies that the Agent may have thereunder. As to any matters not expressly
provided for by this Agreement (including without limitation, enforcement or
collection of the Liabilities), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act, or to refrain from
acting (and shall be fully protected in so acting or refraining from acting),
upon the instructions of the Required Lenders (or such other groups of Lenders,
the relevant Issuer and/or the Swing Line Lender as may be required pursuant to
a particular provision of this Agreement or another Financing Document), and
such instructions shall be binding upon all the Lenders, the Issuers, the Swing
Line Lender and all holders of and participants in any Note; provided, however,
that the Agent shall not be required to take any action which exposes the Agent
to personal liability or which is contrary to this Agreement or applicable
law.  Without limiting the generality of the power and authority vested in the
Agent pursuant to this Section 12.1, the power and authority vested in the Agent
includes, but is not limited to, the following:
 
(a) To solicit the advice and assistance of each of the Lenders and Farm Credit
System Voting Participants concerning the administration of the Loans and the
exercise by the Agent of its various rights, remedies, powers, and discretions
with respect thereto;
 
(b) To execute, seal, acknowledge, and deliver as the Agent, all such
instruments as may be appropriate in connection with the administration of the
Loans and the exercise by the Agent of its various rights with respect thereto;
 
(c) To initiate, prosecute, defend, and to participate in, actions and
proceedings in its name as the Agent for the ratable benefit of the Lenders;
 
(d) To retain attorneys, accountants, and other professionals to provide advice
and professional services to the Agent, with their fees and expenses
reimbursable in accordance with the terms hereof; and
 
(e) To exercise powers reasonably incident to the Agent’s discharge of its
duties enumerated in Section 12.1 hereof.
 

 
71

--------------------------------------------------------------------------------

 

12.2 Agent’s Reliance, Etc.
 
Neither the Agent nor any of its directors, officers, agents or employees shall
be liable to any Lender or Issuer for any action taken or omitted to be taken by
it or them under or in connection with any Financing Document or Bond Document,
except for its or their own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, the Agent:  (a) may treat the original
or any successor holder of any Note as the holder thereof until it receives
notice from the Lender which is the payee of such Note concerning the assignment
of such Note; (b) may employ and consult with legal counsel (including counsel
for either the Borrower or any of its Subsidiaries), independent public
accountants, and other experts selected by it and shall not be liable to any
Lender for any action taken, or omitted to be taken, in good faith by it or them
in accordance with the advice of such counsel, accountants, or experts received
in such consultations and shall not be liable for any negligence or misconduct
of any such counsel, accountants or other experts; (c) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any opinions, certifications, statements, warranties or
representations made in or in connection with any Financing Document; (d) shall
not have any duty to any Lender or Issuer to ascertain or to inquire as to the
performance or observance of any of the terms, covenants, or conditions of any
Financing Document or any other instrument or document furnished pursuant
thereto or to satisfy itself that all conditions to and requirements for any
credit extension have been met or that the Borrower is entitled to any credit
extension or to inspect the property (including the books and records) of the
Borrower or any of its Subsidiaries; (e) shall not be responsible to any Lender
or Issuer for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any item of Collateral or Financing
Document, Bond Document or any other instrument or document furnished pursuant
thereto or hereto, nor for the creation, perfection or priority of any Liens
purported to be created by any Financing Documents; and (f) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate, or other instrument or writing (which may be by telegram,
cable, telex, or otherwise) believed by it to be genuine and signed or sent by
the proper party or parties.
 
12.3 Notices of Defaults.
 
Except as provided in this Section 12.3, the Agent shall not be deemed to have
knowledge of the occurrence of a Default or a Matured Default unless the Agent
has received written notice from a Lender, an Issuer, the Borrower or any of its
Subsidiaries specifying such Default or Matured Default and stating that such
notice is a “Notice of Default”.  Notwithstanding the foregoing, the Agent shall
be deemed to have knowledge of the occurrence of a Default or a Matured
Default:  (a) consisting of the non-payment of principal or interest, on the due
date such principal or interest, (b) on the date the Agent has received a
Compliance Certificate of the Borrower as required by Section 9.1, which
compliance certificate discloses (without review of any financial statements
attached thereto) the existence of any Default or Matured Default, and (c) ten
(10) Business Days after the date the Agent has received a Compliance
Certificate of the Borrower as required by Section 9.1, which compliance
certificate (after review of any financial statements attached thereto) would
disclose the existence of any Default or Matured Default.  In the event that the
Agent obtains such knowledge of the occurrence of a Default or a Matured
Default, the Agent shall within three (3) Business Days thereafter, give prompt
notice thereof to the Lenders and the Issuers.  The Agent shall (subject to
 

 
72

--------------------------------------------------------------------------------

 

Section 12.1) take such action with respect to such Default as may be directed
by the Required Lenders; provided that, unless and until the Agent shall have
received the directions referred to in Section 12.1, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable and in the best interest of
the Lenders and the Issuers.
 
12.4 The Agent as a Lender, Fiduciary.
 
(a) With respect to its Commitment, any Loan or Swing Line Loan made by it, any
LC issued by it and any Note issued to it, the Agent shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Agent in its individual capacity. The
Agent and its affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with, the
Borrower, any of its respective Affiliates and any Person who may do business
with or own securities of the Borrower or any such Affiliate, all as if the
Agent were not the Agent and without any duty to account therefor to the
Lenders.
 
(b) None of the Arranger, any Syndication Agent or Documentation Agent
identified as such in this Agreement shall have any right, power, obligation,
liability, responsibility or duty under this Agreement, except in its capacity,
as applicable, as Agent, a Lender or an Issuer hereunder.  Without limiting the
foregoing, none of the Arranger, any Syndication Agent or Documentation Agent
shall have or be deemed to have a fiduciary relationship with any Lender.
 
12.5 Non Reliance on Agent and Other Lenders.
 
Each Lender and each Issuer agrees that it has, independently and without
reliance on the Agent, any other Issuer, Lender or the Swing Line Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower and its Subsidiaries and its decision to
enter into the transactions contemplated by the Financing Documents and that it
will, independently and without reliance upon the Agent, any other Issuer,
Lender or Swing Line Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under any Financing Document. The Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower, or any of its Subsidiaries, or any other Person of
any Financing Document, Bond Document, Intercompany Financing Document, or to
inspect the properties or books of the Borrower or any of its Subsidiaries. The
Agent assumes no responsibility for the financial condition of the Borrower or
for the performance of the Borrower’s obligations under the Financing
Documents.  Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders by the Agent hereunder, the
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of the Agent or any of its affiliates.  Notwithstanding the
foregoing, the Agent will, upon the request of any Lender or Issuer, provide to
such Person, at such Person’s expense, copies of any and all written information
provided to
 

 
73

--------------------------------------------------------------------------------

 

the Agent by the Borrower or any of its Subsidiaries (unless concurrently
delivered to such Person by the Borrower or any of its Subsidiaries).
 
12.6 Indemnification of the Agent.
 
Notwithstanding anything to the contrary herein contained, the Agent shall be
fully justified in failing or refusing to take any action unless it shall first
be indemnified to its satisfaction by the Lenders and the Issuers against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of its taking or continuing to take any
action. Each Lender agrees to indemnify the Agent (to the extent not reimbursed
by the Borrower), according to such Lender’s Total Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Agent
in any way relating to or arising out of any Financing Document, Intercompany
Loan Document or Bond Document or any action taken or omitted by the Agent under
any Financing Document, Intercompany Loan Document or Bond Document (which
indemnity shall survive any termination of this Agreement); provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the gross negligence or willful misconduct of the Person being
indemnified; provided further, that it is the intention of each Lender to
indemnify the Agent against the consequences of the Agent’s own negligence,
whether such negligence be sole, joint, concurrent, active or passive. Without
limiting the foregoing, each Lender agrees to reimburse the Agent promptly upon
demand for its Total Percentage of any out-of-pocket expenses (including
attorneys’ fees) incurred by the Agent in connection with the preparation,
administration, or enforcement of, or legal advice in respect of rights or
responsibilities under, any Financing Document, Intercompany Loan Document or
Bond Document, to the extent that the Agent is not reimbursed for such expenses
by the Borrower.  If any indemnity in favor of the Agent shall be or become, in
the Agent’s determination, inadequate, the Agent may call for additional
indemnification from the Lenders and/or the Issuers and cease to do the acts
indemnified against hereunder unless such additional indemnity is given.
 
12.7 Successor Agent.
 
The Agent may resign at any time as Agent under the Financing Documents by
giving written notice thereof to the Lenders, the Issuers, the Swing Line Lender
and the Borrower and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent with the prior written consent
of the Borrower, such consent not to be unreasonably withheld (provided that the
Borrower shall have no consent right upon the occurrence and during the
continuance of a Matured Default). If no successor Agent shall have been so
appointed by the Required Lenders or shall have accepted such appointment within
sixty (60) days after the retiring Agent’s giving of notice of resignation or
the Required Lenders’ removal of the Agent, then the retiring Agent may, on
behalf of the Lenders and the Issuers, appoint a successor Agent with the
Borrower’s prior written consent, such consent not to be unreasonably withheld
(provided that the Borrower shall have no consent right upon the occurrence and
during the
 

 
74

--------------------------------------------------------------------------------

 

continuance of a Matured Default), which shall be a bank or other financial
institution having a combined capital and surplus of at least $500,000,000 or
its equivalent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall be entitled to receive from the
retiring Agent such documents of transfer and assignment as such successor Agent
shall reasonably request and shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After the retiring Agent’s resignation or removal as Agent, the
provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
 
12.8 Verification of Borrowing Notices.
 
The Agent shall have no duty to verify the authenticity of the signature
appearing on any notice of borrowing, and with respect to any oral request for
an advance, the Agent shall have no duty to verify the identity of any Person
representing himself as one of the natural Persons authorized to make such
request on behalf of the Borrower. Neither the Agent nor any Lender shall incur
any liability to the Borrower in acting upon any telephonic notice referred to
above which the Agent or such Lender believes in good faith to have been given
by a duly authorized Person authorized to borrow on behalf of the Borrower or
for otherwise acting in good faith.
 
12.9 Action Upon Instructions of the Lenders.
 
The Agent agrees, upon the written request of the Required Lenders (or such
other groups of Lenders, the Issuers and/or the Swing Line Lender as may be
required pursuant to a particular provision of this Agreement or another
Financing Document), to take any action of the type specified in the Financing
Documents or Bond Document as being within the Agent’s rights, duties, power or
discretion.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Required Lenders, the Issuers,
the Swing Line Lender and on all holders of the Notes.  In the absence of a
request by the Required Lenders, the Agent shall have authority, in its sole
discretion, to take or not to take any action, unless the Financing Documents
specifically require the consent of the Required Lenders, of all of the Lenders
or of other specified Persons.
 
12.10 Action Upon Request of the Borrower.
 
If (a) any of the events described in Sections 5.2, 5.3, 5.4 or 5.5 cause the
Borrower to be required to pay to any one of the Lenders other than the Agent,
costs associated with the LIBOR Rate Advances which are materially
disproportionate to such costs required to be paid to the other Lenders (each a
“Non-Proportionate Lender”), or (b) a Lender is a Defaulting Lender, then the
Borrower or the Agent may elect to replace such Non-Proportionate Lender or
Defaulting Lender, as the case may be, as a Lender party to this Agreement in
accordance with and subject to the restrictions contained in, and consents
required by Section 13.23; provided that (a) if such replacement is requested by
the Borrower, the Borrower shall have received the prior written consent of the
Agent, and (b) such Non-Proportionate Lender or Defaulting Lender, as the case
may be, shall have received payment of an amount equal to the outstanding
principal amount of its Loans (including any Swing Line Loans) and
participations in Swing Line Loans and LC
 

 
75

--------------------------------------------------------------------------------

 

Obligations, accrued interest thereon, accrued fees and all other amounts
payable hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts).  Notwithstanding the foregoing, under no circumstances shall the
Lender affected hereby be required to bear any of the costs or expenses
associated with the proposed assignment, all of which costs and expenses shall
be the sole responsibility of the Borrower and the proposed assignee, and the
Lender affected hereby may defer compliance with its obligations under this
Section 12.10 until the Borrower has deposited with such Lender such amount as
such Lender reasonably believes will be sufficient to reimburse such Lender for
such costs and expenses.
 
12.11 Additional Functions of Certain Lenders.
 
The Lenders identified in this Agreement as a “Syndication Agent”,
“Documentation Agent”, “Bookrunner” and/or a “Lead Arranger” shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1 Timing of Payments.
 
For purposes of determining the outstanding balance of the Liabilities,
including the computations of interest which may from time to time be owing to
the Lenders, the receipt by the Agent of any check or any other item of payment
whether through a blocked account or lockbox or otherwise, shall not be treated
as a payment on account of the Liabilities until such check or other item of
payment is actually received by the Agent at its office in Greenwood Village,
Colorado and is paid to the Agent in cash or a cash equivalent.
 
13.2 Attorneys’ Fees and Costs.
 
If at any time or times hereafter the Agent employs counsel in connection with
protecting or perfecting the Agent’s security interest in the Collateral or in
connection with any matters arising out of this Agreement, whether:  (a) to
commence, defend or intervene in any litigation or to file a petition,
complaint, answer, motion or other pleading; (b) to take any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise); (c) to consult
with officers of the Agent to advise the Agent or to draft documents for the
Agent in connection with any of the foregoing or in connection with any release
of the Agent’s claims or security interests or any proposed extension, amendment
or refinancing of the Liabilities; (d) to protect, collect, lease, sell, take
possession of, or liquidate any of the Collateral; or (e) to attempt to enforce
or to enforce any security interest in any of the Collateral, or to enforce any
rights of the Agent, the Issuers, the Swing Line Lender or the Lenders to
collect any of the Liabilities; then in any of such events, all of the
reasonable attorneys’ fees arising from such services, and any expenses, costs
and charges relating thereto, including without limitation, all fees of all
paralegals, legal assistants and other staff employed by such attorneys whether
outside the Agent or in the Agent’s legal department, together with interest at
the Default Rate provided for in Section 3.1(c) if a Matured Default has
occurred, or at the highest interest rate set forth in any promissory note
 

 
76

--------------------------------------------------------------------------------

 

referred to herein, shall constitute additional Liabilities, payable on demand
and secured by the Collateral.  In addition, if the Liabilities have been
accelerated in accordance with Section 11.1, and thereafter any Lender employs
counsel (a) in connection with protecting such Lender’s interest in the
Collateral; (b) to commence, defend or intervene in any litigation or to file a
petition, complaint, answer, motion or other pleading; (c) to take any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise);
(d) to protect, collect, lease, sell, take possession of, or liquidate any of
the Collateral; or (e) to attempt to enforce or to enforce any security interest
in any of the Collateral, or to enforce any of such Lender’s rights to collect
any of the Liabilities; then in any of such events, all of the reasonable
attorneys’ fees arising from such services, and any expenses, costs and charges
relating thereto, including without limitation, all fees of all paralegals,
legal assistants and other staff employed by such attorneys whether outside the
Lender or in the Lender’s legal department, together with interest at the
Default Rate provided for in Section 3.1(c), or at the highest interest rate set
forth in any promissory note referred to herein, shall constitute additional
Liabilities, payable on demand and secured by the Collateral.  All of the rights
to reimbursement of expenses set forth in this Section 13.2 that are applicable
to the Agent, shall also be applicable to CoBank and Rabobank in their
respective capacities as an Issuer and/or as the Swing Line Lender.
 
13.3 Expenditures by the Agent.
 
In the event that the Borrower shall fail to pay taxes, insurance, assessments,
costs or expenses which the Borrower is, under any of the terms hereof, or of
any of the other Financing Documents or of any of the Bond Documents, required
to pay, or fails to keep its assets free from other security interests, liens or
encumbrances, except as permitted herein, the Agent may, in its sole discretion
and without obligation to do so, make expenditures for any or all of such
purposes, and the amount so expended, together with interest at the Default Rate
provided for in Section 3.1(c), shall constitute additional Liabilities, payable
on demand and secured by the Collateral.
 
13.4 The Agent’s Costs as Additional Liabilities.
 
The Borrower shall reimburse the Agent for all expenses and fees paid or
incurred in connection with the documentation, negotiation and closing of the
loans and other financial accommodations described in this Agreement (including
without limitation, filing and recording fees, and the fees, Synd-Trak fees (up
to $6,000) and expenses of the Agent’s attorneys, paralegals and legal
assistants, whether outside the Agent or in its legal department, and whether
such expenses and fees are incurred prior to or after the Closing Date).  The
Borrower further agrees to reimburse the Agent for all expenses and fees paid or
incurred in connection with the documentation of any renewal or extension of the
loans, any additional financial accommodations, or any other amendments to this
Agreement.  All costs and expenses incurred by the Agent with respect to such
negotiation and documentation together with interest at the highest interest
rate set forth in any promissory note referred to herein, shall constitute
additional Liabilities, payable on demand and secured by the Collateral. All of
the rights to reimbursement of expenses set forth in this Section 13.4 that are
applicable to the Agent, shall also be applicable to CoBank and Rabobank in
their respective capacities as an Issuer and/or as the Swing Line Lender.
 

 
77

--------------------------------------------------------------------------------

 

13.5 Indemnification.
 
(a) The Borrower agrees to indemnify and hold the Agent, each Issuer, the Swing
Line Lender and the Lenders and each of their respective officers, directors,
employees and agents harmless from and against any and all claims, demands,
liabilities, losses, damages, penalties, costs, and expenses (including without
limitation, reasonable attorneys’ fees) relating to or in any way arising out of
the possession, use, operation or control of any of the Borrower’s assets
(irrespective of whether such party is a party to the action for which
indemnification hereunder is sought).  The Borrower shall pay or cause to be
paid all license fees, bonding premiums and related taxes and charges, and shall
pay or cause to be paid all of the Borrower’s real and personal property taxes,
assessments and charges and all of the Borrower’s franchise, income,
unemployment, use, excise, old age benefit, withholding, sales and other taxes
and other governmental charges assessed against the Borrower, or payable by the
Borrower, at such times and in such manner as to prevent any penalty from
accruing or any lien or charge from attaching to the Borrower’s property,
provided that the Borrower shall have the right to contest in good faith, by an
appropriate proceeding promptly initiated and diligently conducted, the
validity, amount or imposition of any such tax, and upon such good faith contest
to delay or refuse payment thereof, if (i) the Borrower establishes adequate
reserves to cover such contested taxes; and (ii) such contest does not and will
not have a material adverse effect on the Borrower’s consolidated financial
condition of the Borrower, the Borrower’s ability to pay any of the Liabilities
or the priority or value of the Agent’s security interests in the Collateral.
 
(b) The Borrower further agrees to defend, protect, indemnify and hold harmless
the Agent, each Issuer, the Swing Line Lender, the Lenders, their respective
Affiliates and the respective directors, officers, employees, attorneys and
agents of each of such Persons (each of the foregoing being an “Indemnitee” and
all of the foregoing being collectively the “Indemnitees”) from and against any
and all claims, actions, damages, liabilities, judgments, costs and expenses,
including all reasonable fees and disbursements of counsel which may be incurred
in the investigation or defense of any matter (collectively the “Indemnified
Amounts”) imposed upon, incurred by or asserted against any Indemnitee, whether
direct, indirect or consequential and whether based on any federal, state, local
or foreign laws or regulations (including without limitation securities laws,
Environmental Laws, commercial laws and regulations), under common law or on
equitable cause, or on contract or otherwise:
 
(i) by reason of, relating to or in connection with the execution, delivery,
performance or enforcement of any Financing Document, Bond Document,
Intercompany Financing Document or LC, any commitments relating thereto, or any
transaction contemplated by any Financing Document, Bond Document, Intercompany
Financing Document or LC; or
 
(ii) by reason of, relating to or in connection with any credit extended or used
under, or transaction financed by, the Financing Documents, the Bond Documents,
the Intercompany Financing Documents or any LC or any act done or omitted by any
Person, or the exercise of any rights or remedies thereunder,
 

 
78

--------------------------------------------------------------------------------

 

including the acquisition of any Collateral by the Agent by way of foreclosure
of the Lien thereon, deed or bill of sale in lieu of such foreclosure or
otherwise;
 
provided, however, that the Borrower shall not be liable to any Indemnitee for
any portion of such Indemnified Amounts resulting from such Indemnitee’s gross
negligence or willful misconduct.  In the event this indemnity is unenforceable
as a matter of law as to a particular matter or consequence referred to herein,
it shall be enforceable to the full extent permitted by law.  Furthermore, if
and to the extent that any of the foregoing agreements described in this Section
13.5 may be unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Amounts that is permissible under applicable law.
 
(c) The indemnification set forth in this Section 13.5 applies, without
limitation, to any act, omission, event or circumstance existing or occurring on
or prior to the later of the Termination Date or the date of payment in full of
the Liabilities, including specifically Liabilities arising under clause (a)(ii)
of this Section.  The indemnification provisions set forth above shall be in
addition to any liability the Borrower may otherwise have.  Without prejudice to
the survival of any other obligation of the Borrower hereunder, the indemnities
and obligations of the Borrower contained in this Section shall survive the
payment in full of the Liabilities.
 
(d) Furthermore, as applied to Liabilities arising under Environmental Laws, the
indemnification set forth in this Section 13.5 (i) shall in no way be waived,
released, discharged, reduced, mitigated or otherwise affected by the Agent’s,
any Issuer’s, the Swing Line Lender’s or any Lender’s extension of credit under
the Financing Documents with knowledge of the matters described in documents
listed on Exhibit 7I or otherwise made known to the Agent or the Agent’s counsel
in connection with this Credit Agreement or the transactions contemplated
hereby; and (ii) shall be deemed continuing for the benefit of any purchaser at
a foreclosure or other sale under any mortgage and any transferee of the title
from the Agent, and shall survive the satisfaction or release of any mortgage,
any foreclosure of or other sale under a mortgage and/or any acquisition of
title to a mortgaged property or any part thereof by the Agent, or anyone
claiming by, through or under the Agent, by deed in lieu of foreclosure or
otherwise.  Notwithstanding the foregoing, this indemnification shall not apply
with respect to any loss, damage, liability, cost or expense related to a
mortgaged property which the Borrower proves was caused solely by or resulted
solely from any act or omission of any Person, other than the Borrower or an
agent, employee, invitee or contractor of the Borrower, which occurred after the
Agent or anyone claiming by, through or under the Agent acquired title to the
relevant mortgaged property (by foreclosure of the relevant mortgage or deed in
lieu of foreclosure or otherwise) and control of such mortgaged property.  So
long as the Borrower has control of any such mortgaged properties, the Borrower
agrees that the Indemnitees shall have no responsibility for, and the Borrower
hereby releases the Indemnitees from responsibility for, damage or injury to
human health, property, the environment or natural resources caused by hazardous
substances, pollutants or contaminants or for abatement, clean-up,
detoxification, removal or disposal of, or otherwise with respect to, hazardous
substance, pollutants and contaminants, provided, however, that the Borrower
shall not
 

 
79

--------------------------------------------------------------------------------

 

be liable to any Indemnitee for any portion of such Liabilities resulting from
such Indemnitee’s gross negligence or willful misconduct.
 
13.6 Inspection.
 
The Agent (by and through its officers and employees), or any Person designated
by the Agent in writing, shall have the right, from time to time upon five (5)
Business Days notice if there has not occurred a Matured Default and without
notice after the occurrence of a Matured Default, to call at the Borrower’s
and/or any of its Subsidiaries’ place or places of business (or any other place
where Collateral or any information relating thereto is kept or located) during
reasonable business hours, and without hindrance or delay, to:  (a) inspect,
audit, check and make copies of and extracts from such Person’s books, records,
journals, orders, receipts and any non-privileged correspondence and other data
relating to such Person’s business or to any transactions between the parties to
this Agreement; (b) make such verification concerning the Collateral (or any
collateral underlying the Intercompany Loan Documents) as the Agent may consider
reasonable under the circumstances; and (c) review operating procedures, review
maintenance of property and discuss such Person’s affairs, finances and business
with such Person’s officers, employees or directors.  The Borrower agrees to pay
to the Agent an annual audit fee in accordance with the Agent’s Letter.  The
Agent will, on the request of any Lender, provide to such Lender a copy of any
written report prepared by the Agent in connection with any inspection or audit
made pursuant to this Section 13.6.
 
13.7 Examination of Banking Records.
 
The Borrower and its Subsidiaries consents to the examination by the Agent, the
Agent’s officers, employees and agents, or any of them, whether or not there
shall have occurred a Matured Default, of any and all of the Borrower’s and its
Subsidiaries’ banking records, wherever they may be found, and directs any
Person which may be in control or possession of such records (including, without
limitation, any bank, other financial institution or accountant) to provide such
records to the Agent and the Agent’s officers, employees and agents, upon their
request.  The Agent may conduct such examination with reasonable notice to the
Borrower at the option of the Agent, any such notice being waived by the
Borrower and its Subsidiaries.  Nothing in this Section 13.7 shall be construed
to require any accountant to provide materials to the Agent or the Agent’s
officers, employees and agents, which is subject to a valid privilege.
 
13.8 Governmental Reports.
 
The Borrower will furnish to the Agent, upon the reasonable request of the
Agent, copies of the reports of examinations or inspections of the Borrower by
all Governmental Authorities, and if the Borrower fails to furnish such copies
to the Agent, the Borrower authorizes all such Government Authorities to furnish
to the Agent copies of their reports of examinations or inspections of the
Borrower.
 
13.9 Reliance by the Agent, the Issuers and the Lenders.
 
All covenants, agreements, representations and warranties made herein by the
Borrower shall, notwithstanding any investigation by the Agent, any Issuer, the
Swing Line Lender or any
 

 
80

--------------------------------------------------------------------------------

 

of the Lenders, be deemed to be material to and to have been relied upon by the
Agent, the Issuers, the Swing Line Lender and the Lenders.
 
13.10 Parties.
 
Whenever in this Agreement there is reference made to any of the parties hereto,
such reference shall be deemed to include, wherever applicable, a reference to
the respective successors and assigns of the Borrower, the Agent, the Swing Line
Lender, the Lenders and the Issuers.
 
13.11 Applicable Law; Severability.
 
This Agreement shall be construed in all respects in accordance with, and
governed by, the laws and decisions of the State of Colorado without regard to
the application of conflict of laws principles.  Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.
 
13.12 SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY
JURY.
 
THE BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL
COURT LOCATED WITHIN THE CITY AND COUNTY OF DENVER, COLORADO AND WAIVES ANY
OBJECTION WHICH THE BORROWER MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON
CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT, WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON THE BORROWER. THE BORROWER HEREBY CONSENTS
THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR MESSENGER DIRECTED TO THE
BORROWER AT THE ADDRESS SET FORTH IN SECTION 13.18 OF THIS AGREEMENT.  SERVICE
SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR
THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN POSTED TO THE BORROWER’S ADDRESS
BY THE BORROWER’S AGENT AS SET FORTH BELOW.  THE BORROWER HEREBY IRREVOCABLY
APPOINTS THE CORPORATION COMPANY, WITH AN OFFICE ADDRESS LOCATED AT 1675
BROADWAY, DENVER, COLORADO 80202, AS THE BORROWER’S AGENT FOR THE PURPOSE OF
ACCEPTING THE SERVICE OF ANY PROCESS WITHIN THE STATE OF COLORADO.  AT THE
OPTION OF THE AGENT, THE BORROWER WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL
BY JURY, AND WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT,
BUT FOR THIS WAIVER, BE REQUIRED OF THE AGENT.  THE BORROWER ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER FINANCING DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT, EACH
ISSUER, THE
 

 
81

--------------------------------------------------------------------------------

 

SWING LINE LENDER AND THE LENDERS TO ENTER INTO THIS AGREEMENT AND EACH SUCH
OTHER FINANCING DOCUMENT.
 
13.13 Application of Payments.
 
(a) Application of Payments and Collections Prior to a Matured Default.
 
(i) Subject to subsection (b) below, the Agent shall distribute all funds it
receives in respect of any payments made by or on behalf of the Borrower on the
Notes or the Non-Use Fees among the Lenders, in like currency and funds as
received, ratably according to each Lender’s respective Line of Credit Loan
Commitment or the outstanding principal amount of each Lender’s respective Term
Loan, as the case may be.
 
(ii) Subject to subsection (b) below, the Agent shall distribute all funds it
receives in respect of any payments made by or on behalf of the Borrower on the
Borrower’s obligations under a Swap Contract to the applicable Swap Party.
 
(iii) Subject to subsection (b) below, the Agent shall distribute all funds it
receives in respect of any payments made by or on behalf of the Borrower on LC
Obligations to the applicable Issuer(s).
 
(iv) Subject to subsection (b) below, the Agent shall distribute all funds it
receives in respect of any payments made by or on behalf of the Borrower on
Swing Line Loans to the Swing Line Lender.
 
(b) Application of Payments and Collections after a Matured Default. After any
Matured Default has occurred, all funds received by the Agent, whether as
payments by the Borrower or as realization on Collateral or on any guaranties,
shall (except as may otherwise be required by law) be distributed by the Agent
as follows:
 
(i) First, to pay any unreimbursed cost of collection with respect to any Loan,
any Swing Line Loan, any Note, any LC Obligation, any Collateral or otherwise
relating to this Agreement to the Agent and each Issuer, Lender, Swing Line
Lender or Swap Party who has incurred such costs;
 
(ii) Second, to pay the Agent and each Issuer, Lender, Swing Line Lender or Swap
Party to whom the Borrower owes any indemnity obligation or other expense
reimbursement obligation (other than those described in the immediately
preceding subsection (a)) with respect to any Loan, any Swing Line Loan, any
Note, any LC Obligation, any Collateral or otherwise relating to this Agreement,
or relating to any Swap Contract, the amount thereof;
 
(iii) Third, (1) to the Lenders, accrued Non-Use Fees then due and payable by
the Borrower in accordance with their respective Line of Credit Loan
Commitments, (2) to pay to the Agent that portion of the accrued fees payable to
the Agent, and (3) to pay any fees then due and payable to the Issuers pursuant
to this Agreement;
 

 
82

--------------------------------------------------------------------------------

 

(iv) Fourth, to pay (1) accrued interest that is payable on the Loans to the
Lenders, (2) accrued interest that is payable on the Swing Line Loans to the
Swing Line Lender, and (3) any obligation (other than an early termination
payment obligation) owing to a Swap Party that is due and payable to such Swap
Party pursuant to any Swap Contract;
 
(v) Fifth, to pay (1) the principal of the Loans to the Lenders, (2) the
principal of the Swing Line Loans to the Swing Line Lender, (3) any obligation
that is due and payable to a Swap Party as a result of an early termination of a
Swap Contract, (4) the aggregate amount of any drawings under LCs which have not
yet been reimbursed to the relevant Issuers, and (5) to the Holding Account an
amount equal to the aggregate undrawn amount of all outstanding LCs;
 
(vi) Sixth, to the Borrower or as otherwise may be directed by court order or by
other applicable law.
 
To the extent that available funds are sufficient to pay only part of the amount
due to all Persons within any of the foregoing clauses, such funds shall be
allocated to all such Persons pro rata in accordance with the respective amounts
owed.  Upon any sale of the Collateral by the Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.
 
13.14 Marshaling; Payments Set Aside.
 
The Agent shall be under no obligation to marshal any assets in favor of the
Borrower or against or in payment of any or all of the Liabilities.  To the
extent that the Borrower makes a payment or payments to the Agent or the Agent
receives any payment or proceeds of the Collateral for the Borrower’s benefit or
enforces the Agent’s security interests or exercises the Agent’s rights of
set-off, and such payment or payments or the proceeds of such Collateral,
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred.
 
13.15 Section Titles.
 
The section titles contained in this Agreement shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
among the parties.
 
13.16 Continuing Effect.
 
This Agreement, the Agent’s security interests in the Collateral, and all of the
other Financing Documents shall continue in full force and effect so long as any
Liabilities shall be
 

 
83

--------------------------------------------------------------------------------

 

owed to the Agent and/or any of the Lenders and/or the Issuers and/or the Swing
Line Lender and (even if there shall be no Liabilities outstanding) so long as
the Agent and/or any of the Lenders remains committed to make Loans under this
Agreement and/or any Issuer remains committed to issue LCs under this Agreement
and/or the Swing Line Lender remains committed to make Swing Line Loans under
this Agreement.
 
13.17 No Waiver.
 
The Agent’s, any Issuer’s or the Required Lenders’ failure, at any time or times
hereafter, to require strict performance by the Borrower of any provision of
this Agreement shall not waive, affect or diminish any right of the Agent or the
Required Lenders thereafter to demand strict compliance and performance
therewith.  Any suspension or waiver by the Agent or the Required Lenders of any
Default or Matured Default under this Agreement or any of the other Financing
Documents, shall not suspend, waive or affect any other Default or Matured
Default under this Agreement or any of the other Financing Documents, whether
the same is prior or subsequent thereto and whether of the same or of a
different kind or character.  None of the undertakings, agreements, warranties,
covenants and representations of the Borrower contained in this Agreement or any
of the other Financing Documents and no Default or Matured Default under this
Agreement or any of the other Financing Documents, shall be deemed to have been
suspended or waived by the Agent, the Issuers or the Required Lenders unless
such suspension or waiver is in writing signed by an officer of the Agent or
each of the Required Lenders (as applicable) and is directed to the Borrower
specifying such suspension or waiver.
 
13.18 Notices.
 
(a) All notices and other communications provided for herein shall be in writing
(including telex, facsimile, or cable communication) and shall be mailed,
telexed, cabled or delivered addressed as follows:
 
(i)            If to the Agent at:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attn:  Jim Matzat
Facsimile: 303-224-2529


(ii)           If to the Borrower or any of its Subsidiaries at:
National Beef Packing Company, LLC
12200 North Ambassador Drive
Kansas City, Missouri  64163
Attn: Jay D. Nielsen, Chief Financial Officer
Facsimile: (816) 713-8856


with copies to:


National Beef Packing Company, LLC
12200 North Ambassador Drive

 
84

--------------------------------------------------------------------------------

 

Kansas City, Missouri  64163
Attn: Bret G. Wilson, General Counsel
Facsimile: (816) 713-8856


Husch Blackwell Sanders LLP
4801 Main Street, Suite 1000
Kansas City, Missouri  64112
Attn: John Brungardt, Esq.
Facsimile: (816) 983-9271


U.S. Premium Beef, LLC
P.O. Box 20103
Kansas City, MO  64195
Attn: Steven D. Hunt, Chief Executive Officer
Facsimile: (816) 713-8810


(i) If to any of the Lenders or Issuers other than the Agent, at the address for
such Person provided in writing to the Agent and the Borrower and, as to each
party hereto, at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall, when mailed, telecopied, telexed, transmitted, or cabled, become
effective when deposited in the mail, confirmed by telex answerback, transmitted
by telecopier, or delivered to the cable company, respectively except that
notices and communications to the Agent shall not be effective until actually
received by the Agent.
 
(b) The timing of notices to the Agent of terminations or reductions of the
Commitment, of borrowings, conversions and prepayments of Loans and Swing Line
Loans and of the duration of Interest Periods and of a request for the issuance
of an LC is summarized below:
 
Borrowing of Base Rate Advances
   and Swing Line Loans
1 Business Day
Borrowing of LIBOR Rate Advances
3 Business Days
Conversion of Loans (including changes in
   Interest Period for LIBOR Rate Advances)
3 Business Days
Prepayments of Base Rate Advances
   and Swing Line Loans
Same Business Day
Prepayments of LIBOR Rate Advances
3 Business Days
LCs
5 Business Days

13.19 Maximum Interest.
 
No agreements, conditions, provisions or stipulations contained in this
Agreement or in any of the other Financing Documents, or any Matured Default, or
any exercise by the Agent of the right to accelerate the payment of the maturity
of principal and interest, or to exercise any
 

 
85

--------------------------------------------------------------------------------

 

option whatsoever, contained in this Agreement or any of the other Financing
Documents, or the arising of any contingency whatsoever, shall entitle the Agent
to collect, in any event, interest exceeding the Highest Lawful Rate, and in no
event shall the Borrower be obligated to pay interest exceeding the Highest
Lawful Rate, and all agreements, conditions or stipulations, if any, which may
in any event or contingency whatsoever operate to bind, obligate or compel the
Borrower to pay a rate of interest exceeding the Highest Lawful Rate, shall be
without binding force or effect, at law or in equity, to the extent only of the
excess of interest over such Highest Lawful Rate.  In the event any interest is
charged in excess of the Highest Lawful Rate (“Excess”), the Borrower
acknowledges and stipulates that any such charge shall be the result of an
accidental and bona fide error, and such Excess shall be, first, applied to
reduce the principal of any Liabilities due, and, second, returned to the
Borrower, it being the intention of the parties hereto not to enter at any time
into a usurious or otherwise illegal relationship.  The Borrower and the Agent
both recognize that, with fluctuations in the Base Rate and the LIBOR Rate, such
an unintentional result could inadvertently occur.  By the execution of this
Agreement, the Borrower covenants that (a) the credit or return of any Excess
shall constitute the acceptance by the Borrower of such Excess and (b) the
Borrower shall not seek or pursue any other remedy, legal or equitable, against
the Agent, any Issuer, the Swing Line Lender or the Lenders based, in whole or
in part, upon the charging or receiving of any interest in excess of the Highest
Lawful Rate.  For the purpose of determining whether or not any Excess has been
contracted for, charged or received by the Agent, any Issuer, the Swing Line
Lender or the Lenders (as the case may be), all interest at any time contracted
for, charged or received by the Agent, the Issuers, the Swing Line Lender or the
Lenders in connection with the Liabilities shall be amortized, prorated,
allocated and spread in equal parts during the entire term of this Agreement.
 
13.20 Representations by the Lenders and Swing Line Lender.
 
Each Lender and the Swing Line Lender represents that it is such Person’s
present intention, as of the date of its acquisition of its Notes, to acquire
such Notes for its account or for the account of its affiliates, and not with a
view to the distribution or sale thereof, and, subject to any applicable laws,
the disposition of such Lender’s or the Swing Line Lender’s property shall at
all times be within its control. The Notes have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be
transferred, sold or otherwise disposed of except (a) in a registered offering
under the Securities Act; (b) pursuant to an exemption from the registration
provisions of the Securities Act; or (c) if the Securities Act shall not apply
to the Notes or the transactions contemplated by the Financing Documents.
Nothing in this Section 13.20 shall affect the characterization of the Loans,
the Swing Line Loans and the transactions contemplated hereunder as commercial
lending transactions.
 
13.21 Counterparts and Facsimile Signatures.
 
This Agreement, any other Financing Document and any subsequent amendment to any
of them may be executed in several counterparts and by the different parties on
separate counterparts, each of which together shall be construed as one original
and all of which shall constitute together but one and the same
agreement.  Facsimile signatures on this Agreement, any other Financing Document
and any subsequent amendment to any of them shall be considered as original
signatures.
 

 
86

--------------------------------------------------------------------------------

 

13.22 Set-off.
 
The Borrower gives and confirms to each Lender and each Issuer a right of
set-off of all moneys, securities and other property of the Borrower (whether
special, general or limited) and the proceeds thereof, at any time delivered to
remain with or in transit in any manner to such Lender or Issuer, its
correspondent or its agents from or for the Borrower, whether for safekeeping,
custody, pledge, transmission, collection or otherwise or coming into possession
of such Lender or Issuer in any way, and also, any balance of any deposit
accounts and credits of the Borrower with, and any and all claims of security
for the payment of the Liabilities owed by the Borrower to such Lender or
Issuer, contracted with or acquired by the Lender or Issuer, whether such
liabilities and obligations be joint, several, absolute, contingent, secured,
unsecured, matured or unmatured, and the Borrower authorizes such Lender or
Issuer at any time or times, without prior notice, to apply such money,
securities, other property, proceeds, balances, credits of claims, or any part
of the foregoing, to such liabilities in such amounts as it may select, whether
such Liabilities be contingent, unmatured or otherwise, and whether any
collateral security therefor is deemed adequate or not. Each Lender and each
Issuer agrees to notify the Agent promptly after any such setoff and application
made by such Lender or Issuer; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
described herein shall be in addition to any collateral security described in
any separate agreement executed by the Borrower and any other right of setoff
under applicable law or otherwise which each Lender and each Issuer may have.
 
13.23 Assignments and Participation.
 
(a) After the Restatement Date and (except in the case of an assignment by a
Lender or the Swing Line Lender to one or more of its affiliates) subject to the
prior written consent of the Agent and (so long as no Default or Matured Default
shall have occurred and be continuing) the Borrower, which consent(s) shall not
be unreasonably withheld, each Lender and the Swing Line Lender may assign to
any Person (the “Assignee”) all or a portion of its rights and obligations under
this Agreement (including without limitation, all or a portion of its Commitment
and the Notes and/or Swing Line Note held by it); provided, however, that (i)
each such assignment shall be of a constant, and not a varying, percentage of
all of the assigning Lender’s rights and obligations under this Agreement, (ii)
the total amount of the Commitment (based on the original Commitment without
giving effect to any repayments or prepayments) so assigned to an Assignee or to
an Assignee and its affiliates taken as a whole shall equal or exceed
$5,000,000, (iii) the remaining Commitment (based on the original Commitment
without giving effect to any repayments or prepayments) held by the assigning
Lender after giving effect to any such assignment shall equal or exceed
$5,000,000, (iv) the assignment will not cause the Borrower to incur any
additional liability or expense and (v) the parties to each such assignment
shall execute and deliver to the Agent for its acceptance an Assignment and
Acceptance in substantially the form attached as Exhibit 13A (“Assignment and
Acceptance”), together with any Note or Notes to be exchanged in connection with
such assignment and a processing and recordation fee of $3,500 to the
Agent.  Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, which effective
date shall be the date on which such Assignment and Acceptance is accepted by
the Agent, (vi) the
 

 
87

--------------------------------------------------------------------------------

 

Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender under the Financing
Documents and (vii) the Lender assignor thereunder shall be deemed to have
relinquished its rights and to be released from its obligations under the
Financing Documents, to the extent (and only to the extent) that its rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under the
Financing Documents, such Lender shall cease to be a party thereto).
 
(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Financing
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Documents or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Financing Documents, the Security
Documents or any other instrument or document furnished pursuant hereto; (iii)
such Assignee confirms that it has received a copy of the Financing Documents,
together with copies of the financial statements referred to in Section 7.16 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such Assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender or Issuer or Swing Line Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Agent to take such
action as the Agent on its behalf and to exercise such powers under the
Financing Documents as are delegated to the Agent by the terms thereof, together
with such powers as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Financing Documents are required to be
performed by it as a Lender.
 
(c) The Agent shall maintain at its address referred to in Section 13.18 a copy
of each Assignment and Acceptance delivered to and accepted by it.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, together with any Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed, (i) accept such
Assignment and Acceptance and (ii) give prompt notice thereof to the Borrower.
Within five (5) Business Days after its receipt of such notice, the Borrower, at
its own expense, shall execute and deliver to the Agent in exchange for the
surrendered Note a new Note to the order of such Assignee in an amount equal to
the Commitment assumed by it pursuant to such Assignment and Acceptance and, if
the assigning Lender has retained a
 

 
88

--------------------------------------------------------------------------------

 

Commitment hereunder, a new Note to the order of the assigning Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit 2A or Exhibit 2B, as the case may be.  Upon the Agent’s receipt of
such new Note or Notes conforming to the requirements set forth in the preceding
sentences, the Agent shall return to the Borrower such surrendered Note or
Notes, marked to show that such surrendered Note or Notes has (have) been
replaced, renewed and extended by such new Note or Notes.
 
(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including without limitation, all or a portion of its Commitment and the Notes
held by it); provided however, that (i) such Lender’s obligations under this
Agreement (including without limitation, its Commitments to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the sale of the participation will not cause the Borrower
to incur any additional liability, and (v) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
provided that no participant shall be entitled to recover under the
above-described provisions an amount in excess of the proportionate share which
such participant holds of the original aggregate principal amount hereunder to
which the assigning Lender would otherwise be entitled.  Notwithstanding the
foregoing, in the case of participations sold to members of the Farm Credit
System (a “Farm Credit System Participant”), with the written consent of the
Agent and the Borrower and provided that such participation is not less than
$10,000,000, such participant shall have the right to vote (each, a “Farm Credit
System Voting Participant”) on any matter which requires the consent of the
Lenders.  For purposes of voting, such Farm Credit System Voting Participant
shall receive voting rights in proportion to the interest purchased, and the
voting right percentage of the Lender selling the participation shall be
correspondingly reduced.  The initial list of Farm Credit System Voting
Participants is set forth on Exhibit 13B.  In the case of such participations to
Farm Credit System Voting Participants, the Lender selling such participation
shall promptly provide to the Agent a Voting Participant Notice and Consent in
the form of Exhibit 13C.
 
(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 13.23, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower received by it from such Lender.
 
(g) Any Lender may assign and pledge all or any of the instruments held by it as
collateral security; provided that any payment made by the Borrower for the
benefit
 

 
89

--------------------------------------------------------------------------------

 

of such assigning and/or pledging Lender in accordance with the terms of the
Financing Documents shall satisfy the Borrower’s obligations under the Financing
Documents in respect thereof to the extent of such payment. No such assignment
and/or pledge shall release the assigning and/or pledging Lender from its
obligations hereunder.
 
13.24 Loan Agreement Controls.
 
If there are any conflicts or inconsistencies among this Agreement and any of
the other Financing Documents, the provisions of this Agreement shall prevail
and control.
 
13.25 Obligations Several.
 
Each Lender’s, each Issuer’s, the Agent’s and the Swing Line Lender’s
obligations under each Financing Document to which it is a party are several,
and no Lender, Issuer, Agent or Swing Line Lender shall be responsible for any
obligation or Commitment of any other such Person under any Financing Document
to which it is a party. Nothing contained in any Financing Document to which it
is a party, and no action taken by any Lender, Issuer, Agent or Swing Line
Lender pursuant thereto, shall be deemed to constitute such Persons (or any of
them) as a partnership, an association, a joint venture, or any other kind of
entity.
 
13.26 Pro Rata Treatment.
 
All Loans under, and all payments and other amounts received in connection with
this Agreement for application to the Loans (including, without limitation,
amounts received as a result of the exercise by any Lender of any right of
set-off) shall be effectively shared by the Lenders ratably in accordance with
their respective pro rata shares of the relevant type of Loan. If any Lender
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) on account of the principal of, or
interest on, or fees in respect of, any Note held by it (other than pursuant to
Section 5.2, 5.3 or 5.4) in excess of its pro rata share of payments on account
of similar Notes obtained by all the Lenders, such Lender shall purchase from
the other Lenders such participation in the Notes or Loans made by them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (a) the
amount of such Lender’s required repayment to (b) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.
Disproportionate payments of interest shall be shared by the purchase of
separate participation in unpaid interest obligations, disproportionate payments
of fees shall be shared by the purchase of separate participation in unpaid fee
obligations, and disproportionate payments of principal shall be shared by the
purchase of separate participation in unpaid principal obligations. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 13.26 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. Notwithstanding the foregoing, a
Lender may receive and
 

 
90

--------------------------------------------------------------------------------

 

retain an amount in excess of its pro rata share of the relevant type of Loan to
the extent, but only to the extent, that such excess results from such Lender’s
Highest Lawful Rate exceeding another Lender’s Highest Lawful Rate.
 
13.27 Confidentiality.
 
Each of the Agent, the Issuers, the Swing Line Lender and the Lenders agrees
that it will use its best efforts to keep confidential, in accordance with its
customary procedures for handling confidential information and in accordance
with safe and sound banking practices, any proprietary information of the
Borrower identified in writing by the Borrower to the Agent, as being
proprietary and confidential; provided that the Agent, any Issuer, the Swing
Line Lender or any Lender may disclose any such information  (a) to enable it to
comply with any Governmental Requirement applicable to it, (b) in connection
with the defense of any litigation or other proceeding brought against it
arising out of the transactions contemplated by this Agreement and the other
Financing Documents, (c) in connection with the supervision and enforcement of
the rights and remedies of the Agent, the Issuers, the Swing Line Lender and/or
the Lenders under any Financing Document and (d) as set forth in Section
13.23(f).
 
13.28 Independence of Covenants.
 
All covenants under Section 10 shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
a Matured Default if such action is taken or condition exists.
 
13.29 Amendments and Waivers; Commitment Increases.
 
Any term, covenant, agreement or condition of this Agreement or any Financing
Document may be amended only by a written amendment executed by the Borrower,
the Required Lenders and, if the rights or duties of the Agent are affected
thereby, the Agent, or compliance therewith only may be waived (either generally
or in a particular instance and either retroactively or prospectively), if the
Borrower shall have obtained the consent in writing of the Required Lenders (or
in the case of provisions relating to any Bond Document, any Bond Document or
the Bond Pledge Agreement, the Agent without necessity of consent of the
Required Lenders) and, if the rights or duties of the Agent, Swing Line Lender
and/or an Issuer are affected thereby, such Person; provided, however, that
without the consent in writing of the holders of all outstanding Notes and LC
Obligations, or of all Lenders and the Swing Line Lender if no Notes or LCs are
outstanding, no such amendment or waiver shall (a) change the amount or postpone
the date of payment of any scheduled payment or required payment of principal of
the Notes or reduce the rate or extend the time of payment of interest on the
Notes, or reduce the amount of principal thereof, or modify any of the
provisions of the Notes with respect to the payment or prepayment thereof, (b)
give to any Note any preference over any other Notes, (c) amend the definition
of Required Lenders, (d) alter, modify or amend the provisions of this Section
13.29, (e) change the amount or term of any of the Commitments or the fees
required under Section 6, (f) alter, modify or amend the provisions of Section 8
of this Agreement, (g) alter, modify or amend any Lender’s right hereunder to
consent to any action, make any request or give any notice, or (h) release all
or substantially all of the Collateral
 

 
91

--------------------------------------------------------------------------------

 

(except such Collateral relating to the Bond Documents, which release shall be
at the Agent’s sole discretion), unless such release is permitted by the
Financing Documents.  Any such amendment or waiver shall apply equally to all
Lenders and all the holders of the Notes and/or LC Obligations and shall be
binding upon them, upon each future holder of any Note or LC Obligation and upon
the Borrower, whether or not such Note or LC shall have been marked to indicate
such amendment or waiver.  No such amendment or waiver shall extend to or affect
any obligation not expressly amended or waived.  Notwithstanding the foregoing,
the Borrower may increase the Line of Credit Loan Commitment and the aggregate
outstanding principal amount of the Term Loans from time to time by obtaining
applicable commitments from one or more Lenders (or from other lenders
reasonably acceptable to the Agent) so long as (a)  no Default or Matured
Default shall have occurred and be continuing, (b) the Borrower shall be in pro
forma compliance (based on assumptions and projections acceptable to the Agent)
with the financial covenants set forth in Sections 9.16, 9.17 and 9.18 after
giving effect to such increase, (c) the cumulative increase in the sum of the
Line of Credit Loan Commitment and the Term Loan Commitment may not exceed
$100,000,000 and (d) an amendment to this Agreement, in form satisfactory to the
Agent, that amends the definition of “Line of Credit Loan Commitment” and
Exhibit 1A to reflect such increase and that includes provisions to cause any
outstandings relating to the Line of Credit Loans or the Term Loans to be held
by the Lenders on a ratable basis after giving effect to the relevant increase,
shall have been executed and delivered by the Borrower and the
Agent.  Additionally, all new Term Loans and Line of Credit Loans disbursed
pursuant to any increase made under this Section 13.29 shall have the same
Maturity Date as the previously outstanding Term Loans and Line of Credit Loans
(as the case may be) and all the economic terms of the new Term Loans and Line
of Credit Loans (as the case may be), including the interest margin, yield and
fees applicable thereto, shall not be more favorable to the incremental lenders
than the terms of the existing Loans for the Lenders.
 
13.30 Binding Effect.
 
This Agreement and the other Financing Documents set forth the legal, valid and
binding obligations of the Borrower, the Agent, the Issuers, the Swing Line
Lender and the Lenders and are enforceable against the Borrower in accordance
with their respective terms.
 
13.31 FINAL AGREEMENT.
 
THIS WRITTEN AGREEMENT, THE NOTES AND THE OTHER FINANCING DOCUMENTS COLLECTIVELY
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
13.32 [Intentionally Omitted.]
 
13.33 USA Patriot Act Notice.
 
Each Lender, each Issuer, the Swing Line Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA
 

 
92

--------------------------------------------------------------------------------

 

Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the Borrower’s name and
address and other information that will allow such Lender, such Issuer, the
Swing Line Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Act.
 
13.34 Subsidiaries.
 
Each Subsidiary party hereto, by its signature hereto, makes each representation
and warranty in the Financing Documents made by the Borrower with respect to
it.  Furthermore, each Subsidiary party hereto, by its signature hereto,
covenants and agrees that, until the Liabilities are paid in full, and the
Commitments, all LCs and all other obligations of the Agent, the Issuers, the
Swing Line Lender and the Lenders hereunder are finally terminated, such
Subsidiary will perform and observe all terms, covenants and agreements
applicable to it set forth in the Financing Documents.
 
13.35 Amendment and Restatement; Renewal Notes.
 
This Agreement amends and restates in its entirety the Existing Credit
Agreement.  This Agreement does not constitute and shall not be construed to
evidence a novation of or a payment and readvance of any of the Liabilities (as
defined in the Existing Credit Agreement), it being the intention of the parties
hereto that this Agreement is an amendment and restatement (but not an
extinguishment) of the Existing Credit Agreement.  From and after the date
hereof, except as the context otherwise provides, (a) all references to the
Existing Credit Agreement (or to any amendment, supplement, modification or
amendment and restatement thereof) in the Financing Documents (other than this
Agreement) and the use of the words “thereunder”, “thereof”, or words of similar
import when referring to the Existing Credit Agreement shall be deemed to refer
to this Agreement, (b) all references to any Article, Section (or clause) of the
Existing Credit Agreement in any Financing Document (other than this Agreement)
shall be amended to become mutatis mutandis, references to the corresponding
provisions of this Agreement and (c) all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be references to this Agreement as the same may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms of this Agreement.  The Borrower reaffirms the Liens
granted pursuant to the Security Documents to the Agent for the benefit of the
Agent, the Issuer, the Lenders, the Swap Parties and any other Person, which
Liens shall continue in full force and effect during the term of this Agreement
and any renewals or extensions thereof.  The Notes have been given in renewal,
extension and modification of the promissory notes delivered in connection with
the Existing Credit Agreement.
 
{SIGNATURE PAGES FOLLOW}



 
93

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.
 

 
BORROWER:
     
NATIONAL BEEF PACKING
 
COMPANY, LLC

 

 
By:
Name:    
Title:   
 /s/ Jay D. Nielsen                 
Jay D. Nielsen
Chief Financial Officer

 

     
SUBSIDIARY LOAN PARTIES:
     
NATIONAL BEEF CALIFORNIA, LP
     
By:  NATIONAL CARRIERS, INC.,
its General Partner

 

 
By:
Name:    
Title:   
 /s/ Jay D. Nielsen                 
Jay D. Nielsen
Chief Financial Officer

 

     
NATIONAL CARRIERS, INC.

 

 
By:
Name:    
Title:   
 /s/ Jay D. Nielsen                 
Jay D. Nielsen
Chief Financial Officer

 
{SIGNATURE PAGE ONE OF THREE TO AMENDED
 
AND RESTATED CREDIT AGREEMENT}
 

85589953
National Beef Packing Company Credit Agreement


 
 

--------------------------------------------------------------------------------

 
 

 
LENDERS:
     
COBANK, ACB, individually and as
 
Lead Arranger, Swing Line Lender
 
and Administrative Agent
     
By: James Matzat
 
Its: Vice President
     
BANK OF AMERICA, N.A., individually and as Syndication Agent
     
By: /s/ Daniel J. Ricke
 
Its: Vice President
         
BANK OF MONTREAL, individually and as Syndication Agent
     
By: /s/ Manuel Diaz
 
Its: Vice President
     
COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, individually and as Documentation Agent
     
By: /s/ D. Shane Bounds
 
Its: Executive Director
         
By: /s/ Rebecca O. Morrow
 
Its: Executive Director                                                       



{SIGNATURE PAGE TWO OF THREE TO AMENDED
 
AND RESTATED CREDIT AGREEMENT}
 

85589953
National Beef Packing Company Credit Agreement


 
 

--------------------------------------------------------------------------------

 



 



     
U.S. BANK NATIONAL ASSOCIATION, individually and as Documentation Agent
     
By: /s/ Thomas L. Martin
 
Its: Senior Vice President                  
         
WELLS FARGO BANK, NATIONAL ASSOCIATION
     
By: /s/ John R. Carley
 
Its: Vice President
         
UMB BANK, N.A.
     
By: /s/ Thomas E. Brusnahan
 
Its: Community Bank President
         
AMERICAN AGCREDIT, PCA
     
By: /s/ Gary Van Schuyver
 
Its: Vice President
   










{SIGNATURE PAGE THREE OF THREE TO AMENDED
 
AND RESTATED CREDIT AGREEMENT}
 



85589953
National Beef Packing Company Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Exhibit 1A to
 
Amended and Restated
 
Credit Agreement
 


Loan Commitment Amounts and Percentages


Swing Line Loan Commitments


Name of Lender
Pro Rata Percentage
Commitment Amount
CoBank, ACB
100.000000000%
$30,000,000.00 (Swing Line Loans)



Line of Credit Loan Commitments


Name of Lender
Pro Rata Percentage
Commitment Amount
CoBank, ACB
55.200000000%
$138,000,000.00
Bank of America, N.A.
8.000000000%
$20,000,000.00
Bank of Montreal
8.000000000%
$20,000,000.00
Rabobank Nederland
8.000000000%
$20,000,000.00
U.S. Bank National Association
8.000000000%
$20,000,000.00
Wells Fargo Bank, National Association
8.000000000%
$20,000,000.00
UMB Bank, N.A.
3.200000000%
$8,000,000.00
American AgCredit, PCA
1.600000000%
$4,000,000.00
     
TOTAL:
100.000000000%
$250,000,000.00



Term Loan Commitments


Name of Lender
Pro Rata Percentage
Commitment Amount
CoBank, ACB
55.200000000%
$207,000,000.00
Bank of America, N.A.
8.000000000%
$30,000,000.00
Bank of Montreal
8.000000000%
$30,000,000.00
Rabobank Nederland
8.000000000%
$30,000,000.00
U.S. Bank National Association
8.000000000%
$30,000,000.00
Wells Fargo Bank, National Association
8.000000000%
$30,000,000.00
UMB Bank, N.A.
3.200000000%
$12,000,000.00
American AgCredit, PCA
1.600000000%
$6,000,000.00
     
TOTAL:
100.000000000%
$375,000,000.00






85589953.12                                                                 1-A-2
 
 
